Exhibit 10.1


Deal CUSIP Number: 14149MAE4

--------------------------------------------------------------------------------



CARDINAL HEALTH, INC.
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of June 16, 2016
THE SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

BANK OF AMERICA, N.A. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agents
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
MORGAN STANLEY SENIOR FUNDING, INC. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS
 
1
 
1.1
 
Definitions
1
 
1.2
 
Other Definitions and Provisions
27
 
1.3
 
References to Agreement and Laws
28
 
1.4
 
Times of Day
28
 
1.5
 
Facility LC Amounts
28
 
1.6
 
Rounding
28
 
1.7
 
Exchange Rates; Currency Equivalents
28
 
1.8
 
Accounting Terms
29
ARTICLE II. THE CREDITS
 
29
 
2.1
 
Commitments of the Lenders; Swingline Facility
29
 
2.2
 
Optional Increase of the Commitments
34
 
2.3
 
Determination of Dollar Amounts; Termination
36
 
2.4
 
Ratable Loans
36
 
2.5
 
Types of Advances
36
 
2.6
 
Facility Fee; Other Fees; Reductions in Aggregate Commitment
36
 
2.7
 
Minimum Amount of Each Advance
37
 
2.8
 
Prepayments
37
 
2.9
 
Method of Selecting Types and Interest Periods for New Advance
38
 
2.10
 
Conversion and Continuation of Outstanding Advances
39
 
2.11
 
Method of Borrowing
40
 
2.12
 
Changes in Interest Rate, Etc.
40
 
2.13
 
Rates Applicable After Default
41
 
2.14
 
Method of Payment
41
 
2.15
 
Noteless Agreement; Evidence of Indebtedness
42
 
2.16
 
Telephonic Notices
43
 
2.17
 
Interest Payment Dates; Interest and Fee Basis
43
 
2.18
 
Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions
43
 
2.19
 
Lending Installations
44
 
2.20
 
Non-Receipt of Funds by the Administrative Agent
44
 
2.21
 
Facility LCs
45
 
2.22
 
Market Disruption
51
 
2.23
 
Judgment Currency
51
 
2.24
 
Payment Provisions Relating to the Euro
52
 
2.25
 
Redenomination and Alternative Currencies
52
 
2.26
 
Replacement of Lender
52
 
2.27
 
Application of Certain Payments
53
 
2.28
 
Extension of Facility Termination Date
53
 
2.29
 
Defaulting Dollar Lenders
55
ARTICLE III. YIELD PROTECTION; TAXES
 
56
 
3.1
 
Yield Protection
56
 
3.2
 
Changes in Capital Adequacy Regulations
58
 
3.3
 
Availability of Types of Advances
59
 
3.4
 
Funding Indemnification
59
 
3.5
 
Taxes
59



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
3.6
 
Lender Statements; Survival of Indemnity
63
 
3.7
 
Limitation/Delay in Requests
64
ARTICLE IV. CONDITIONS PRECEDENT
 
64
 
4.1
 
Initial Credit Extension
64
 
4.2
 
Each Credit Extension
65
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 
66
 
5.1
 
Existence and Standing
66
 
5.2
 
Authorization and Validity
66
 
5.3
 
No Conflict; Government Consent; Other Consents
67
 
5.4
 
Financial Statements
67
 
5.5
 
Material Adverse Change
67
 
5.6
 
Taxes
68
 
5.7
 
Litigation and Contingent Obligations
68
 
5.8
 
Subsidiaries; Subsidiary Borrowers
68
 
5.9
 
ERISA
70
 
5.10
 
Accuracy of Information
70
 
5.11
 
Regulation U
70
 
5.12
 
Maintenance of Property
71
 
5.13
 
Insurance
71
 
5.14
 
Plan Assets; Prohibited Transactions
71
 
5.15
 
Environmental Matters
71
 
5.16
 
Investment Company Act
71
 
5.17
 
Default
71
 
5.18
 
Compliance With Laws
72
 
5.19
 
Anti-Corruption Laws and Sanctions
72
ARTICLE VI. COVENANTS
 
72
 
6.1
 
Financial Reporting
72
 
6.2
 
Use of Proceeds; Margin Stock
74
 
6.3
 
Notice of Default
74
 
6.4
 
Conduct of Business; Maintenance of Property; Books and Records
74
 
6.5
 
Taxes
75
 
6.6
 
Insurance
75
 
6.7
 
Compliance with Laws
75
 
6.8
 
Inspection
76
 
6.9
 
Liens
76
 
6.10
 
Subsidiary Indebtedness
78
 
6.11
 
Contingent Obligations
79
 
6.12
 
Consolidated Leverage Ratio
79
ARTICLE VII. DEFAULTS
 
80
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
82
 
8.1
 
Acceleration; Facility LC Collateral Account
82
 
8.2
 
Amendments
83
 
8.3
 
Preservation of Rights
85
ARTICLE IX. GENERAL PROVISIONS
 
85
 
9.1
 
Survival of Representations
85
 
9.2
 
Governmental Regulations
85
 
9.3
 
Headings
85
 
9.4
 
Entire Agreement
85
 
9.5
 
Several Obligations; Benefits of this Agreement
85
 
9.6
 
Expenses; Indemnity; Damage Waiver
86



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
9.7
 
Numbers of Documents
88
 
9.8
 
Accounting
88
 
9.9
 
Severability of Provisions
88
 
9.10
 
No Advisory or Fiduciary Responsibility
89
 
9.11
 
Treatment of Certain Information; Confidentiality
89
 
9.12
 
USA Patriot Act
91
 
9.13
 
Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
91
ARTICLE X. THE AGENT
 
91
 
10.1
 
Appointment and Authority
91
 
10.2
 
Rights as a Lender
92
 
10.3
 
Exculpatory Provisions
92
 
10.4
 
Reliance by Administrative Agent
93
 
10.5
 
Delegation of Duties
93
 
10.6
 
Resignation of Administrative Agent
93
 
10.7
 
Non-Reliance on Administrative Agent and Other Lenders
94
 
10.8
 
No Other Duties, Etc.
95
 
10.9
 
Administrative Agent May File Proofs of Claim
95
ARTICLE XI. SETOFF; RATABLE PAYMENTS
 
96
 
11.1
 
Right of Setoff
96
 
11.2
 
Ratable Payments
96
ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
97
 
12.1
 
Successors and Assigns
97
ARTICLE XIII. NOTICES
 
101
 
13.1
 
Notices
101
 
13.2
 
Change of Address
102
 
13.3
 
Electronic Systems
102
ARTICLE XIV. COUNTERPARTS
 
102
ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
103
 
15.1
 
Choice of Law
103
 
15.2
 
Consent to Jurisdiction; Venue
103
 
15.3
 
Waiver of Jury Trial
104
ARTICLE XVI. AMENDMENT AND RESTATEMENT
 
104









iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Schedules
 
 
 
 
 
 
 
Schedule I
 
Exiting Lenders
 
Schedule 2.1(a)
 
Commitments
 
Schedule 2.1(b)
 
Facility LC Fronting Sublimit
 
Schedule 2.1(c)
 
Alternate Currency Commitment
 
Schedule 2.16
 
List of Authorized Persons under Section 2.16
 
Schedule 4
 
Pricing Schedule
 
Schedule 5.8
 
List of Subsidiaries and Subsidiary Borrowers
 
Schedule 13.1
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
Exhibit
 
 
 
 
 
 
 
Exhibit A
 
Form of Compliance Certificate
 
Exhibit B
 
Form of Assignment and Assumption Agreement
 
Exhibit C
 
Form of Loan/Credit Related Money Transfer Instruction
 
Exhibit D
 
Form of Note
 
Exhibit E
 
Form of Swingline Note
 
Exhibit F-1
 
Form of Parent Guaranty
 
Exhibit F-2
 
Form of Subsidiary Guaranty
 
Exhibit G-1
 
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not Partnerships
for U.S. Federal; Income Tax Purposes)
 
Exhibit G-2
 
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal; Income Tax Purposes)
 
Exhibit G-3
 
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal; Income Tax Purposes)
 
Exhibit G-4
 
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal; Income Tax Purposes)
 











iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
This Amended and Restated Five-Year Credit Agreement, dated as of June 16, 2016,
is among Cardinal Health, Inc., an Ohio corporation (the “Company”), certain
Subsidiaries of the Company (the “Subsidiary Borrowers”, and together with the
Company, the “Borrowers”), each lender party hereto from time to time (the
“Lenders”) and JPMorgan Chase Bank, N.A. as Administrative Agent, Swingline
Lender and LC Issuer. Capitalized terms used herein shall have the meanings
assigned to them in Article I.
RECITALS
WHEREAS, the Borrower, the financial institutions designated as existing lenders
on Schedule 2.1(a) (the “Continuing Lenders”), the financial institutions listed
on Schedule I hereto (the “Exiting Lenders”) and the Administrative Agent
entered into that certain Five-Year Credit Agreement dated as of May 12, 2011
(as amended through but not including the date hereof, the “Existing Credit
Agreement”);
WHEREAS, the Borrower, the Administrative Agent and the Continuing Lenders wish
to amend and restate the Existing Credit Agreement on the terms and conditions
set forth below to, among other things, extend the Facility Termination Date,
increase the Aggregate Commitment, reallocate the Commitments and make the other
changes to the Existing Credit Agreement evidenced hereby; and
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, such parties hereby agree as follows:

ARTICLE I.

DEFINITIONS
1.1    Definitions.
As used in this Agreement:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the equity interests of
any Person, or otherwise causing any Person to become a subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary of the Borrowers) in which a Borrower or a
Subsidiary of a Borrower is the surviving entity.
“Additional Commitment Lender” is defined in Section 2.28(d).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


-1-

--------------------------------------------------------------------------------





“Administrative Agent Fee Letter” means the administrative agent fee letter
dated as of May 25, 2016, between the Company and JPMorgan.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.1 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Advance” means a borrowing hereunder, (a) made by one or more Lenders on the
same Borrowing Date, or (b) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same Agreed Currency and for the same Interest Period. The term
“Advance” shall include Swingline Loans unless otherwise expressly provided.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent Parties” is defined in Section 13.3.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the original Aggregate Commitment is
$1,750,000,000.
“Aggregate Dollar Commitment” means at any date of determination with respect to
all Lenders, an amount equal to the Dollar Commitments of all Lenders on such
date. As of the date of this Agreement, the Aggregate Dollar Commitment is
$1,250,000,000.
“Aggregate Dollar Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (a) aggregate unpaid
principal amount of such Lender’s Dollar Loans on such date, plus (b) an amount
equal to its Pro Rata Share of the LC Obligations on such date, plus (c) an
amount equal to its Pro Rata Share of the aggregate principal amount of
Swingline Loans outstanding on such date.
“Aggregate Multicurrency Commitments” means at any date of determination with
respect to all Multicurrency Lenders, an amount equal to the Multicurrency
Commitments of all Multicurrency Lenders on such date, provided, however, that
the Aggregate Multicurrency Commitments shall not exceed $500,000,000.
“Aggregate Multicurrency Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the Dollar Amount of the aggregate
unpaid principal amount of such Lender’s Multicurrency Loans and Alternate
Currency Loans on such date.


2

--------------------------------------------------------------------------------





“Aggregate Outstanding Credit Exposure” means as at any date of determination
with respect to any Lender, the sum of such Lender’s Aggregate Dollar
Outstanding Credit Exposure and Aggregate Multicurrency Outstanding Credit
Exposure on such date.
“Agreed Currencies” means (a) Dollars, and (b) so long as such currencies remain
Eligible Currencies, (i) with respect to any Multicurrency Commitment, the Euro
and British Pounds Sterling, (ii) with respect to any Alternate Currency
Commitment, any Alternate Currency and (iii) with respect to the Swingline
Sublimit, U.S. Dollars unless the Swingline Lender in its sole discretion agrees
to make available, Euros, Australian Dollars, Canadian Dollars or any other
Eligible Currency.
“Agreement” means this amended and restated five-year credit agreement, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time.
“Alternate Currency” means any Eligible Currency which the Company requests the
Administrative Agent to include as an Alternate Currency hereunder and which is
acceptable to one or more of the applicable Alternate Currency Lenders, and with
respect to which an Alternate Currency Addendum has been executed among the
Company, a Subsidiary Borrower, one or more Alternate Currency Lenders and the
Administrative Agent in connection therewith.
“Alternate Currency Addendum” means a schedule and addendum entered into among
the Company, a Subsidiary Borrower, one or more Alternate Currency Lenders and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, the Company, such Subsidiary Borrower and such Alternate
Currency Lenders party thereto.
“Alternate Currency Commitment” means a portion of the Multicurrency Commitment
equal to, for each Alternate Currency Lender and for each Alternate Currency,
the obligation of such Alternate Currency Lender to make Alternate Currency
Loans not exceeding the Dollar Amount set forth in Schedule 2.1(c) or the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
“Alternate Currency Lender” means any Lender (including any Lending
Installation) party to an Alternate Currency Addendum.
“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by one or more of the Alternate Currency Lenders to a Borrower pursuant to
this Agreement and the applicable Alternate Currency Addendum.
“Alternate Currency Share” means, with respect to any Alternate Currency Lender
for any particular Alternate Currency, the percentage obtained by dividing (a)
such Alternate Currency Lender’s Alternate Currency Commitment at such time as
set forth in the applicable Alternate Currency Addendum by (b) the aggregate of
the Alternate Currency Commitments at such time of all Alternate Currency
Lenders with respect to such Alternate Currency as set forth in the applicable
Alternate Currency Addendum.


3

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.
“Applicable Foreign Subsidiary Borrower Documents” is defined in Section 5.8(b).
“Applicable Margin” means, with respect to any Eurocurrency Loan, Floating Rate
Loan, the Facility Fee or the LC Fee, as the case may be at any time, the
applicable percentage which is applicable at such time set forth in the Pricing
Schedule, provided that upon the occurrence and during the continuation of a
Default, the Applicable Margin shall be the highest Applicable Margin set forth
in the Pricing Schedule.
“Applicable Time” means, with respect to any borrowings and payments in any
Agreed Currency, the local time in the place of settlement of such Agreed
Currency as may be determined by the Administrative Agent or the Swingline
Lender, as applicable, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment Agreement” means an assignment and assumption agreement entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Australian Dollars” or “AUS$” shall mean the lawful currency of the
Commonwealth of Australia.
“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Vice Chairman, Chief Financial Officer, Chief Accounting Officer,
Controller, or Treasurer of a Borrower, or their equivalent, acting singly. Any
document delivered hereunder that is signed by an Authorized Officer of a
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower and such
Authorized Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“Available Dollar Commitment” means at any date of determination with respect to
any Lender, the amount of such Lender’s Dollar Commitment in effect on such date
reduced by the Aggregate Dollar Outstanding Credit Exposure of such Lender on
such date.
“Available Multicurrency Commitment” means at any date of determination with
respect to any Multicurrency Lender, the amount of such Multicurrency Lender’s
Multicurrency


4

--------------------------------------------------------------------------------





Commitment in effect on such date reduced by the sum of (a) the Dollar Amount of
any unused Alternate Currency Commitment of such Multicurrency Lender on such
date, and (b) the Aggregate Multicurrency Outstanding Credit Exposure of such
Multicurrency Lender on such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to (a) the Applicable
Margin plus (b) the greatest of (i) the Prime Rate in effect on such day, (ii)
the NYFRB Rate in effect on such day plus ½ of 1% and (iii) the Eurocurrency
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
the Eurocurrency Rate for any day shall be based on the Eurocurrency Base Rate
at approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate, respectively.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Materials” is defined in the final paragraph of Section 6.1(d).
“Borrowers” means the Company and the Subsidiary Borrowers, and “Borrower” means
any of them, as the context may require.
“Borrowing Date” means a date on which an Advance is made hereunder.


5

--------------------------------------------------------------------------------





“Borrowing Notice” is defined in Section 2.9.
“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a day which is a TARGET Day and on which the applicable office of
the Administrative Agent in London is conducting related operations;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollars” or “C$” shall mean the lawful currency of the Dominion of
Canada.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change in Control” means an event or series of events by which any Person, or
two or more Persons acting in concert, obtain beneficial ownership (within the
meaning of Rule 13d-3 of


6

--------------------------------------------------------------------------------





the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Company;
provided, however, that the acquisitions by or on behalf of a Plan, an employee
stock purchase plan of the Company, or by Persons who before the date of this
Agreement were officers, directors, employees or who held in the aggregate not
less than 5% of the outstanding shares of voting stock of the Company shall not
be included in determining whether a Change in Control shall have occurred.
“Change in Law” is defined in Section 3.1(a).
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Swingline Loans and Facility LCs issued upon the
application of, one or more Borrowers in an aggregate amount not exceeding the
amount set forth on Schedule 2.1(a) or as set forth in the Assignment Agreement
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Commitment Percentage” means as to any Lender, the percentage which such
Lender’s Commitment then constitutes of the Aggregate Commitment (or, if the
Commitments have terminated or expired, the percentage which (a) the Aggregate
Outstanding Credit Exposure of such Lender at such time constitutes of (b) the
Aggregate Outstanding Credit Exposure of all Lenders at such time).
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A hereto.
“Computation Date” is defined in Section 2.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable (current and deferred) by the
Company and its Subsidiaries for such period; (iii) depreciation and
amortization expense for such period; (iv) non-cash share-based compensation
expense for such period; (v) losses on sales of assets outside the ordinary
course of business for such period; (vi) impairment charges and acquired
in-process research and


7

--------------------------------------------------------------------------------





development charges for such period, to the extent each is non-cash; (vii)
transaction costs incurred in connection with acquisitions and divestures
outside of the ordinary course of business (including in connection with the
incurrence or repayment of Indebtedness in connection therewith); (viii) (x)
restructuring, integration and similar charges (including severance payments)
incurred in connection with acquisitions consummated during the fiscal year
ending June 30, 2016 and (y) other restructuring, integration and similar
charges (including severance payments) not to exceed $100,000,000 in the
aggregate with respect to any period of four consecutive fiscal quarters; (ix)
net charges with respect to litigation; (x) losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness
(including deferred financing expenses written off and premiums paid); (xi)
losses, charges and expenses attributable to the application of last-in
first-out accounting; and (xii) other non-recurring non-cash charges of the
Company and its Subsidiaries reducing such Consolidated Net Income (excluding
any such charges to the extent representing an accrual or reserve for any cash
charge in any future period) and minus (c) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax benefit (current and deferred) of the Company and its
Subsidiaries for such period; (ii) gains on sales of assets outside of the
ordinary course of business for such period; (iii) gains from litigation
recoveries; (iv) gains attributable to the application of last-in first-out
accounting; and (v) all non-recurring non-cash items increasing Consolidated Net
Income for such period (excluding any such items representing the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of the
following, in each case in the amount that would be reflected as a liability on
a balance sheet of the Company and its Subsidiaries prepared as of such date on
a consolidated basis in accordance with GAAP: (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than (i) trade
payables arising in the ordinary course of business, (ii) any earn-out
obligation except to the extent such obligation is reflected as a liability on a
balance sheet of the Company and its Subsidiaries prepared as of such date on a
consolidated basis in accordance with GAAP and (iii) accruals for payroll or
other employee compensation accrued in the ordinary course of business), (e)
Capitalized Lease Obligations, (f) without duplication, all Contingent
Obligations with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest expense of the
Company and its Subsidiaries with respect to such period in accordance with
GAAP, and (b) if Securitization Obligations are outstanding


8

--------------------------------------------------------------------------------





during such period which are accounted for as a sale of accounts receivable,
chattel paper, general intangibles or the like under GAAP, the additional
interest expense that would have accrued during such period had such
Securitization Obligations been accounted for as a borrowing during such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus (ii)
without duplication, the outstanding principal amount of Securitization
Obligations as of such date (provided that if such Securitization Obligations
are accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like under GAAP, the outstanding principal amount of such
Securitization Obligations shall be determined as the amount which would have
been considered outstanding at such date had such Securitization Obligations
been accounted for as a borrowing at such date) to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis and in accordance with GAAP, the net income
of the Company and its Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, operating lease or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership; provided, however, that any assumption,
guaranty, endorsement or undertaking with respect to any liability of any of its
Subsidiaries to any other of its Subsidiaries shall not be a Contingent
Obligation of the Company.
“Continuing Lenders” is defined in the Recitals hereof.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10(b).
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
“Default” means an event described in Article VII.
“Defaulting Dollar Lender” means a Defaulting Lender which is a Dollar Lender.


9

--------------------------------------------------------------------------------





“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Facility LCs or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrowers or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Specified Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Facility LCs and Swingline Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of (i) a Bankruptcy Event
or (ii) a Bail-In Action.
“Documentation Agent” means Barclays Bank Plc; Deutsche Bank Securities Inc.;
Goldman Sachs Bank USA; HSBC Bank USA, National Association; Morgan Stanley
Senior Funding, Inc. and Wells Fargo Bank, National Association, each in its
capacity as a Documentation Agent or any successor documentation agent.
“Dodd-Frank” is defined in Section 3.1(a).
“Dollar Advance” means a borrowing hereunder (or continuation or a conversion
thereof) consisting of the several Dollar Loans made on the same Borrowing Date
(or date of conversion or continuation) by the Lenders to a Borrower of the same
Type and for the same Interest Period.
“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of the
amount of such currency, if such currency is any currency other than Dollars, as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Computation Date) for the
purchase of Dollars with such currency.
“Dollar Commitment” means for each Lender the aggregate amount set forth
opposite its name on Schedule 2.1(a) or as set forth in any assignment that has
become effective pursuant to Section 12.1, as such amount shall be modified from
time to time pursuant to the terms hereof.
“Dollar Commitment Percentage” means as to any Lender, the percentage which such
Lender’s Dollar Commitment then constitutes of the aggregate Dollar Commitments
of all Lenders (or, if the Commitments have terminated or expired, the
percentage which (a) the Aggregate Dollar Outstanding Credit Exposure of such
Lender at such time constitutes of (b) the Aggregate Dollar


10

--------------------------------------------------------------------------------





Outstanding Credit Exposure of all Lenders at such time); provided that in the
case of Section 2.29 when a Defaulting Dollar Lender shall exist, “Dollar
Commitment Percentage” shall mean the percentage of the total Dollar Commitments
(disregarding any Defaulting Dollar Lender’s Dollar Commitment) represented by
such Lender’s Dollar Commitment.
“Dollar Lender” means a Lender with a Dollar Commitment.
“Dollar Loans” means, with respect to a Lender, such Lender’s Loans made
pursuant to Section 2.1(a)(i).
“Dollars” and “$” mean the lawful currency of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and or any LC Issuer and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.1(b)(iii)).
“Eligible Currency” means any currency (a) that is readily available, (b) that
is freely traded, (c) in which deposits are customarily offered to banks in the
London interbank market (or, in the case of Swingline Loans or Alternate
Currency Loans, in such other interbank market(s) as may be acceptable to the
Swingline Lender (or, as applicable, Alternate Currency Lender) in its sole
discretion or, in the case of other Loans, in such other interbank market(s) as
may be acceptable to each of the Lenders in its sole discretion), (d) which is
convertible into Dollars in the international


11

--------------------------------------------------------------------------------





interbank market and (e) as to which an Equivalent Amount may be readily
calculated. If, after the designation of any currency as an Agreed Currency, (i)
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (ii) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (iii) in
the determination of the Administrative Agent, an Equivalent Amount of such
currency is not readily calculable, the Administrative Agent shall promptly
notify the Lenders and the Borrowers, and such currency shall no longer be an
Agreed Currency until such time as the Required Lenders agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five (5)
Business Days of receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such affected currency or convert such Loans
into Loans in Dollars or another Agreed Currency, subject to the other terms set
forth in Article II.
“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment, (b)
the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars, as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Computation Date) for the
purchase of such currency with Dollars.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and/or “EUR” means the single currency to which the Participating Member
States of the European Union have converted.
“Eurocurrency” means any Agreed Currency.
“Eurocurrency Advance” means an Advance comprised of Eurocurrency Loans.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance for any
applicable currency and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for the relevant currency for a
period equal in length to such Interest Period as displayed on


12

--------------------------------------------------------------------------------





pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “Eurocurrency Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period (or, with respect to British Pounds Sterling, on the same day as the
commencement of such Interest Period); provided that if the Eurocurrency Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Eurocurrency Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the Eurocurrency
Base Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Applicable Margin plus (b)
(i) if denominated in Dollars, (x) the Eurocurrency Base Rate for such Interest
Period multiplied by (y) the Statutory Reserve Rate, and (ii) if denominated in
another Agreed Currency, the Eurocurrency Base Rate for such Interest Period.
“Eurocurrency Screen Rate” is defined in the definition of Eurocurrency Base
Rate.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.26) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.5, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” is defined in the Recitals hereof.


13

--------------------------------------------------------------------------------





“Existing Facility LCs” means the collective reference to the following letters
of credit issued by JPMorgan under the Existing Credit Agreement:
Issuance Number
Amount
Beneficiary
Expiration Date
P-259195
$409,725.00
######################
March 7, 2017
S-313428
$532,000.00
######################
May 1, 2017
S-757721
$601,921.00
######################
July 9, 2017
S-969350
$5,000,000.00
######################
January 31, 2017
S-969351
$4,623,061.67
######################
January 27, 2017
S-969353
$2,000,000.00
######################
January 31, 2017
S-969355
$500,000.00
######################
January 31, 2017

“Existing Termination Date” is defined in Section 2.28(a).
“Exiting Lenders” is defined in the Recitals hereof.
“Extending Lender” is defined in Section 2.28(b).
“Extension Date” is defined in Section 2.28(a).
“Facility LC” is defined in Section 2.21.1.
“Facility LC Application” is defined in Section 2.21.3.
“Facility LC Collateral Account” is defined in Section 2.21.11.
“Facility LC Fronting Sublimit” means, for each LC Issuer, the amount set forth
on Schedule 2.1(b) of this Agreement opposite its name thereon under the heading
“Facility LC Fronting Sublimit” or if an LC Issuer has entered into an
Assignment Agreement, the amount set forth for such LC Issuer as its Facility LC
Fronting Sublimit in the Register maintained by the Administrative Agent.
“Facility Termination Date” means the first to occur of (a) the later of (i)
June 16, 2021 and (ii) if the maturity is extended pursuant to Section 2.28,
such extended maturity date determined pursuant to that Section, and (b) the
date the Commitments or this Agreement are earlier cancelled or terminated
pursuant to the terms hereof; provided, however, with respect to any
Non-Replaced Lender, “Facility Termination Date” shall mean the first to occur
of (x) the later of (i) June 16, 2021 and (ii) only if such Non-Replaced Lender
extended the maturity of its commitments for one year pursuant to such Section
2.28, such extended maturity date determined pursuant to such Section, and (y)
the date the Commitments or this Agreement are earlier cancelled or terminated
pursuant to the terms of this Agreement. Unless otherwise specified in this
Agreement, Facility Termination Date means the Facility Termination Date
applicable to a Lender, Swingline Lender or LC Issuer.


14

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Fee Letters” means the Administrative Agent Fee Letter and the Lead Arranger
Fee Letters.
“Fitch” means Fitch Ratings Inc.
“Floating Rate” means, for any day, a rate per annum equal to the Base Rate for
such day in each case changing when and as the Base Rate changes.
“Floating Rate Advance” means an Advance comprised of Floating Rate Loans.
“Floating Rate Loan” means a Dollar Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary Borrower” is defined in Section 5.8(b).
“Forward-Looking Statement” is defined in Section 5.10.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantors” means the Parent Guarantor and any Subsidiary Guarantors.
“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or similar body of the Person to be acquired.


15

--------------------------------------------------------------------------------







“Impacted Interest Period” is defined in the definition of Eurocurrency Base
Rate.
“Indebtedness” of a Person means, as of any date, such Person’s (a) obligations
for borrowed money or evidenced by bonds, notes, acceptances, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof) (including, without limitation, the Facility LCs) or bankers’
acceptances, (b) obligations representing the deferred purchase price of
Property or services (other than (i) trade payables arising in the ordinary
course of such Person’s business, (ii) any earn-out obligation except to the
extent such obligation is reflected as a liability on a balance sheet of the
Company and its Subsidiaries prepared as of such date on a consolidated basis in
accordance with GAAP and (iii) accruals for payroll or other employee
compensation accrued in the ordinary course of business), (c) Indebtedness of
any other Person secured by Liens on Property now or hereafter owned or acquired
by such Person, whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (but if such Indebtedness has not been assumed
by, and is otherwise non-recourse to, such Person, only to the extent of the
lesser of the fair market value of the assets of such Person subject to such
Lien and the amount of such Indebtedness), (d) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property, (e)
Capitalized Lease Obligations, (f) any Rate Hedging Obligations of such Person,
and (g) all Contingent Obligations of such Person with respect to or relating to
the indebtedness, obligations and liabilities of others as described in clauses
(a) through (f) of this definition.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” is defined in Section 9.6(b).
“Information” is defined Section 9.11.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or such longer or shorter period requested by a
Borrower and agreed to by all of the Lenders), commencing on a Business Day
selected by such Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter (or such longer or shorter period requested by such Borrower
and agreed to by all of the Lenders); provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. No Interest Period
specified by a Borrower in a Borrowing Notice or a Conversion/Continuation
Notice shall extend beyond the earliest Facility Termination Date in effect on
any given date.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the


16

--------------------------------------------------------------------------------





Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurocurrency Screen Rate for the longest period
for which the Eurocurrency Screen Rate is available (for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the
Eurocurrency Screen Rate for the shortest period for which that Eurocurrency
Screen Rate is available (for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“JPMorgan” means JPMorgan Chase Bank, N.A in its individual capacity, and its
successors.
“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders or administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Facility LC which has not been reimbursed by the Company on the LC Payment Date
or refinanced as a borrowing hereunder.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s Pro
Rata Share (determined as set forth in clause (i) of the definition of Pro Rata
Share) of the then outstanding LC Obligations.
“LC Fee” is defined in Section 2.21.4.
“LC Issuer” means JPMorgan (including in its capacity as issuer of the Existing
Facility LCs), Bank of America, MUFG and any other Lender that agrees to act as
an Issuing Bank, each in its capacity as the issuer of Facility LCs hereunder,
and its successors in such capacity as provided in Section 2.21.13. The LC
Issuer may, in its discretion, arrange for one or more Facility LCs to be issued
by Affiliates of the LC Issuer, in which case the term “LC Issuer” shall include
any such Affiliate with respect to Facility LCs issued by such Affiliate. Each
reference herein to the “LC Issuer” shall be deemed to be a reference to the
relevant LC Issuer (or, if applicable, each LC Issuer collectively).
“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Facility LCs plus the aggregate of
all Reimbursement Obligations, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Facility LC, the amount of
such Facility LC shall be determined in accordance with Section 1.5. For all
purposes of this Agreement, if on any date of determination a Facility LC has
expired


17

--------------------------------------------------------------------------------





by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Facility LC shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“LC Payment Date” is defined in Section 2.21.5.
“Lead Arranger Fee Letters” means, collectively, any fee letter agreements
entered into in with the Company and a Lead Arranger in connection with this
Agreement.
“Lead Arrangers” means JPMorgan, MLPFS and MUFG and their respective successors
and assigns in their capacities as joint lead arrangers and joint book managers.
“Lenders” means the Persons listed on Schedule 2.1(a) and any other Person that
shall have become a party hereto pursuant to an Assignment Agreement, other than
any such Person that ceases to be a party hereto pursuant to an Assignment
Agreement. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the LC Issuer.
“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or Affiliate of such Lender in which it elects to book Loans and
participations in Facility LCs or, with respect to the LC Issuer, in which it
elects to book its Facility LCs, as set forth in such Lender’s administrative
questionnaire, or otherwise selected by such Lender pursuant to Section 2.19.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
“Loan Documents” means this Agreement, the Facility LC Applications, the Notes,
the Parent Guaranty, the Subsidiary Guaranty (if any), the Fee Letters, any
agreements between a Borrower and the LC Issuer regarding the LC Issuer’s
Facility LC Fronting Sublimit and any other instrument or document executed in
connection with any of the foregoing at any time by a Borrower with or in favor
of the Administrative Agent and/or the Lenders (but excluding Rate Hedging
Agreements), including, in each case of the foregoing, any amendments,
modifications or supplements thereto or waivers thereof.
“Material Acquisition” means the Acquisition by the Company or one of its
Subsidiaries for aggregate cash consideration of $500,000,000 or more.
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise) or results of operations of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under the Loan Documents to which it is a party, or (c) the validity
or enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the LC Issuer or the Lenders thereunder.


18

--------------------------------------------------------------------------------





“Material Plan” as defined in Section 7.10.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Modify” and “Modification” are defined in Section 2.21.1.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. (a member of the Mitsubishi
UFJ Financial Group) and its successors.
“Multicurrency Advance” means a borrowing hereunder (or continuation or a
conversion thereof) consisting of the several Multicurrency Loans made on the
same Borrowing Date (or date of conversion or continuation) by the Lenders to a
Borrower of the same Type and for the same Interest Period.
“Multicurrency Commitment” means for each Lender the aggregate amount set forth
as its Multicurrency Commitment on Schedule 2.1(a) or as set forth in any
assignment that has become effective pursuant to Section 12.1, as such amount
shall be modified from time to time pursuant to the terms hereof.
“Multicurrency Commitment Percentage” means as to any Multicurrency Lender, the
percentage which such Multicurrency Lender’s Multicurrency Commitment then
constitutes of the Aggregate Multicurrency Commitments (or, if the Multicurrency
Commitments have terminated or expired, the percentage which the Aggregate
Multicurrency Outstanding Credit Exposure of such Multicurrency Lender at such
time constitutes of the Aggregate Multicurrency Outstanding Credit Exposure of
all Multicurrency Lenders at such time).
“Multicurrency Lender” means each Lender having a Multicurrency Commitment.
“Multicurrency Loans” means, with respect to a Multicurrency Lender, such
Lender’s Loans made pursuant to Section 2.1(a)(ii).
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company is a party to which more
than one employer is obligated to make contributions.
“Net Worth” means, as of any date of determination, the consolidated
stockholder’s equity of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP.
“Non-Extending Lender” is defined in Section 2.28(b).
“Non-Replaced Lender” is defined in Section 2.28(e).
“Non-U.S. Borrower” is defined in Section 3.1(b).


19

--------------------------------------------------------------------------------





“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.15(d) substantially in the form of Exhibit D.
“Notice Date” is defined in Section 2.28(b).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the LC Issuer, the Administrative Agent or any
Indemnitee arising under the Loan Documents.
“OECD” means the Organization for Economic Cooperation and Development and any
successor thereto.
“OFAC” is defined in Section 9.6(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).
“Overdue Rate” means a per annum rate that is equal to the sum of two percent
(2%) plus the Base Rate, changing as and when the Base Rate changes or, with
respect to any Alternate Currency Loan, such other overdue rate, if any, as
specified in the applicable Alternate Currency Addendum.


20

--------------------------------------------------------------------------------





“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Agreed Currency, the rate of
interest per annum at which overnight deposits in the applicable Agreed
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of JPMorgan in the applicable offshore interbank market for such
currency to major banks in such interbank market.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Parent Guarantor” means the Company.
“Parent Guaranty” means that certain Amended and Restated Guaranty dated the
date hereof executed by the Parent Guarantor in favor of the Administrative
Agent, for the ratable benefit of the Lenders, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time (such Parent
Guaranty to be substantially in the form of Exhibit F-1).
“Participant” is defined in Section 12.1(d).
“Participant Register” is defined in Section 12.1(d).
“Participating Member State” means any member state of the European Union which
has the Euro as its lawful currency.
“Payment Date” means the last Business Day of each calendar quarter, commencing
June 30, 2016.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and as to which the Company or any member of the Controlled Group may have any
liability.
“Platform” is defined in the final paragraph of Section 6.1(d).


21

--------------------------------------------------------------------------------





“Pricing Schedule” means Schedule 4 attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.
“Pro Rata Share” means, with respect to a Lender, (a) in reference to the Dollar
Commitment, a portion equal to a fraction the numerator of which is such
Lender’s Dollar Commitment and the denominator of which is the Aggregate Dollar
Commitment, (b) in reference to the Multicurrency Commitment, a portion equal to
a fraction the numerator of which is such Lender’s Multicurrency Commitment and
the denominator of which is the Aggregate Multicurrency Commitment, and (c) in
reference to the Aggregate Commitment, a portion equal to a fraction the
numerator of which is such Lender’s Commitment and the denominator of which is
the Aggregate Commitment.
“Public Lender” has the meaning set forth in the final paragraph of Section
6.1(d).
“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates,
commodity prices or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any LC Issuer.
“Register” is defined in Section 12.1(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to the extension of credit by banks for the purpose of purchasing
or carrying margin stocks applicable to member banks of the Federal Reserve
System.


22

--------------------------------------------------------------------------------





“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.21 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(c) of the Code.
“Required Lenders” means Lenders in the aggregate holding more than 50% of the
Aggregate Commitment or, if the Commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Borrowings have been terminated, as of
any date of determination, Lenders in the aggregate holding more than 50% of the
Aggregate Outstanding Credit Exposure (with the aggregate amount of each
Lender’s risk participation and funded participation in LC Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Aggregate
Outstanding Credit Exposure held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Restatement Date” means the date upon which all of the conditions precedent set
forth in Section 4.1 have been met to the satisfaction of the Administrative
Agent and each of the Lenders in their reasonable discretion or waived in
accordance with the terms hereof.
“S&P” means Standard and Poor’s Financial Services LLC.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
ordinarily resident in a Sanctioned Country to the extent dealing with such
Person would be prohibited by applicable Sanctions or (c) any Person 50% owned
by any such Person or Persons described in the foregoing clause (a).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state.


23

--------------------------------------------------------------------------------





“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Agreed Currency, same day or other funds as may be determined by
the Administrative Agent or the Swingline Lender, as applicable, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Agreed Currency.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Securitization Obligations” means, as of any date of determination, all
obligations established by or related to the Company or any of its Subsidiaries
in connection with any account receivables sale or securitization transaction
entered into by the Company or any of its Subsidiaries (including, without
limitation, the receivables securitization program through that certain Fourth
Amended and Restated Receivables Purchase Agreement, dated as of November 1,
2013, as amended from time to time, among Cardinal Health Funding, LLC, Griffin
Capital, LLC, each entity signatory thereto as a conduit, each entity signatory
thereto as a financial institution, each entity signatory thereto as a managing
agent and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the
Agent).
“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” within the meaning of Rule 1-02 of the Securities and
Exchange Commission’s Regulation S-X.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Specified Currency” is defined in Section 2.23.
“Specified Party” means the Administrative Agent, the LC Issuer, the Swingline
Lender and each other Lender.
“Specified Rate Hedging Agreement” means a Rate Hedging Agreement which is (a)
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of equity interests of the
Company or any of its Subsidiaries) or (b) entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Swingline
Lender,


24

--------------------------------------------------------------------------------





as applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Swingline Lender, as applicable,
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Standard Securitization Undertakings” means any obligations and undertakings of
the Company or any Subsidiary which facilitate, or are not inconsistent with,
the treatment of at least one step of the transfer of receivables and related
assets as a legal “true sale” and otherwise consistent with customary
securitization undertakings in accordance with the laws of the applicable
jurisdiction. For the avoidance of doubt, “Standard Securitization Undertakings”
shall not include any guaranty or other obligation of the Company and its
Subsidiaries with respect to any receivable that is not collected, not paid or
is otherwise uncollectible solely on account of the insolvency, bankruptcy,
creditworthiness or financial inability to pay of the applicable account debtor.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurocurrency Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Advances shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsequent Participant” means any member state of the European Union that
adopts the Euro as its lawful currency after the date of this Agreement.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
“Subsidiary Borrower” means each Subsidiary of the Company listed as a
Subsidiary Borrower on Schedule 5.8 as amended from time to time in accordance
with Section 5.8.
“Subsidiary Guarantor” means any Subsidiary that (a) has executed and delivered
to the Administrative Agent a Subsidiary Guaranty (which remains in full force
and effect with respect to such Subsidiary) and (b) in connection with such
execution and delivery, has delivered to the Administrative Agent documents of
the types referred to in Section 4.1(a)(i)-(iii) with respect to such Subsidiary
and favorable opinions of counsel to such Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
Subsidiary Guaranty of such Subsidiary), all in form, content and scope
reasonably satisfactory to the Administrative Agent.


25

--------------------------------------------------------------------------------





“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit F-2.
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 20% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (b) is responsible for more than 20% of the consolidated revenues or of
the consolidated net earnings of the Company and its Subsidiaries as reflected
in the financial statements referred to in clause (a) above.
“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Pro Rata Share (determined as set forth in clause (a) of the definition
of Pro Rata Share) of the then outstanding Swingline Loans.


“Swingline Lender” means JPMorgan in its capacity as provider of the Swingline
Loans, or any successor Swingline Lender hereunder.
“Swingline Loan” means any borrowing under Section 2.9 made by the Swingline
Lender pursuant to Section 2.1(b).
“Swingline Note” means a promissory note of the Company evidencing the Swingline
Loans (if requested by the Swingline Lender), in substantially the same form as
Exhibit E hereto, as amended or modified at the time such Swingline Loan is made
to the Company.
“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 in
Dollars, unless the Swingline Lender in its sole discretion agrees to other
Agreed Currencies and (b) the Aggregate Commitment. The Swingline Sublimit is
part of, and not in addition to, the Aggregate Commitment.
“Syndication Agents” means Bank of America and MUFG, each in its capacity as a
Syndication Agent.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance.


26

--------------------------------------------------------------------------------





“U.K. Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by Her Majesty’s Treasury of
the United Kingdom.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.5(f)(ii)(B)(3).
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2
Other Definitions and Provisions.

(a)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes”, and “including” shall be deemed to be followed by the phrase
“without limitation”, (d) the word “will” shall be construed to have the same
meaning and effect as the word “shall”, (e) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, restated and/or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (g) the words “herein”, “hereof”, and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules can be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, (i) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including”, and (l)
Section headings herein and in the other Loan Documents are included


27

--------------------------------------------------------------------------------





for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
(b)    Each reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.
1.3
References to Agreement and Laws.

Unless otherwise expressly provided herein, references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document.
1.4
Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.5
Facility LC Amounts.

Unless otherwise specified herein, all references herein to the amount of a
Facility LC at any time shall be deemed to mean the maximum face amount of such
Facility LC after giving effect to all increases thereof contemplated by such
Facility LC or the Facility LC Application therefor, whether or not such maximum
face amount is in effect at such time.
1.6
Rounding.

Any financial ratios required to be maintained by any Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with 0.5 of a unit being rounded upward).
1.7
Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the Swingline Lender, as applicable, shall
determine the Spot Rates as of each Computation Date to be used for calculating
Dollar Amount of Credit Extensions and outstanding amounts denominated in Agreed
Currencies. Such Spot Rates shall become effective as of such Computation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Computation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating the financial covenant hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Amount as so determined by the
Administrative Agent or the Swingline Lender, as applicable.
(b)    Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or


28

--------------------------------------------------------------------------------





multiple amount, is expressed in Dollars, but such Advance or Eurocurrency Loan
is denominated in an Agreed Currency, such amount shall be the relevant Agreed
Currency equivalent of such Dollar Amount (rounded to the nearest unit of such
Agreed Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent.
1.8
Accounting Terms.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Borrowers request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
(a) the Administrative Agent, the Lenders and the Company shall negotiate in
good faith to amend such provision to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
and (b) such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II.
    
THE CREDITS
2.1
Commitments of the Lenders; Swingline Facility.

(a)    Revolving Credit Advances.
(i)    From and including the date of this Agreement and prior to the Facility
Termination Date, each Dollar Lender severally agrees, for itself only, subject
to the terms and conditions set forth in this Agreement, to (A) make Loans to
the Borrowers (other than any Borrower domiciled in an EEA Member Country) in
Dollars from time to time and (B) participate in (1) Facility LCs denominated in
Dollars issued upon the request of a Borrower and (2) Swingline Loans, in
aggregate amounts not to exceed in the aggregate at any one time outstanding the
amount of its Dollar Commitment (and only so long as, after giving effect
thereto and to any concurrent repayment or prepayment of Loans, the Aggregate
Dollar Outstanding Credit Exposure of all Dollar Lenders does not exceed the
Aggregate Dollar Commitment and the Aggregate Outstanding Credit Exposure of all
Lenders does not exceed the Aggregate Commitment). Each Dollar Advance of Loans
pursuant to this Section 2.1(a)(i) shall consist of Dollar Loans made by each
Lender ratably in proportion to such Lender’s respective Available Dollar
Commitment divided by the aggregate Available Dollar Commitments of all Lenders
at such time. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.21.
(ii)    From and including the date of this Agreement and prior to the Facility
Termination Date, each Multicurrency Lender severally agrees, for itself only,
subject to the


29

--------------------------------------------------------------------------------





terms and conditions set forth in this Agreement, to make Multicurrency Loans to
the Borrowers in Agreed Currencies from time to time prior to the Facility
Termination Date so long as after giving effect thereto and any concurrent
repayment or prepayment of Loans (A) the Available Multicurrency Commitment of
each Multicurrency Lender is greater than or equal to zero, (B) the Dollar
Amount of the Aggregate Multicurrency Outstanding Credit Exposure of all Lenders
does not exceed $500,000,000 and (C) the Aggregate Outstanding Credit Exposure
of all Lenders does not exceed the Aggregate Commitment; provided, however, that
the Borrowers shall not request, and the Multicurrency Lenders shall not make
Multicurrency Loans in Dollars at any time that Available Dollar Commitment
exists. Each Multicurrency Advance shall consist of Multicurrency Loans made by
each Multicurrency Lender ratably in proportion to such Multicurrency Lender’s
respective Available Multicurrency Commitment divided by the aggregate Available
Multicurrency Commitments of all Multicurrency Lenders at such time.
(iii)    Subject to the terms of this Agreement, the Borrowers may borrow, repay
and reborrow at any time prior to the Facility Termination Date. The Commitments
to lend hereunder shall expire on the Facility Termination Date.
(iv)    Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, (A) each Lender shall be deemed to have
unconditionally and irrevocably purchased from each Multicurrency Lender,
without recourse or warranty, an undivided interest in and participation in each
Multicurrency Loan ratably in accordance with such Lender’s Commitment
Percentage, (B) immediately and automatically all Multicurrency Loans
outstanding in Agreed Currencies other than Dollars shall be converted to and
redenominated in Dollars equal to the Dollar Amount of each such Multicurrency
Loan determined as of the date of such conversion, (C) each Multicurrency Lender
shall be deemed to have unconditionally and irrevocably purchased from each
Dollar Lender, without recourse or warranty, an undivided interest in and
participation in each Dollar Loan ratably in accordance with such Multicurrency
Lender’s Commitment Percentage. Each of the Lenders shall pay to the applicable
Multicurrency Lender not later than two (2) Business Days following a request
for payment from such Lender, in Dollars, an amount equal to the undivided
interest in and participation in the Multicurrency Loan purchased by such Lender
pursuant to this Section 2.1(a)(iv), and each of the Multicurrency Lenders shall
pay to the applicable Dollar Lender not later than two (2) Business Days
following a request for payment from such Lender, in Dollars, an amount equal to
the undivided interest in and participation in the Dollar Loan purchased by such
Multicurrency Lender pursuant to this Section 2.1(a)(iv), it being the intent of
the Lenders that following such equalization payments, each Lender shall hold
its Commitment Percentage of the Aggregate Outstanding Credit Exposure.
(b)    Swingline Loans.
(i)    Subject to the terms and conditions of this Agreement, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrowers from
time to time on any Business Day during the period from the date hereof to but
excluding the Facility


30

--------------------------------------------------------------------------------





Termination Date in the aggregate principal outstanding amount not to exceed the
Swingline Sublimit; provided that after giving effect to such Swingline Loan,
the Dollar Amount of the Aggregate Outstanding Credit Exposure at any time shall
not exceed the Aggregate Commitment, and provided further that at no time shall
the Dollar Amount of the Aggregate Outstanding Credit Exposure of the Swingline
Lender exceed the Aggregate Commitment of such Lender. The Swingline Lender may
make Swingline Loans available in Dollars or any other Agreed Currency in its
sole discretion and if any such Swingline Loans are made available in other
Agreed Currencies or are made to a Borrower domiciled in an EEA Member Country,
such Swingline Loans shall be deemed to utilize the Swingline Lender’s
Multicurrency Commitment. Each Lender’s Commitment shall be deemed utilized by
an amount equal to such Lender’s Commitment Percentage of the Dollar Amount of
each Swingline Loan for purposes of determining the amount of Loans required to
be made by such Lender. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers may borrow under this Section 2.1(b), repay
and reborrow at any time prior to the Facility Termination Date. All Swingline
Loans shall bear interest (a) in the case of such Loans denominated in Dollars,
at the Base Rate plus the Applicable Margin for Floating Rate Loans or such
other rate as shall be agreed between the relevant Borrower and the Swingline
Lender with respect to any Swingline Loan at the time such Swingline Loan is
made and (b) in the case of such Loans denominated in other Eligible Currencies,
at such other rate as shall be agreed between the relevant Borrower and the
Swingline Lender with respect to any Swingline Loan at the time such Swingline
Loan is made (it being understood that such pricing may, by agreement of the
relevant Borrower and the Swingline Lender, be based on rates other than those
of the London interbank market). The applicable Borrower shall repay each
Swingline Loan on the earlier to occur of (i) the date ten (10) Business Days
after such Swingline Loan is made, if requested by the Administrative Agent on
behalf of the Swingline Lender, and (ii) the Facility Termination Date. If any
Swingline Loan is not repaid by the relevant Borrower on the date when due, each
Lender will make a Floating Rate Loan the proceeds of which will be used to
repay the Swingline Loan as described in Section 2.1(b)(ii).
(ii)    The Swingline Lender is making the Swingline Loans in reliance upon the
agreements of the other Lenders set forth in this Section 2.1(b). The Swingline
Lender may at any time in its sole and absolute discretion require that any
Swingline Loan be refunded by a Floating Rate Advance from the Lenders, and upon
written notice thereof by the Swingline Lender to the Administrative Agent, the
Lenders and the relevant Borrower, such Borrower shall be deemed to have
requested a Floating Rate Advance in an amount equal to the Dollar Amount of
such Swingline Loan and such Floating Rate Advance shall be made to refund such
Swingline Loan. Any Swingline Loan outstanding in an Agreed Currency other than
Dollars, shall, upon the giving of such notice by the Swingline Lender,
immediately and automatically be converted to and redenominated in Dollars equal
to the Dollar Amount of each such Swingline Loan determined as of the date of
such conversion. Each Lender shall be absolutely and unconditionally obligated
to fund its Commitment Percentage of such Floating Rate Advance or, if
applicable, to purchase a participation interest in the Swingline Loans pursuant
to Section 2.1(b)(iii) and such obligation shall not be affected by any
circumstance, including, without limitation, (A) any setoff, counterclaim,


31

--------------------------------------------------------------------------------





recoupment, defense or other right which such Lender has or may have against the
Administrative Agent or any Borrower or any of their respective Subsidiaries or
anyone else for any reason whatsoever (including without limitation any failure
to comply with the requirements of Section 4.2, other than the Swingline Lender
making a Swingline Loan when it had actual knowledge of the existence of a
Default); (B) the occurrence or continuance of a Default, subject to Section
2.1(b)(iii); (C) any adverse change in the condition (financial or otherwise) of
the Company or any of its Subsidiaries; (D) any breach of this Agreement by any
Borrower or any of their respective Subsidiaries or any other Lender; or (E) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing (including without limitation any Borrower’s failure to satisfy
any conditions contained in Article IV or any other provision of this
Agreement).
(iii)    If as a result of the occurrence of a Default with respect to any
Borrower pursuant to Article VII Floating Rate Loans may not be made by the
Lenders as described in Section 2.1(b)(ii), then (A) each Borrower agrees that
each Swingline Loan not paid pursuant to Section 2.1(b)(ii) shall bear interest,
payable on demand by the Swingline Lender, at the Overdue Rate, (B) each
Borrower agrees that each Swingline Loan outstanding in an Agreed Currency other
than Dollars shall be immediately and automatically converted to and
redenominated in Dollars equal to the Dollar Amount of each such Swingline Loan
determined as of the date of such conversion, and (C) effective on the date each
such Floating Rate Loan would otherwise have been made, each Lender severally
agrees that it shall unconditionally and irrevocably, without regard to the
occurrence of any Default, in lieu of deemed disbursement of loans, to the
extent of such Lender’s Commitment, purchase a participation interest in the
Swingline Loans by paying its Commitment Percentage thereof; provided, however,
that no Lender shall be obligated to purchase such participation in a Swingline
Loan made by the Swingline Lender when it had actual knowledge of the existence
of a Default. Each Lender will immediately transfer to the Swingline Lender, in
same day funds, the amount of its participation. Each Lender shall share based
on its Commitment Percentage in any interest which accrues thereon and in all
repayments thereof. If and to the extent that any Lender shall not have so made
the amount of such participating interest available to the Swingline Lender,
such Lender and the Borrowers severally agree to pay to the Swingline Lender
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swingline Lender until the date such amount is
paid to the Swingline Lender, at (x) in the case of a Borrower, at the interest
rate specified above and (y) in the case of such Lender, the Federal Funds Rate.
(c)    Alternate Currency Loans.
(i)    Subject to the terms and conditions of this Agreement and the applicable
Alternate Currency Addendum, from and including the later of the date of this
Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Administrative Agent and the applicable Alternate Currency
Lenders agree, on the terms and conditions set forth in this Agreement and in
the applicable Alternate Currency Addendum, to make Alternate Currency Loans


32

--------------------------------------------------------------------------------





under such Alternate Currency Addendum to the applicable Borrower party to such
Alternate Currency Addendum from time to time in the applicable Alternate
Currency, in an amount not to exceed each such Alternate Currency Lender’s
applicable Alternate Currency Commitment; provided, however, (i) at no time
shall the outstanding principal amount of all Alternate Currency Loans exceed
the Alternate Currency Commitment for such currency, (ii) at no time shall the
Aggregate Multicurrency Outstanding Credit Exposure exceed the Aggregate
Multicurrency Commitments, (iii) at no time shall the aggregate outstanding
principal amount of the Alternate Currency Loans for any specific Alternate
Currency exceed the amount specified as the maximum amount for such Alternate
Currency in the applicable Alternate Currency Addendum and (iv) at no time shall
the aggregate Alternate Currency Commitments exceed $100,000,000. The Dollar
Amount of any Alternate Currency Commitment of an Alternate Currency Lender
shall be deemed to utilize such Lender’s Multicurrency Commitment. Each
Alternate Currency Loan shall consist of Alternate Currency Loans made by each
applicable Alternate Currency Lender ratably in proportion to such Alternate
Currency Lender’s respective Alternate Currency Share. Subject to the terms of
this Agreement and the applicable Alternate Currency Addendum, the Borrowers may
borrow, repay and reborrow Alternate Currency Loans at any time prior to the
Facility Termination Date. On the Facility Termination Date, the outstanding
principal balance of the Alternate Currency Loans shall be paid in full by the
applicable Borrower and prior to the Facility Termination Date prepayments of
the Alternate Currency Loans shall be made by the applicable Borrower if and to
the extent required by this Agreement. Subject to the applicable Alternate
Currency Addendum, each Alternate Currency Loan shall have a maturity of one,
two, three or six months and bear interest at the Eurocurrency Rate for such
period as if such Loan were a Eurocurrency Loan. If an Alternate Currency
Addendum includes an alternate definition of “Eurocurrency Base Rate”
referencing an interbank market other than the London interbank market and/or
different times and/or different rate quotation screens relative to the
applicable Eligible Currency, then (solely with respect to any Alternate
Currency Loans made pursuant to such Alternate Currency Addendum denominated in
such Eligible Currency) the term “Eurocurrency Base Rate” shall, notwithstanding
the definition thereof in Section 1.1, be deemed to mean the Eurocurrency Base
Rate as defined in such Alternate Currency Addendum.
(ii)    The Company may, by written notice to the Administrative Agent request
the establishment of additional Alternate Currency Commitments in additional
Alternate Currencies, provided the Dollar Amount of the Alternate Currency
Commitment requested together with the Aggregate Multicurrency Outstanding
Credit Exposure does not exceed the Aggregate Multicurrency Commitments (each
such request, a “Request for a New Alternate Currency Facility”). The
Administrative Agent will promptly forward to the Multicurrency Lenders any
Request for a New Alternate Currency Facility received from the Company,
provided each Lender shall be deemed not to have agreed to such request unless
its written consent thereto has been received by the Administrative Agent within
ten (10) Business Days from the date of such notification by the Administrative
Agent to such Lender (or such shorter period as shall be specified by the
Company in the Request for a New Alternate Currency Facility). In the event that
one or more Multicurrency Lenders consent to such Request for a New Alternate
Currency Facility and agree to make Alternate


33

--------------------------------------------------------------------------------





Currency Loans in such Alternate Currency in an amount not less than that
requested by the Company, upon execution of the applicable Alternate Currency
Addendum and the other documents, instruments and agreements required pursuant
to this Agreement and such Alternate Currency Addendum, the Alternate Currency
Loans with respect thereto may be made.
(iii)    Except as otherwise required by applicable Law, in no event shall the
Administrative Agent or Alternate Currency Lenders have the right to accelerate
the Alternate Currency Loans outstanding under any Alternate Currency Addendum
or to terminate their Alternate Currency Commitments (if any) thereunder to make
Alternate Currency Loans prior to the stated termination date in respect
thereof, except that such Administrative Agent and Alternate Currency Lenders
shall, in each case, have such rights upon an acceleration of the Loans and a
termination of the Commitments pursuant to Section 8.1.
(iv)    Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, each Lender shall be deemed to have unconditionally
and irrevocably purchased from each Alternate Currency Lender, without recourse
or warranty, an undivided interest in and participation in each Alternate
Currency Loan ratably in accordance with such Lender’s Commitment Percentage,
and immediately and automatically all Alternate Currency Loans shall be
converted to and redenominated in Dollars equal to the Dollar Amount of each
such Alternate Currency Loan determined as of the date of such conversion. Each
of the Lenders shall pay to the applicable Alternate Currency Lender not later
than two (2) Business Days following a request for payment from such Lender, in
Dollars, an amount equal to the undivided interest in and participation in the
Alternate Currency Loan purchased by such Lender pursuant to this Section
2.1(c)(iv).
2.2
Optional Increase of the Commitments.

So long as no Default or Unmatured Default shall have occurred and be continuing
and the other conditions set forth in Section 4.2 have been satisfied, at any
time after the Restatement Date, the Company shall have the right, in
consultation with the Administrative Agent, from time to time and upon not less
than fifteen (15) days (or such lesser number of days to which the
Administrative Agent may agree in its sole discretion) prior written notice to
the Administrative Agent, to increase the Aggregate Commitment; provided that:
(a)    Each increase in the Aggregate Commitment shall be in an aggregate
principal amount of at least $50,000,000 or a whole multiple of $10,000,000 in
excess thereof up to a maximum total increase in the Aggregate Commitment of
$250,000,000. Increases in the Aggregate Commitment pursuant to this Section 2.2
shall not increase or otherwise affect the Aggregate Multicurrency Commitment,
the Swingline Sublimit or the Facility LC sublimit set forth in Section 2.21.1,
except as agreed by the Borrowers and the Multicurrency Lenders, Swingline
Lender or the LC Issuers, as applicable.
(b)    Loans issued in respect of any increase in the Aggregate Commitment
pursuant to this Section 2.2 will rank pari passu in right of payment and
security with the other


34

--------------------------------------------------------------------------------





Loans issued hereunder and shall constitute and be part of the Obligations
arising under this Agreement.
(c)    The Company may offer the increase in the Aggregate Commitment (which may
be declined by any Lender in its sole and absolute discretion) on either a
ratable basis to the Lenders or on a non-ratable basis to one or more Lenders
and/or to other banks, financial institutions or investment funds that are
reasonably acceptable to both the Administrative Agent and the Company. The
failure by any existing Lender to respond to a request for such increase shall
be deemed to be a refusal of such request by such existing Lender. Any increase
in the Aggregate Commitment pursuant to this Section shall be allocated ratably
between the Dollar Commitments and the Multicurrency Commitments unless
otherwise agreed between the Company and the Administrative Agent.
(d)    Any increase in the Aggregate Commitment which is accomplished by
increasing the Commitment of any Lender or Lenders who are at the time of such
increase party to this Agreement (which Lender or Lenders shall consent to such
increase in their sole and absolute discretion) shall be accomplished as
follows: (i) this Agreement will be amended by the Borrowers, the Administrative
Agent and each Lender whose Commitment is being increased (but notwithstanding
Section 8.2, without any requirement that the consent of any other Lender be
obtained) to reflect the revised Commitment and Commitment Percentage of each of
the Lenders, (ii) the outstanding Credit Extensions will be reallocated on the
effective date of such increase among the Lenders in accordance with their
revised Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall
indemnify each Lender for any loss or costs required pursuant to Section 3.4 in
connection with such reallocation as if such reallocation were a repayment) and
(iii) if requested by such Lender or Lenders, the Borrowers will deliver new
Note(s) to the Lender or Lenders whose Commitment(s) is or are being increased
reflecting the revised Commitment of such Lender(s).
(e)    Any increase in the Aggregate Commitment which is accomplished by
addition of a new Lender or Lenders under the Agreement shall be accomplished as
follows: (i) each new Lender shall be an Eligible Assignee and shall be subject
to the consent of the Administrative Agent, the Swingline Lender, the LC Issuer
and the Company, on behalf of itself and the Subsidiary Borrowers, which
consents shall not be unreasonably withheld, (ii) this Agreement will be amended
by the Borrowers, the Administrative Agent and each new Lender (but
notwithstanding Section 8.2, without any requirement that the consent of any
other Lender be obtained) to reflect the addition of each new Lender as a Lender
hereunder and to reflect the revised Commitment and Commitment Percentages of
each of the Lenders (including each new Lender), (iii) the outstanding Credit
Extensions and Commitment Percentages will be reallocated on the effective date
of such increase among the Lenders (including each new Lender) in accordance
with their revised Commitment Percentages (and the Lenders (including each new
Lender) agree to make all payments and adjustments necessary to effect the
reallocation and the Borrowers shall indemnify each Lender for any loss or costs
required pursuant to Section 3.4 in connection with such reallocation as if such
reallocation were a repayment) and (iv) at the request of any new Lender, the
Borrowers will deliver a Note to such new Lender.


35

--------------------------------------------------------------------------------





(f)    Prior to any increase to the Aggregate Commitment under this Section 2.2,
the Borrowers and the Guarantors shall provide corporate resolutions (or the
equivalent for non-corporate entities) authorizing and approving such increase
and otherwise in form and substance satisfactory to the Administrative Agent.
2.3
Determination of Dollar Amounts; Termination.

(a)    The Administrative Agent will determine the Dollar Amount of:
(i)    each Advance as of the Borrowing Date or, if applicable, date of
conversion/continuation of such Advance;
(ii)    all outstanding Advances, LC Obligations and Alternate Currency Loans on
and as of the last day of each Interest Period (but not less frequently than
quarterly), on receipt of any notice from the Company as to the reduction of the
Aggregate Commitment, and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders, and on the last Business Day of each month and on such other dates as
the Administrative Agent may determine.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Dollar Amount is
determined on or as of such day.
(b)    Any outstanding Advances together with any other unpaid Obligations then
due and payable shall be paid in full by the Borrowers on the Facility
Termination Date.
2.4
Ratable Loans.

Each Multicurrency Advance (which excludes Alternate Currency Loans) hereunder
shall consist of Multicurrency Loans made from the several Multicurrency Lenders
ratably in proportion to such Multicurrency Lenders’ respective Available
Multicurrency Commitment divided by the aggregate Available Multicurrency
Commitments of all Multicurrency Lenders at such time, and each Dollar Advance
hereunder shall consist of Dollar Loans made from the Lenders ratably according
to their Dollar Commitment Percentage.
2.5
Types of Advances.

The Advances may be Floating Rate Advances or Eurocurrency Advances, on the one
hand, and Dollar Advances or Multicurrency Advances on the other hand, or a
combination thereof, selected by the relevant Borrowers in accordance with
Sections 2.9 and 2.10; provided, however, that a Floating Rate Advance must also
be a Dollar Advance or a Multicurrency Advance denominated in Dollars, and
provided that all Multicurrency Advances (other than Multicurrency Advances in
Dollars) and all Alternate Currency Loans shall be Eurocurrency Advances.
2.6
Facility Fee; Other Fees; Reductions in Aggregate Commitment.



36

--------------------------------------------------------------------------------





The Company agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”) in Dollars, determined in accordance
with the Pricing Schedule, calculated on the actual daily amount of the
Aggregate Commitment multiplied by the applicable percentage set forth in the
Pricing Schedule, whether used or unused, payable quarterly in arrears for the
ratable benefit of the Lenders on the last Business Day of each calendar
quarter. The Facility Fee shall accrue from the date of this Agreement until the
Facility Termination Date; provided that, if a Lender continues to have any
Aggregate Outstanding Credit Exposure after its Commitments terminate, then such
Facility Fee shall continue to accrue on the daily amount of such Lender’s
Aggregate Outstanding Credit Exposure from and including the date on which its
Commitments terminate to but excluding the date on which such Lender ceases to
have any Aggregate Outstanding Credit Exposure. The Company shall pay to the
Lead Arrangers and the Administrative Agent fees in the amounts and at the times
specified in the Fee Letters. The Company shall pay to the Lenders, in Dollars,
such fees as shall be separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever. The Aggregate Commitment may
permanently and ratably be reduced by the Company in multiples of $10,000,000
upon three (3) Business Days’ prior written notice. Any such reduction shall be
allocated ratably between the Dollar Commitment and the Multicurrency
Commitment.
2.7
Minimum Amount of Each Advance.

Each Eurocurrency Advance shall be in the minimum Equivalent Amount of
$5,000,000 (and in multiples of Equivalent Amounts of $1,000,000 in excess
thereof, or in the case of a Multicurrency Advance, such other lesser multiple
as the Administrative Agent deems appropriate), and each Floating Rate Advance
(other than an Advance to repay Swingline Loans) shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment. Each Swingline Loan denominated in Dollars shall be in the
minimum amount of $5,000,000 (and in multiples of $500,000 if in excess thereof)
or in the case of Swingline Loans denominated in any currency other than Dollars
(which shall be at the sole discretion of the Swingline Lender), such other
minimum amounts and multiples as the Swingline Lender shall determine; provided,
however, that any Swingline Loan may be in the amount of the unused Swingline
Sublimit. Alternate Currency Loans shall be in such minimum amounts as are set
forth in the applicable Alternate Currency Addendum.
2.8
Prepayments.

(a)    The Borrowers may from time to time pay, without penalty or premium, all
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000, any portion of the outstanding Floating Rate Advances upon one (1)
Business Day’s prior notice to the Administrative Agent, who shall give prompt
notice thereof to the Lenders.
(b)    The Borrowers may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
Equivalent Amount of $5,000,000, any portion of the outstanding Eurocurrency
Advances upon three (3) Business Days’ prior notice to the Administrative Agent,
who shall give prompt notice thereof to the Lenders.


37

--------------------------------------------------------------------------------





(c)    If at any time, for any reason, the Aggregate Outstanding Credit Exposure
of all Lenders shall exceed the Aggregate Commitment then in effect, the
Borrowers shall, without notice or demand, immediately prepay the Dollar Loans
and/or Multicurrency Loans such that the sum of the aggregate principal amount
of Dollar Loans so prepaid, and the Dollar Amount of the aggregate principal
amount of Multicurrency Loans so prepaid, at least equals the amount of such
excess.
(d)    If, at any time for any reason, either (i) the Aggregate Multicurrency
Outstanding Credit Exposure of all Multicurrency Lenders exceeds the Aggregate
Multicurrency Commitments of the Multicurrency Lenders or (ii) the Aggregate
Dollar Outstanding Credit Exposure of all Lenders exceeds the aggregate Dollar
Commitments of all Lenders, the Borrowers shall, without notice or demand,
immediately prepay the Multicurrency Loans in a Dollar Amount at least equal to
the excess referred to in (i) (such repayment to be in the applicable currency)
and the Dollar Loans in an amount at least equal to the excess referred to in
(ii) (such repayment to be in Dollars).
(e)    Each prepayment pursuant to this Section 2.8 shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of prepayment and
any amounts payable under Section 3.4 in connection with such payment.
(f)    Notwithstanding the foregoing, mandatory prepayments of Multicurrency
Loans that would otherwise be required pursuant to this Section 2.8 solely as a
result of fluctuations in exchange rates from time to time shall only be
required to be made pursuant to this Section 2.8 on a Computation Date on the
basis of the exchange rates in effect on such Computation Date.
2.9
Method of Selecting Types and Interest Periods for New Advances.

The Company or the relevant Borrower shall select the Type of Advance and, in
the case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time. The Company or the relevant Borrower shall
give the Administrative Agent irrevocable notice (a “Borrowing Notice”) not
later than 11:00 a.m. local time (i) on the Borrowing Date of each Floating Rate
Advance (other than Swingline Loans), (ii) three (3) Business Days before the
Borrowing Date for each Eurocurrency Advance in Dollars, (iii) three (3)
Business Days before the Borrowing Date for each Multicurrency Advance in an
Agreed Currency of a country that is a member of OECD located in North America
or Europe, and (iv) four (4) Business Days before the Borrowing Date for each
Multicurrency Advance in any other Agreed Currency requiring such additional
notice as determined by the Administrative Agent consistent with market
practice, specifying:
(a)    the Borrower;
(b)    the Borrowing Date, which shall be a Business Day, of such Advance;
(c)    the aggregate amount of such Advance;
(d)    the Type of Advance selected;


38

--------------------------------------------------------------------------------





(e)    in the case of each Eurocurrency Advance, the Interest Period, and Agreed
Currency applicable thereto; and
(f)    details relating to funds transfer for such Advance.
The Company or the relevant Borrower shall give the Swingline Lender (with a
copy to the Administrative Agent) notice of its request (x) not later than 11:00
a.m. on the same Business Day such Swingline Loan is requested to be made for
each Swingline Loan in Dollars, (y) not later than 10:00 a.m. local time on the
same Business Day such Swingline Loan is requested to be made for each Swingline
Loan in any Agreed Currency other than Dollars or Australian Dollars and (z) not
later than 10:00 a.m. local time one (1) Business Day prior to the Borrowing
Date of any Swingline Loan to be made in Australian Dollars (or two (2) Business
Days prior if the relevant Borrower is domiciled in Australia). Not later than
1:00 p.m. local time on each Borrowing Date, each Lender shall make available
its Loan or Loans in funds immediately available to the Administrative Agent at
the Administrative Agent’s Office. The Administrative Agent will make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.
2.10
Conversion and Continuation of Outstanding Advances.

Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurocurrency Advances pursuant to
this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:
(a)    each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (y) the
applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance for the same or another Interest Period or be converted
into a Floating Rate Advance; and
(b)    each such Multicurrency Advance shall automatically continue as a
Multicurrency Advance in the same Agreed Currency with an Interest Period of one
month unless (x) such Multicurrency Advance is or was repaid in accordance with
Section 2.8 or (y) the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Multicurrency Advance continue as a
Multicurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.7, the applicable Borrower may elect from time
to time to convert all or any part of an Advance of any Type into any other Type
or Types of Advances denominated in the same or any other Agreed Currency (other
than an Alternate Currency); provided that any conversion of any Eurocurrency
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. The applicable Borrower shall give the Administrative Agent
irrevocable notice (each a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurocurrency Advance not later than 11:00
a.m. (i) at least one Business Day,


39

--------------------------------------------------------------------------------





in the case of a conversion into a Floating Rate Advance, (ii) at least three
(3) Business Days, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in Dollars, (iii) at least three (3) Business
Days, in the case of a Multicurrency Advance in an Agreed Currency of a country
that is a member of OECD located in North America or Europe, (iv) at least four
(4) Business Days, in the case of a conversion into or continuation of a
Multicurrency Advance in Yen and other Agreed Currency requiring such additional
notice as determined by the Administrative Agent consistent with market
practice, prior to the date of the requested conversion or continuation,
specifying:
(A)
the requested date, which shall be a Business Day, of such conversion or
continuation; and

(B)
the Agreed Currency, amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.11
Method of Borrowing.

On each Borrowing Date, each Lender shall make available its Loan or Loans, if
any, (i) if such Loan is a Dollar Loan or a Multicurrency Loan denominated in
Dollars, not later than 1:00 p.m., in Same Day Funds immediately available to
the Administrative Agent, at the Administrative Agent’s Office and (ii) if such
Loan is a Multicurrency Loan denominated in Agreed Currency other than Dollars
or subject to any applicable Alternate Currency Addendum, not later than the
Applicable Time specified by the Administrative Agent, at the Administrative
Agent’s Office for such currency. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent will make the funds so received from the Lenders
available to the relevant Borrower at the Administrative Agent’s aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.11, to the
extent that a Loan made by a Lender matures on the Borrowing Date of a requested
Loan in the same currency, such Lender shall apply the proceeds of the Loan it
is then making to the repayment of principal of the maturing Loan.
2.12
Changes in Interest Rate, Etc.

Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Eurocurrency Advance into a Floating Rate Advance pursuant
to Section 2.10 to (but not including) the date it becomes due or is converted
into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Base Rate. Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurocurrency Rate
determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.9 and
2.10 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.


40

--------------------------------------------------------------------------------





2.13
Rates Applicable After Default.

Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of any Default or Unmatured Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of Section
8.2 requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of a Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of Section
8.2 requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurocurrency Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum; and (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (iii) the LC Fee shall be increased by 2% per
annum; provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.
2.14
Method of Payment.

(a)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in the currency in which such Advance was made or converted into. All
payments of the Obligations hereunder shall be made, without condition or
deduction for any counterclaim, defense, recoupment or setoff, in immediately
available funds by wire transfer to the Administrative Agent at (except as set
forth in the next sentence) the Administrative Agent’s Office specified in
writing by the Administrative Agent to the applicable Borrower, by noon (local
time) on the date when due and (except for payments on Swingline Loans and
Alternate Currency Loans and except in the case of Reimbursement Obligations for
which the LC Issuer has not been fully indemnified by the Lenders or except as
otherwise specifically required hereunder) shall be applied ratably by the
Administrative Agent among the Lenders. All payments to be made by the Borrowers
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the
Administrative Agent, at the Administrative Agent’s Office for such currency not
later than the Applicable Time specified by the Administrative Agent, and,
except for payments of Alternate Currency Loans, shall be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at, (i) with respect to Floating Rate Loans and
Eurocurrency Loans denominated in Dollars, its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender and (ii) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the applicable Borrower, its address specified pursuant to Article
XIII or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender for such currency.


41

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the relevant Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
2.15
Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and, if applicable, the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (iv)
the amount of any sum received by the Administrative Agent hereunder from the
Borrowers and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
(a “Note”). In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note payable to such Lender. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.1) be represented by one or more Notes
(but not more than one Note for each Agreed Currency) payable to the payee named
therein or any assignee pursuant to Section 12.1, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.
2.16
Telephonic Notices.

The Borrowers hereby authorize the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Agreed Currencies and
Types of Advances and to transfer funds based on telephonic notices given to the
Administrative Agent by any person or persons listed on Schedule 2.16, as such
Schedule may be revised by the Company from time to time in accordance


42

--------------------------------------------------------------------------------





with Section 13.1, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically; provided, however, that such telephonic
notices shall not be permitted to be given or be effective with respect to any
of the foregoing actions or elections to the extent relating to an existing or
proposed Eurocurrency Advance. The Borrowers agree to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each permitted telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent regarding the telephonic notice
shall govern absent manifest error.
2.17
Interest Payment Dates; Interest and Fee Basis.

Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the Floating Rate Advance is prepaid, whether due to acceleration
or otherwise, and on the Facility Termination Date. Interest on Floating Rate
Loans shall be calculated for actual days elapsed on the basis of a 365 or
366-day year, as appropriate. Interest accrued on that portion of the
outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable in arrears on the last day of its applicable Interest Period, on any
date on which the Eurocurrency Advance is prepaid, whether by acceleration or
otherwise, and on the Facility Termination Date, and with respect to any
Alternate Currency Loan, the date specified as the date on which interest is
payable in the applicable Alternate Currency Addendum. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Facility Fees, utilization fees and interest on Eurocurrency
Advances and LC Fees shall be calculated for actual days elapsed on the basis of
a 360-day year, except for interest on Loans denominated in British Pounds
Sterling which shall be calculated for actual days elapsed on the basis of a
365-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.18
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.

Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the LC Issuer, the Administrative Agent shall notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Administrative Agent will notify each Lender, the Company and the
relevant Borrower of the interest rate applicable to each Eurocurrency Advance
promptly


43

--------------------------------------------------------------------------------





upon determination of such interest rate and will give each Lender and the
Company prompt notice of each change in the Base Rate.
2.19
Lending Installations.

Each Lender will book its Loans and its participation in LC Obligations and the
LC Issuer may book the Facility LCs at the Lending Installation set forth in its
administrative questionnaire or from time to time selected by such Lender or the
LC Issuer in accordance with this Section 2.19. All terms of this Agreement
shall apply to any such Lending Installation and the Loans, Facility LCs,
participation in LC Obligations and any Notes issued hereunder shall be deemed
held by each Lender or the LC Issuer, as the case may be, for the benefit of any
such Lending Installation. Each Lender and the LC Issuer may, by not less than
one (1) Business Day’s prior written notice to the Administrative Agent and the
Borrowers in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.
2.20
Non-Receipt of Funds by the Administrative Agent.

(a)    Unless the relevant Borrower or a Lender, as the case may be, notifies
the Administrative Agent prior to the date on which it is scheduled to make
payment to the Administrative Agent (or in the case of any Base Rate Advance by
12:00 p.m. on the Business Day of a Loan) of (i) in the case of a Lender, the
proceeds of a Loan or any payment by such Lender pursuant to Sections
2.1(a)(iv), 2.1(b)(iii) or 2.1(c)(iv), or (ii) in the case of such Borrower, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, (y) in the
case of payment by a Borrower, the interest rate applicable to the relevant
Loan. With respect to Multicurrency Advances, a payment shall be deemed to have
been made by the Administrative Agent on the date on which it is required to be
made under this Agreement if the Administrative Agent has, on or before that
date, taken all relevant steps to make that payment. With respect to the payment
of any amount denominated in Euro, the Administrative Agent shall not be liable
to any Borrower or any of the Lenders in any way whatsoever for any delay, or
the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros to the account with the bank in the
principal


44

--------------------------------------------------------------------------------





financial center in the Participating Member State which the relevant Borrower
or, as the case may be, any Lender shall have specified for such purpose. In
this Section 2.20, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments of Euros. The failure
of any Lender to make the Loan to be made by it as part of any Advance shall not
relieve any other Lender of its obligation hereunder to make its Loan on the
date of such Advance and any repayment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that failed to
make such payment to the Administrative Agent.
(b)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Facility LCs and Swingline Loans and to make payments pursuant
to Section 9.6(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
9.6(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.6(c).
2.21
Facility LCs.

2.21.1    Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue commercial and standby letters of credit in
Dollars (each, a “Facility LC”) and to extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of a Borrower; provided that (A)
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $150,000,000, (ii) the
Aggregate Dollar Outstanding Credit Exposure shall not exceed the Aggregate
Dollar Commitment, (iii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and (iv) the aggregate amount of the outstanding
LC Obligations associated with the Facility LCs issued by a LC Issuer shall not
exceed such LC Issuer’s Facility LC Fronting Sublimit without the consent of
such LC Issuer and (B) the LC Issuer has not received written notice from any
Lender, the Administrative Agent or the Company, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Facility
LC, that one or more applicable conditions contained in Section 4.2 has not been
satisfied. The Borrowers may, at any time and from time to time, reduce or
increase the Facility LC Fronting Sublimit of any LC Issuer with the consent of
the applicable LC Issuer; provided that the Borrowers shall not reduce or
increase the Facility LC Fronting Sublimit of any LC Issuer if, after giving
effect to such reduction or increase, the conditions set forth in clauses (A)(i)
through (A)(iv) above shall not be satisfied. No Facility LC shall have an
expiry date later than the earlier of (x) the seventh Business Day prior to the
Facility Termination Date and (y) one year after its issuance; provided that no
Facility LC may expire after the Facility Termination Date of any Lender who did
not agree to extend the Facility Termination Date in accordance with Section
2.28 if, after giving effect to such issuance, the aggregate Commitments of the
extending Lenders (including any replacement Lenders) for the period following
such Facility Termination Date would be less than the available amount of the
Facility LCs expiring after such Facility Termination Date. The Existing
Facility LCs shall be


45

--------------------------------------------------------------------------------





deemed to be Facility LCs issued and outstanding under this Agreement. The LC
Issuer shall not be under any obligation to issue any Facility LC if:
(a)    Any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Facility LC or any Law applicable to the LC Issuer or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over the LC Issuer shall prohibit, or request that the LC Issuer
refrain from, the issuance of letters of credit generally or such Facility LC in
particular or shall impose upon such LC Issuer with respect to such Facility LC
any restriction, reserve or capital requirement (for which the LC Issuer is not
otherwise compensated hereunder) not in effect on the Restatement Date, or shall
impose the LC Issuer any unreimbursed loss, cost or expense which was not
applicable on the Restatement Date and which the LC Issuer in good faith deems
material to it; or
(b)    The issuance of the Facility LC would violate any Laws or one or more
policies of the LC Issuer applicable to letters of credit issued to borrowers
generally.
Notwithstanding anything herein to the contrary, the LC Issuer shall have no
obligation hereunder to issue, and shall not issue, any Facility LC the proceeds
of which would be made available to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any Sanctioned Country, except,
in each case, to the extent such use is licensed by OFAC and otherwise
authorized under applicable law or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.
2.21.2    Participations. Upon the issuance or Modification by the LC Issuer of
a Facility LC in accordance with this Section 2.21, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
2.21.3    Notice. Subject to Section 2.21.1, a Borrower shall give the LC Issuer
notice prior to 11:00 a.m. at least three (3) Business Days (or such lesser
number of days acceptable to the LC Issuer with respect to any proposed Facility
LC) prior to the proposed date of issuance or Modification of each Facility LC
(with a copy to the Administrative Agent), specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender, of the contents thereof
(including whether it is a standby or commercial letter of credit) and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that such
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between


46

--------------------------------------------------------------------------------





the terms of this Agreement and the terms of any Facility LC Application, the
terms of this Agreement shall control.
2.21.4    LC Fees. The Company or the relevant Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, (i) with respect to each standby Facility LC,
a letter of credit fee at a per annum rate equal to the Applicable Margin in
effect from time to time on the daily undrawn stated amount under such standby
Facility LC, such fee to be payable in arrears on the next Business Day (or, if
Bank of America is the LC Issuer, ten (10) Business Days) following each Payment
Date and (ii) with respect to each commercial Facility LC, a one-time letter of
credit fee in an amount agreed upon between the LC Issuer and such Borrower at
the time of issuance calculated on the initial stated amount (or, with respect
to any Modification of any such commercial Facility LC which increases the
stated amount thereof, such increase in the stated amount) thereof, such fee to
be payable on the date of such issuance or increase (such fee described in this
sentence, an “LC Fee”). Such Borrower shall also pay to the LC Issuer for its
own account (x) a fronting fee in the amount of 0.125% per annum calculated on
the stated amount of each Facility LC payable in arrears on the next Business
Day following each Payment Date, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.
2.21.5    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrowers and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrowers
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in compliance with such Facility LC. The LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrowers pursuant to Section 2.21.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.
2.21.6    Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC issued for any Borrower’s account, without presentment,
demand, protest or other formalities of any kind;


47

--------------------------------------------------------------------------------





provided that neither any Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower or such Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request complying with the terms
and conditions of such Facility LC. All such amounts paid by the LC Issuer and
remaining unpaid by a Borrower shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 2% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date. The LC
Issuer will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from a Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
the LC Issuer, but only to the extent such Lender has made payment to the LC
Issuer in respect of such Facility LC pursuant to Section 2.21.5. Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.9 and the
satisfaction of the applicable conditions precedent set forth in Article IV), a
Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.
2.21.7    Obligations Absolute. Each Borrower’s obligations under this Section
2.21 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which a Borrower
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Each Borrower further agrees with the LC Issuer and the Lenders
that the LC Issuer and the Lenders shall not be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrowers, any of their Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrowers or of any of
their Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put the LC Issuer or any Lender under any liability to
the Borrowers. Nothing in this Section 2.21.7 is intended to limit the right of
a Borrower to make a claim against the LC Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.21.6.
2.21.8    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or


48

--------------------------------------------------------------------------------





refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders or all Lenders, as
the case may be in accordance with Section 8.2, as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or refusing to take any such action. Notwithstanding any
other provision of this Section 2.21, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders or, if required pursuant to
Section 8.2, all Lenders, and such request and any action taken or failure to
act pursuant thereto shall be binding upon the Lenders and any future holders of
a participation in any Facility LC.
2.21.9    Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrowers may have against
any Defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of Law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrowers shall not be required to indemnify any Lender, the LC Issuer or
the Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request complying with the terms and conditions of such Facility LC.
Nothing in this Section 2.21.9 is intended to limit the obligations of the
Borrowers under any other provision of this Agreement.
2.21.10    Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request complying with the terms and conditions of the
Facility LC) that such indemnitees may suffer or incur in connection with this
Section 2.21 or any action taken or omitted by such indemnitees hereunder.
2.21.11    Facility LC Collateral Account. Each Borrower agrees that it will,
upon the request of the Administrative Agent or the Required Lenders and until
the final expiration date


49

--------------------------------------------------------------------------------





of any Facility LC and thereafter as long as any amount is payable to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”) at the Administrative Agent’s
Office at the address specified pursuant to Article XIII, in the name of such
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which such Borrower shall have no interest
other than as set forth in Section 8.1. Each Borrower hereby pledges, assigns
and grants to the Administrative Agent, on behalf of and for the ratable benefit
of the Lenders and the LC Issuer, a security interest in all of such Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
accordance with the Company’s instructions in certificates of deposit of
JPMorgan having a maturity not exceeding 30 days. Nothing in this Section
2.21.11 shall either obligate the Administrative Agent to require the Borrowers
to deposit any funds in the Facility LC Collateral Account, obligate the
Borrowers to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account in each case other than as required by Section 8.1.
2.21.12    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
2.21.13    Replacement of the LC Issuer.
(a)    The LC Issuer may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced LC Issuer and the successor LC
Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of the LC Issuer. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced LC Issuer pursuant to Section 2.21.4. From and after the effective
date of any such replacement, (i) the successor LC Issuer shall have all of the
rights and obligations of the replaced LC Issuer under this Agreement with
respect to Facility LCs to be issued thereafter and (ii) references herein to
the term “LC Issuer” shall be deemed to refer to such successor or to any
previous LC Issuer, or to such successor and all previous LC Issuers, as the
context shall require. After the replacement of the LC Issuer hereunder, the
replaced LC Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a LC Issuer under this Agreement with respect to
Facility LCs issued by it prior to such replacement, but shall not be required
to issue additional Facility LCs.
(b)    Subject to the appointment and acceptance of a successor LC Issuer, a LC
Issuer may resign as a LC Issuer at any time upon thirty days’ prior written
notice to the Administrative Agent, the Borrowers and the Lenders, in which
case, such LC Issuer shall be replaced in accordance with Section 2.21.13(a)
above.
2.22
Market Disruption.

Notwithstanding the satisfaction of all conditions referred to in Article II and
Article IV with respect to any Advance in any Agreed Currency other than
Dollars, if there shall occur on or prior


50

--------------------------------------------------------------------------------





to the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the relevant
Borrower, then the Administrative Agent shall forthwith give notice thereof to
the Borrowers and the Lenders, and such Loans shall not be denominated in such
Agreed Currency but shall be made on such Borrowing Date in Dollars, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice or Conversion/Continuation
Notice, as the case may be, as Floating Rate Loans, unless the relevant Borrower
notifies the Administrative Agent at least two (2) Business Days before such
date that (i) it elects not to borrow on such date or (ii) it elects to borrow
on such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Administrative Agent and
the Required Lenders be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.
2.23
Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s Office on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Borrowers in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
Specified Currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, the Borrowers agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the Specified Currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the Specified Currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
relevant Borrower.
2.24
Payment Provisions Relating to the Euro.

(a)    Any amount payable by the Administrative Agent to the Lenders under this
Agreement in the currency of a Participating Member State shall be paid in the
Euro.


51

--------------------------------------------------------------------------------





(b)    If, in relation to the currency of any Subsequent Participant, the basis
of accrual of interest or fees expressed in this Agreement with respect to such
currency shall be inconsistent with any convention or practice in the London
Interbank Market or, as the case may be, the Paris Interbank Market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such Subsequent Participant becomes a Participating Member State;
provided, that if any Loan in the currency of such Subsequent Participant is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Loan, at the end of the then current Interest Period.
(c)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU legislation and (i) without prejudice to the respective
liabilities for indebtedness of the Borrowers to the Lenders and the Lenders to
the Borrowers under or pursuant to this Agreement and (ii) without increasing
the Multicurrency Commitment of any Lender each reference in this Agreement to a
minimum amount (or an integral multiple thereof) in a national currency
denomination of a Subsequent Participant to be paid to or by the Administrative
Agent shall, immediately upon such Subsequent Participant becoming a
Participating Member State, be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify.
2.25
Redenomination and Alternative Currencies.

Each obligation under this Agreement of a party to this Agreement which has been
denominated in the national currency unit of a Subsequent Participant state
shall be redenominated into the Euro in accordance with EMU legislation
immediately upon such Subsequent Participant becoming a Participating Member
State (but otherwise in accordance with EMU Legislation).
2.26
Replacement of Lender.

If any Lender requests compensation under Section 3.1 or Section 3.2, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.5, or if any Lender becomes Defaulting Lender, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.01), all its interests, rights (other than its existing rights to
payments pursuant to Sections 3.1, 3.2 or 3.5) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Swingline Lender and the LC
Issuer), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in a payment made by the LC Issuer pursuant to a
Facility LC and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.1 or 3.2 or payments
required to be made pursuant to Section 3.5, such assignment will result in a
reduction in such compensation or payments. A


52

--------------------------------------------------------------------------------





Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
2.27
Application of Certain Payments.

If any Lender shall fail to make any payment required to be made by it pursuant
to Sections 2.1(b)(ii) or (iii), 2.1(c)(iv), 2.20(a), 2.21.5 or 9.6(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the LC Issuer to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clause (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.
2.28
Extension of Facility Termination Date.

(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to the first anniversary of the Restatement Date and
the second anniversary of the Restatement Date (each an “Extension Date”),
request that each Lender extend such Lender’s Facility Termination Date for an
additional one year from the Facility Termination Date then in effect hereunder
(the “Existing Termination Date”); provided that in no event shall the Facility
Termination Date for any Lender be extended beyond June 16, 2023.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is ten (10) Business Days after receipt of notice from
the Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”) advise the Administrative Agent whether or not such Lender agrees to such
extension (each such Lender that determines to so extend its Facility
Termination Date, being an “Extending Lender” and each Lender that determines
not to so extend its Facility Termination Date, being a “Non-Extending Lender”).
In the event that a Lender that does not so advise the Administrative Agent on
or before the Notice Date such Lender shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the date 15 days prior to the applicable Extension Date (or, if such date
is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. If (and only if) the Required Lenders have
agreed to extend the Facility Termination Date then in effect hereunder, the
Company shall have the right at any time prior to the date 30 days prior to the
existing maturity date applicable to any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under


53

--------------------------------------------------------------------------------





this Agreement, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) in accordance with the provisions contained in Section 2.26, each of
which Additional Commitment Lenders shall have entered into an Assignment
Agreement pursuant to which such Additional Commitment Lender shall, effective
as of the date of the Assignment Agreement, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).
(e)    Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed so to extend the Facility Termination Date then in effect hereunder as
described in this Section 2.28, then, effective as of such Extension Date, the
Facility Termination Date of each Extending Lender and each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
date shall be the next preceding Business Day) and each Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement;
provided, however, that there shall be no change in the Facility Termination
Date of any Non-Extending Lender that has not been replaced by an Additional
Commitment Lender (each a “Non-Replaced Lender”).
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Facility Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:
(i)    no Default or Unmatured Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(ii)    the representations and warranties contained in Article V or any other
Loan Document are true and correct on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date;
(iii)    since the date of the financial statements most recently available
under Section 6.1(a) or the date of the most recent 8-K report filed by the
Company with the Securities and Exchange Commission, no event, circumstance or
development shall have occurred that constitutes, has had or could reasonably be
expected to constitute or to have a Material Adverse Effect; and
(iv)    on the Facility Termination Date of each Non-Replaced Lender, the
Borrowers shall prepay any Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.4) to the extent necessary to
repay, nonratably, the Loans of such Non-Replaced Lenders and the Commitment of
such Non-Replaced Lenders shall be terminated. The Commitment Percentages of the
remaining Lenders shall be revised as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 8.2 or 11.2 to the contrary.


54

--------------------------------------------------------------------------------





2.29
Defaulting Dollar Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Dollar Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Dollar Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Dollar
Lender pursuant to Section 2.6;
(b)    the voting rights of such Defaulting Dollar Lender shall be modified as
set forth in the definition of Required Lenders;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Dollar Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Dollar Lenders in accordance with their
respective Dollar Commitment Percentages or Multicurrency Commitment
Percentages, as applicable, but only to the extent the sum of all non-Defaulting
Dollar Lenders’ Aggregate Dollar Outstanding Credit Exposure or Aggregate
Multicurrency Outstanding Credit Exposure, as applicable, does not exceed the
total of all non-Defaulting Dollar Lenders’ Dollar Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrowers’ obligations corresponding to such Defaulting Dollar Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.21.11 for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Dollar Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall
not be required to pay any fees to such Defaulting Dollar Lender pursuant to
Section 2.21.4 with respect to such Defaulting Dollar Lender’s LC Exposure
during the period such Defaulting Dollar Lender’s LC Exposure is cash
collateralized;
(iv)    if the LC Exposure of the non-Defaulting Dollar Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.21.4 shall be adjusted in accordance with such non-Defaulting Dollar
Lenders’ Dollar Commitment Percentages; or
(v)    if all or any portion of such Defaulting Dollar Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuer or any
other Lender hereunder, all Facility Fees that otherwise would have been payable
to such Defaulting Dollar Lender (solely with respect to the portion of such
Defaulting Dollar Lender’s Commitment that was utilized by


55

--------------------------------------------------------------------------------





such LC Exposure) and letter of credit fees payable under Section 2.21.4 with
respect to such Defaulting Dollar Lender’s LC Exposure shall be payable to the
LC Issuer until such LC Exposure is cash collateralized and/or reallocated; and
(d)    so long as such Lender is a Defaulting Dollar Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the LC Issuer shall
not be required to issue, amend or increase any Facility LC, unless it is
satisfied that the related exposure and the Defaulting Dollar Lender’s then
outstanding LC Exposure will be 100% covered by the Dollar Commitments of the
non-Defaulting Dollar Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21.11, and participating interests in any
such newly issued or increased Facility LC or newly made Swingline Loan shall be
allocated among non-Defaulting Dollar Lenders in a manner consistent with
Section 2.29(c)(i) (and such Defaulting Dollar Lender shall not participate
therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the LC Issuer has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and the LC Issuer shall
not be required to issue, amend or increase any Facility LC, unless the
Swingline Lender or the LC Issuer, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to the Swingline
Lender or the LC Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and the LC Issuer each agrees that a Defaulting Dollar Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Dollar Lender,
then the Swingline Exposure and LC Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Dollar Commitment and on such date
such Lender shall purchase at par such of the Dollar Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Dollar Loans in accordance with
its Dollar Commitment Percentage.
ARTICLE III.
    
YIELD PROTECTION; TAXES
3.1
Yield Protection.

(a)    If, on or after the date of this Agreement (or with respect to any
Lender, if later, the date on which such Lender becomes a Lender), the adoption
or taking effect of any Law or any governmental or quasi-governmental policy or
directive (whether or not having the force of Law), or any change in the
interpretation or administration thereof by any Governmental Authority or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of Law) of any such authority, central bank or
comparable agency (any such event, a “Change in Law”; provided that


56

--------------------------------------------------------------------------------





notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder, issued in connection therewith or in
implementation thereof (“Dodd-Frank”) shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued or implemented and (y) all
requests, rules, guidelines or directives promulgated by the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted, issued
or implemented):
(i)    subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Loan principal, Facility
LCs, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(iii)    imposes any other condition (other than Taxes) the result of which is
to increase the cost to any Lender or any applicable Lending Installation or the
LC Issuer of maintaining its Commitment or making, funding or maintaining its
Eurocurrency Loans (including, without limitation, any conversion of any Loan
denominated in an Agreed Currency other than Euro into a Loan denominated in
Euro), or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or the LC Issuer
in connection with its Eurocurrency Loans, Facility LCs or participations
therein, or requires any Lender or any applicable Lending Installation or the LC
Issuer to make any payment calculated by reference to its Commitment or the
amount of Eurocurrency Loans, Facility LCs or participations therein held or
interest or LC fees received by it, by an amount deemed material by such Lender
or the LC Issuer as the case may be,
and (A) the result of any of the foregoing is to increase the cost to such
Lender or applicable Lending Installation or other Recipient, as the case may
be, of making, converting into, continuing or maintaining its Loans or
Commitment or of issuing, maintaining or participating in Facility LCs or to
reduce the return received by such Lender or applicable Lending Installation or
other Recipient, as the case may be, in connection with such Loan, or
Commitment, Facility LCs or participations therein, and (B) such Lender or the
applicable Lending Installation or other Recipient, as the case may be, is
generally demanding similar compensation from its other similar borrowers in
similar circumstances, then, within 30 days of demand by such Lender or other
Recipient, as the case may be, the relevant Borrower shall pay such Lender or
other Recipient, as the case may be, such reasonable additional amount or
amounts as will compensate such Lender or other Recipient for such increased
cost or reduction in amount received, provided that the relevant Borrower shall
not


57

--------------------------------------------------------------------------------





be required to pay such Lender or other Recipient pursuant to this Section
3.1(a) for such increased cost or reduction in amount received to the extent
incurred more than 180 days prior to the date that such Lender or other
Recipient, as the case may be, notifies such relevant Borrower of the Change in
Law giving rise to such increased cost or reduction in amount received, provided
further that, if the Change in Law giving rise to such increased costs or
reduction in amount received is retroactive, then the 180 day period referred to
above shall be extended to include the period of retroactive effect thereof.
(b)    Non-U.S. Reserve Costs or Fees With Respect to Loans to Non-U.S.
Borrowers. If any Law or any governmental or quasi-governmental policy or
directive of any jurisdiction outside of the United States of America or any
subdivision thereof (whether or not having the force of Law) imposes or deems
applicable any reserve requirement against or fee with respect to assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer, and the result of the
foregoing is to increase the cost to such Lender or applicable Lending
Installation or the LC Issuer of making or maintaining its Eurocurrency Loans or
of issuing or participating in Facility LCs to any Borrower that is not
incorporated under the Laws of the United States of America or a state thereof
(each a “Non-U.S. Borrower”) or its Commitment to any Non-U.S. Borrower or to
reduce the return received by such Lender or applicable Lending Installation or
the LC Issuer in connection with such Eurocurrency Loans, Facility LCs or
participations therein to any Non-U.S. Borrower or its Commitment to any
Non-U.S. Borrower, then, within 30 days of demand by such Lender or the LC
Issuer, such Non-U.S. Borrower shall pay such Lender or the LC Issuer such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received;
provided that such Non-U.S. Borrower shall not be required to compensate any
Lender or the LC Issuer for such non-U.S. reserve costs or fees to the extent
that an amount equal to such reserve costs or fees is received by such Lender or
LC Issuer as a result of the calculation of the interest rate applicable to
Eurocurrency Advances pursuant to clause (b) of the definition of Eurocurrency
Rate.
3.2
Changes in Capital Adequacy Regulations.

If any Lender or the LC Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the LC Issuer’s capital or on the capital of
such Lender’s or the LC Issuer’s holding company, if any, as a consequence of
this Agreement or the Advances made by, or participations in Facility LCs held
by, such Lender, or the Facility LCs issued by the LC Issuer, to a level below
that which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.
3.3
Availability of Types of Advances.



58

--------------------------------------------------------------------------------





If any Lender determines that maintenance of its Eurocurrency Advances at a
suitable Lending Installation would violate any applicable Law or directive,
whether or not having the force of Law, or if the Required Lenders determine
that (i) deposits of a type, currency and maturity appropriate to match fund
Eurocurrency Advances are not available or (ii) the interest rate applicable to
Eurocurrency Advances does not accurately reflect the cost of making or
maintaining Eurocurrency Advances, then the Administrative Agent shall suspend
the availability of Eurocurrency Advances and require any affected Eurocurrency
Advances to be repaid or converted to Floating Rate Advances at the end of the
then current Interest Period for the affected Eurocurrency Advance.
3.4
Funding Indemnification.

If any payment of a Eurocurrency Advance occurs, whether made by a Borrower or
by a Lender or other assignee in connection with an assignment pursuant to
Section 2.26, on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, automatic conversion or
otherwise, or a Eurocurrency Advance is not made on the date specified by a
Borrower for any reason other than default by the Lenders, the Borrowers will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurocurrency Advance.
3.5
Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 3.5, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting


59

--------------------------------------------------------------------------------





such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(d)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such


60

--------------------------------------------------------------------------------





completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


61

--------------------------------------------------------------------------------





(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-3 or Exhibit G-4, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.


62

--------------------------------------------------------------------------------





(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, subject to the provisions of Section
10.6 and Section 12.1, respectively, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(i)    LC Issuer. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.
(j)    Status. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans and the Swingline Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
3.6
Lender Statements; Survival of Indemnity.

To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurocurrency Loans to reduce any
liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurocurrency Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon


63

--------------------------------------------------------------------------------





which such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurocurrency Loan shall
be calculated as though each Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrowers of such written statement. The
obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.
3.7
Limitation/Delay in Requests.

Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that a
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or the LC Issuer, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
ARTICLE IV.
    
CONDITIONS PRECEDENT
4.1
Initial Credit Extension.

This Agreement shall not become effective and the Lenders shall not be required
to make the initial Credit Extension hereunder unless the Borrowers have
satisfied the following conditions:
(a)    Each Borrower has furnished to the Administrative Agent with sufficient
copies for the Lenders:
(i)    Copies of the articles or certificate of incorporation of such Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.
(ii)    Copies, certified by the Secretary or Assistant Secretary of such
Borrower, of its by-laws or code of regulations and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Borrower is a party.
(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan


64

--------------------------------------------------------------------------------





Documents to which such Borrower is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Borrower.
(iv)    A certificate, signed by the Chief Financial Officer or Treasurer of
such Borrower, stating that on the Restatement Date (A) no Default or Unmatured
Default has occurred and is continuing nor, if applicable, would a Default or
Unmatured Default result from any Credit Extension being made on such date and
(B) the representations and warranties contained in Article V hereof and in each
other Loan Document are true and correct in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty was true and correct
in all material respects on and as of such earlier date.
(v)    Written opinions of Borrowers’ legal counsel, addressed to the
Administrative Agent and the Lenders in form and substance reasonably
satisfactory to the Administrative Agent.
(vi)    Any Notes requested by a Lender pursuant to Section 2.15 payable to each
such requesting Lender.
(vii)    Written money transfer instructions, in substantially the form of
Exhibit C, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.
(viii)    The Parent Guaranty, duly executed by the Company.
(b)    Evidence that all principal, interest, fees and other amounts owing under
the Existing Credit Agreement shall have been (or shall substantially
contemporaneously be) repaid in full (it being understood that such amounts may
be repaid out of the proceeds of Advances hereunder and any “Facility LCs”
issued under and as defined in the Existing Credit Agreement shall be deemed to
have been issued and outstanding under this Agreement (and from and after the
Restatement Date shall be subject to and governed by the terms and conditions of
this Agreement, including the terms of Section 2.21.1)).
(c)    A consent hereto from each Exiting Lender in form and substance
satisfactory to the Administrative Agent.
(d)    Payment of the fees and other amounts described in the Fee Letters and
all other reasonable fees required to be paid, in each case, that are due on or
before the date hereof and for which invoices have been presented to the
Company.
4.2
Each Credit Extension.

The Lenders shall not be required to make, continue or convert any Credit
Extension, the LC Issuer shall not be obligated to issue or Modify any Facility
LC, the Swingline Lender shall not


65

--------------------------------------------------------------------------------





be required to make any Swingline Loan and the Lenders shall not be required to
increase Commitments pursuant to Section 2.2, unless on the applicable Credit
Extension Date or date of conversion, continuation or Modification the
applicable date of any increase in the Commitments, the following conditions
precedent have been satisfied:
(a)    There exists no Default or Unmatured Default, nor would a Default or
Unmatured Default result from such Credit Extension or Modification or increase
in Commitments hereunder.
(b)    The representations and warranties contained in Article V or any other
Loan Document (other than Sections 5.5, 5.7 and 5.15 (other than on the
Restatement Date)) are true and correct in all material respects as of such
Credit Extension Date and as of any date Commitments are increased hereunder
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to materiality, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any such qualification therein) in all
respects on such respective dates.
(c)    Each Borrowing Notice, each Conversion/Continuation Notice or request for
the issuance or Modification of a Facility LC with respect to each such Credit
Extension or request for any increase in Commitments shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied.
ARTICLE V.
    
REPRESENTATIONS AND WARRANTIES
The Company and each of the Borrowers represents and warrants to the Lenders
that:
5.1
Existence and Standing.

Each of the Company, the Subsidiary Borrowers and the Significant Subsidiaries
is a corporation, partnership (in the case of Subsidiary Borrowers or
Significant Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the Laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.2
Authorization and Validity.

Each Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. Each Loan Document has been duly executed and delivered by the
Borrowers party thereto and the execution and delivery by each Borrower of the
Loan Documents to which it is a party and the performance of its obligations


66

--------------------------------------------------------------------------------





thereunder have been duly authorized by proper corporate or other proceedings,
and the Loan Documents to which such Borrower is a party constitute legal, valid
and binding obligations of such Borrower enforceable against such Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally.
5.3
No Conflict; Government Consent; Other Consents.

Neither the execution and delivery by the Borrowers of the Loan Documents to
which they are a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law, order, writ, judgment, injunction, decree or award binding on any Borrower
or (ii) any Borrower’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, code or regulations, or operating or other management agreement, as the
case may be, or (iii) the provisions of any indenture, instrument or material
agreement to which any Borrower is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of any Borrower pursuant to the terms of any such indenture, instrument
or material agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof or any other Person, which has not been
obtained by a Borrower, is required to be obtained by any Borrower in connection
with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by such Borrower of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.
5.4
Financial Statements.

The following consolidated financial statements heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations in all material respects of the Company and its Subsidiaries at
such date and the consolidated results of their operations for the period then
ended, subject, in the case of such interim statements, to routine year-end
audit adjustments:
(a)    June 30, 2015 audited consolidated financial statements of the Company
and its Subsidiaries; and
(b)    March 31, 2016 unaudited interim consolidated financial statements of the
Company and its Subsidiaries.
5.5
Material Adverse Change.

Since the date of the most recent 10-Q or 8-K report filed by the Company with
the Securities and Exchange Commission, there has been no change in the
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.


67

--------------------------------------------------------------------------------





5.6
Taxes.

The Company, the Subsidiary Borrowers and the Significant Subsidiaries have
filed or caused to be filed all United States federal tax returns and all other
tax returns which are required to be filed and have paid or caused to be paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Company, the Subsidiary Borrowers or the Significant Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP, to the extent that
the failure to do so could not, based upon the facts and circumstances in
existence at the time this representation and warranty is made or deemed to be
made, reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company, the Subsidiary Borrowers and
the Significant Subsidiaries in respect of any taxes or other governmental
charges are adequate.
5.7
Litigation and Contingent Obligations.

Except as disclosed as material in the Company’s annual report on Form 10-K for
the fiscal year ended June 30, 2015 and Form 10-Q for fiscal quarter ended March
31, 2016, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers or
of any treasury or finance department employee of the Company serving as the
Company’s primary representative relating to the transactions contemplated by
this Agreement, threatened against or affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions.
5.8
Subsidiaries; Subsidiary Borrowers.

(a)    Schedule 5.8 contains an accurate list of all Subsidiaries of the Company
(other than immaterial or inactive Subsidiaries) and each Subsidiary Borrower as
of March 31, 2016, setting forth their respective jurisdictions of organization,
the percentage of their respective capital stock or other ownership interests
owned by the Company or other Subsidiaries, the true and correct U.S. taxpayer
identification number of the Company and each Subsidiary Borrower which is a
Subsidiary organized under the Laws of any political subdivision of the U.S. and
the true and correct unique identification number of each Subsidiary Borrower
that is a Foreign Subsidiary Borrower. All of the issued and outstanding shares
of capital stock or other ownership interests of such Significant Subsidiaries
and Subsidiary Borrowers have been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and are
fully paid and non-assessable, except to the extent that the lack of such status
could not reasonably be expected to have a Material Adverse Effect. The Company
may amend Schedule 5.8 from time to time by delivering to the Administrative
Agent an updated list of Subsidiaries, and the Company may designate any
Subsidiary thereon which is directly or indirectly 80% or more owned by the
Company as a Subsidiary Borrower hereunder so long as (a) the Company provides
the Administrative Agent and the Lenders ten (10) days’ prior notice of such
designation, (b) the Company guarantees the obligations of such new Subsidiary
Borrower pursuant to the terms of the Parent Guaranty, (c) such new Subsidiary
Borrower delivers all corporate or organizational documents and authorizing
resolutions and legal opinions reasonably requested by the Administrative Agent
together with such documentation as may be reasonably requested by the
Administrative Agent and the Lenders in


68

--------------------------------------------------------------------------------





connection with “know your customer” and similar compliance requirements, (d)
such new Subsidiary Borrower agrees to the terms and conditions of this
Agreement and the Borrowers and the new Subsidiary Borrower execute all
agreements and take such other action reasonably requested by Administrative
Agent and (e) all applicable Lenders are able (i) under their respective
internal policies and guidelines with respect to (A) lending to borrowers
located in certain foreign jurisdictions and (B) lending in certain foreign
currencies and (ii) under all constitutions, Laws, orders of courts or
Governmental Authorities, to lend to such new Subsidiary Borrower. Schedule 5.8
may be amended to remove any Subsidiary as a Subsidiary Borrower upon (i)
written notice by the Company to the Administrative Agent to such effect and
(ii) repayment in full of all outstanding Loans of such Subsidiary Borrower,
including, without limitation, any payments due to the Lenders under Sections
3.1, 3.2, 3.4, 3.5 and 9.6. Nothing in this Section 5.8 is intended to limit the
ability of a Subsidiary Borrower to merge into another Subsidiary Borrower.
(b)    Each of the Company and each Subsidiary Borrower organized under the Laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia (“Foreign Subsidiary Borrower”) represents and warrants to the
Administrative Agent and the Lenders that:
(i)    Such Foreign Subsidiary Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Subsidiary
Borrower, the “Applicable Foreign Subsidiary Borrower Documents”), and the
execution, delivery and performance by such Foreign Subsidiary Borrower of the
Applicable Foreign Subsidiary Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Subsidiary Borrower nor any of its Property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Borrower Documents.
(ii)    The Applicable Foreign Subsidiary Borrower Documents are in proper legal
form under the Law of the jurisdiction in which such Foreign Subsidiary Borrower
is organized and existing for the enforcement thereof against such Foreign
Subsidiary Borrower under the Law of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Subsidiary Borrower Documents. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Subsidiary Borrower Documents that the Applicable Foreign
Subsidiary Borrower Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Subsidiary Borrower Documents or any other document, except
for (x) any such filing, registration, recording, execution or notarization as
has been made or is not required


69

--------------------------------------------------------------------------------





to be made until the Applicable Foreign Subsidiary Borrower Document or any
other document is sought to be enforced and (y) any charge or tax as has been
timely paid.
(iii)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing (or otherwise resident for tax
purposes) either (x) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Borrower Documents or (y) on any payment to be
made by such Foreign Subsidiary Borrower pursuant to the Applicable Foreign
Subsidiary Borrower Documents, except as has been disclosed in writing to the
Administrative Agent.
(iv)    The execution, delivery and performance of the Applicable Foreign
Subsidiary Borrower Documents executed by such Foreign Subsidiary Borrower are
not, under applicable foreign exchange control regulations of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing, subject to
any notification or authorization except (x) such as have been made or obtained
or (y) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (y) shall be made or obtained
as soon as is reasonably practicable).
5.9
ERISA.

The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $100,000,000. Each Single Employer Plan complies in all material respects
with all applicable requirements of Law where the failure to so comply could
reasonably be expected to have a Material Adverse Effect. No Reportable Event
has occurred with respect to any Plan where such occurrence could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of the
Subsidiary Borrowers or the Significant Subsidiaries have withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Single Employer Plan where in either instance a liability in
excess of $100,000,000 could reasonably be expected to result.
5.10
Accuracy of Information.

No written information, exhibit or report furnished by the Company or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents (when taken together with
other written information so furnished) contained any material misstatement of
fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading as of the date thereof; provided,
however, that to the extent any such information, exhibits or reports include or
incorporate by reference any forward-looking statement (each, a “Forward-Looking
Statement”) which reflects the Company’s current view (as of the date such
Forward-Looking Statement is made) with respect to future events, prospects,
projections or financial performance, such Forward-Looking Statement is subject
to uncertainties and other factors which could cause actual results to differ
materially from such Forward-Looking Statement.
5.11
Regulation U.



70

--------------------------------------------------------------------------------





Margin stock (as defined in Regulation U) constitutes less than 25% of the value
of those assets of the Company and its Subsidiaries (either of the Company only
or the Company and its Subsidiaries on a consolidated basis) which are subject
to any limitation on sale, pledge or other restriction hereunder.
5.12
Maintenance of Property.

The Company and the Subsidiary Borrowers and the Significant Subsidiaries
maintain all Property and keep such Property in good repair, working order and
condition in accordance with customary and prudent business practices for
similar businesses, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.
5.13
Insurance.

The Company, each Subsidiary Borrower and each Significant Subsidiary, maintains
as part of a self-insurance program or with financially sound and reputable
insurance companies insurance on all their Property in such amounts (with such
customary deductibles, exclusions and self-insurance) and covering such risks as
is consistent with sound business practice.
5.14
Plan Assets; Prohibited Transactions.

The Company is not an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.
5.15
Environmental Matters.

In the ordinary course of its business, the Company considers the effect of
Environmental Laws on the business of the Company and its Subsidiaries, in the
course of which it identifies and evaluates potential risks and liabilities
accruing to the Company due to Environmental Laws. On the basis of this
consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
5.16
Investment Company Act.

Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
5.17
Default.



71

--------------------------------------------------------------------------------





There exists no Default or Unmatured Default under Article VII of this
Agreement.
5.18
Compliance with Laws.

The Company, each Subsidiary Borrower and each Significant Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law, order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.19
Anti-Corruption Laws and Sanctions.

The Borrowers have implemented and maintain in effect policies and procedures
designed to promote compliance by the Borrowers, their Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrowers, their Subsidiaries and to the knowledge
of the Borrowers, their respective employees, officers, directors and agents (in
their capacity as such) that will act in any capacity in connection with or
benefit from the credit facility established hereby, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not engaged in any activity that would reasonably be expected to result in any
Borrower being designated as a Sanctioned Person. None of the Borrowers or any
Subsidiary is a Sanctioned Person.
ARTICLE VI.
    
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1
Financial Reporting.

The Company will furnish to the Lenders:
(a)    Within 120 days after the close of each of its fiscal years (commencing
with the fiscal year ending June 30, 2016), an unqualified (except for
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by the Company’s independent
certified public accountants) audit report certified by independent certified
public accountants reasonably acceptable to the Lenders, prepared in accordance
with GAAP on a consolidated basis for itself and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss statements,
and a statement of cash flows.
(b)    Within 60 days after the close of each of the first three quarterly
periods of each fiscal year (beginning with the quarter ending September 30,
2016), for itself and its Subsidiaries, consolidated unaudited balance sheets as
at the close of each such period and consolidated unaudited profit and loss
statements and a consolidated unaudited statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified


72

--------------------------------------------------------------------------------





by its Chief Financial Officer, Chief Accounting Officer, Controller, or
Treasurer and prepared in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its Chief Financial Officer, Chief Accounting Officer, Controller, or Treasurer
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.
(d)    Documents required to be delivered pursuant to Sections 6.1(a) and (b) to
the extent any such documents are included in materials filed with the
Securities and Exchange Commission on the EDGAR filing system, shall be deemed
to have been delivered on the date on which the Company posts such documents on
EDGAR. Notwithstanding anything contained herein, in every instance the Company
shall be required to provide copies of the Compliance Certificates required by
Section 6.1(c) to the Administrative Agent by electronic transmission to such
address as the Administrative Agent may direct. The Administrative Agent shall
have no obligation to request the delivery or to maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
obtaining its own copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
JPMorgan, as a Lead Arranger, will make available to the Lenders and the LC
Issuer materials and/or information provided by or on behalf of such Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.
Lenders that do not wish to receive material non-public information with respect
to any Borrower or its securities) (each, a “Public Lender”). Each Borrower
hereby agrees that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall
be deemed to have authorized the Administrative Agent, JPMorgan, as a Lead
Arranger, the LC Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their respective securities for purposes of United States securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.11); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and JPMorgan, as a Lead Arranger, shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
(e)    As soon as possible and in any event within ten (10) Business Days after
the Company knows that any Reportable Event has occurred with respect to any
Plan which could reasonably be expected to have a Material Adverse Effect, a
statement, signed by the Chief Financial Officer, Chief Accounting Officer,
Controller, or Treasurer of the Company, describing said Reportable Event and
the action which the Company proposes to take with respect thereto.
(f)    As soon as possible and in any event within ten (10) Business Days after
receipt by the Company, a copy of (i) any notice or claim to the effect that the
Company or any of


73

--------------------------------------------------------------------------------





its Subsidiaries is or may be liable to any Person as a result of the release by
the Company, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, (ii) any notice alleging any
violation of any environmental, health or safety Law by the Company or any of
its Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect and (iii) any notice of any material governmental
proceeding or material litigation, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
(g)    Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
6.2
Use of Proceeds; Margin Stock.

(a)    The Company will, and will cause each Subsidiary to, use the proceeds of
the Credit Extensions: (i) to refinance existing debt (including the amounts
outstanding under the Existing Credit Agreement and any Existing Facility LCs
which shall be deemed to be Facility LCs issued and outstanding under this
Agreement in accordance with the provisions in Section 2.21.1); (ii) for working
capital (including the issuance of Facility LCs), (iii) for capital
expenditures, (iv) to finance acquisitions (other than Hostile Acquisitions) and
share repurchases and (v) for other lawful corporate purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)    No Borrower will permit the proceeds of any Credit Extension to be used,
directly or, to the knowledge of such Borrower, indirectly, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except, in each case, to the extent such use is licensed
by OFAC and otherwise authorized under applicable law, or (iii) in any manner
that would result in the violation of any Sanctions (or, additionally, in the
case of any Credit Extension consisting of a Multicurrency Advance, a Swingline
Loan or an Alternative Currency Loan, in each case, funded out of a London
office, branch or affiliate of the Administrative Agent, U.K. Sanctions)
applicable to any party hereto.
6.3
Notice of Default.

Promptly upon knowledge thereof by any officer of the Company, any Subsidiary
Borrower or any Significant Subsidiary or by any treasury or finance department
employee of the Company serving as the primary representative relating to the
transactions contemplated by this Agreement, the Company will, and will cause
each such Person to, give notice in writing to the Administrative Agent of the
occurrence of any Default or Unmatured Default for prompt delivery to the
Lenders.
6.4
Conduct of Business; Maintenance of Property; Books and Records.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same


74

--------------------------------------------------------------------------------





fields of enterprise as it is presently conducted or fields related thereto,
unless the failure to do so could not reasonably be expected to cause a Material
Adverse Effect (except that the Company, the Subsidiary Borrowers and the
Significant Subsidiaries shall have no duty to renew or extend contracts which
expire by their terms), and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, unless the failure to do
so could not reasonably be expected to have a Material Adverse Effect. The
Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, maintain, preserve and protect all Property and keep such
Property in good repair, working order and condition and from time to time make,
or cause to be made all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times in
accordance with customary and prudent business practices for similar businesses,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Borrowers will, and will cause each of their
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.
6.5
Taxes.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by Law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (i) those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP, and (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.6
Insurance.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, maintain as part of a self-insurance program or with financially
sound and reputable insurance companies insurance on all their Property in such
amounts (with such customary deductibles, exclusions and self-insurance) and
covering such risks as is consistent with sound business practice, except to the
extent that the failure to do so could not, based upon the facts and
circumstances existing at the time, reasonably be expected to cause a Material
Adverse Effect.
6.7
Compliance with Laws.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, comply with all Laws, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation,
ERISA and all Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Borrowers will
maintain in effect and enforce, in all material respects, policies and
procedures designed to


75

--------------------------------------------------------------------------------





promote compliance by the Borrowers, their Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.
6.8
Inspection.

The Company will, and will cause each Subsidiary Borrower and each Significant
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Company, each Subsidiary Borrower and each Significant
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary Borrower and each
Significant Subsidiary, and to discuss the affairs, finances and accounts of the
Company, each Subsidiary Borrower and each Significant Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Administrative Agent or any
Lender may designate; provided that neither the Company nor any Subsidiary
Borrower or Significant Subsidiary shall be responsible for the costs and
expenses incurred by the Administrative Agent, any Lender, or their
representatives in connection with such inspection prior to the occurrence and
continuation of a Default. Notwithstanding the foregoing, the Company will not
be required to disclose privileged documents nor to violate a confidentiality
obligation binding upon the Company.
6.9
Liens.

The Company will not, nor will it permit any Subsidiary Borrower or Significant
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any Subsidiary Borrower or Significant Subsidiary,
except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(b)    Liens imposed by Law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.
(c)    Liens arising out of pledges or deposits under worker’s compensation
Laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation (other than Liens in favor of the
PBGC).
(d)    Utility easements, building restrictions and such other encumbrances or
charges against real property which do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Company or its Subsidiaries.
(e)    Liens existing on the date hereof.


76

--------------------------------------------------------------------------------





(f)    Liens on any assets which exist at the time of acquisition of such assets
by the Company or any of its Subsidiaries, or purchase money liens, purchase
money security interests, liens in respect of Capitalized Lease Obligations or
other liens to secure the payment of all of any part of the purchase price of
such assets upon the acquisition of such assets by the Company or any of its
Subsidiaries or to secure any Indebtedness incurred or guaranteed by the Company
or any of its Subsidiaries prior to, at the time, of or within 360 days after,
such acquisition (or, in the case of real property, the completion of
construction (including any improvements on an existing asset) or commencement
of full operation of such asset, whichever is later), which Indebtedness is
incurred or guaranteed for the purpose of financing all or any part of the
purchase price thereof or, in the case of real property, construction or
improvements thereon, provided, however, that in the case of any such
acquisition, construction or improvement, the Lien shall not apply to such
assets theretofore owned by the Company or any of its Subsidiaries other than,
in the case of any such construction or improvement, any real property on which
the property so constructed, or the improvement, is located; provided further,
however, that the aggregate outstanding principal amount of Indebtedness secured
by Liens permitted by this Section 6.9(f) shall not at any time exceed 10% of
Net Worth.
(g)    Liens in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country or any
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred or guaranteed for the purpose of financing all or any part of the
purchase price (or, in the case of real property, the cost of construction), of
the assets subject to such liens (including without limitation liens incurred in
connection with pollution control, industrial revenue or similar financings).
(h)    (i) Liens on accounts receivable, related assets (including without
limitation deposit accounts and collateral security related to such accounts
receivable) and rights to collection arising solely in connection with the sale
or transfer of such property pursuant to a receivables purchase agreement in the
ordinary course of the Company’s business or in connection with any
Securitization Obligations and (ii) Liens on the equity interests of any
special-purpose finance Subsidiary and any intercompany note or deferred payment
obligation.
(i)    Liens securing Rate Hedging Obligations in an aggregate amount at no time
exceeding $25,000,000, which Liens (i) arise pursuant to Specified Rate Hedging
Agreements and (ii) are required as a condition of such Specified Rate Hedging
Agreement by Dodd-Frank (and not merely as a matter of contract or pricing).
(j)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses, provided, however, that the principal amount of Indebtedness secured
thereby shall not exceed the principal amount of Indebtedness so secured prior
to such extension, renewal or replacement and that such extension, renewal or
replacement Lien shall be limited to all or a part of the assets which secured
the Lien so extended, renewed or replaced (plus improvements and construction on
such real property).


77

--------------------------------------------------------------------------------





(k)    So long as no Default under Section 7.9 would occur in connection
therewith, Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Company or any of its
Subsidiaries with respect to which the Company or such Subsidiary is in good
faith prosecuting an appeal or proceeding for review or for which the time to
make an appeal has not yet expired; or final unappealable judgment Liens which
are satisfied within 60 days of the date of judgment; or Liens incurred by the
Company or any of its Subsidiaries for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Company or such Subsidiary is a party.
(l)    Liens securing Indebtedness described in Sections 6.10(d)(i) and (e).
(m)    Liens securing Indebtedness or other obligations and not otherwise
permitted by the foregoing provisions of this Section 6.9; provided that the
aggregate outstanding principal amount of Indebtedness and other obligations
secured by all such Liens shall not at any time exceed 20% of Net Worth.
6.10
Subsidiary Indebtedness.

The Company will not permit any Subsidiary, other than any Subsidiary Guarantor,
to create, incur or suffer to exist any Indebtedness, except:
(a)    the Loans and the Reimbursement Obligations.
(b)    Indebtedness (other than Securitization Obligations) outstanding on the
date of this Agreement or incurred pursuant to commitments in existence on the
date of this Agreement.
(c)    Indebtedness of any Subsidiary to the Company or any other Subsidiary.
(d)    (i) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness existed at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) secured Indebtedness, including
Capitalized Lease Obligations, the Liens with respect to which are permitted by
Section 6.09(f).
(e)    any refunding or refinancing of any Indebtedness referred to in clauses
(a) through (d) above; provided that any such refunding or refinancing of
Indebtedness referred to in clause (b), (c) or (d) does not increase the
principal amount thereof.
(f)    Securitization Obligations of special-purpose finance Subsidiaries;
provided that no Person has recourse against the Company, any Subsidiary
Borrower or any Significant Subsidiary for such Securitization Obligations other
than recourse related to Standard Securitization Undertakings.
(g)    Indebtedness arising from (i) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, or (ii) the honoring


78

--------------------------------------------------------------------------------





by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business.
(h)    Indebtedness arising from guarantees of loans and advances by third
parties to employees and officers of a Subsidiary in the ordinary course of
business for bona fide business purposes, provided that the aggregate
outstanding principal amount of such Indebtedness does not at any time exceed
$100,000,000.
(i)    Indebtedness of a Subsidiary arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations or from
guarantees, letters of credit, surety bonds or performance bonds securing any
obligations of the Company or any of its Subsidiaries incurred or assumed in
connection with the disposition of any business, property or Subsidiary.
(j)    Indebtedness arising from Rate Hedging Obligations.
(k)    Contingent Obligations (to the extent permitted by Section 6.11 and
without duplication).
(l)    Indebtedness outstanding under investment grade commercial paper
programs.
(m)    other Indebtedness; provided that, at the time of the creation,
incurrence or assumption of such other Indebtedness and after giving effect
thereto, the aggregate amount of all such other Indebtedness of the Subsidiaries
does not exceed an amount equal to 20% of Net Worth at such time.
6.11
Contingent Obligations.

The Company will not permit any Subsidiary, other than any Subsidiary Guarantor,
to make or suffer to exist any Contingent Obligation, except (i) by endorsement
of instruments for deposit or collection in the ordinary course of business,
(ii) the Reimbursement Obligations with respect to any Subsidiary Borrower,
(iii) Contingent Obligations consisting of Standard Securitization Undertakings,
(iv) Contingent Obligations arising out of operating or synthetic leases entered
into by Subsidiaries of the Company, provided that the aggregate amount of such
Contingent Obligations does not at any time exceed 10% of Net Worth, (v)
Contingent Obligations of any Person that becomes a Subsidiary after the date
hereof in respect of Indebtedness permitted by clause (d)(i) of Section 6.10;
provided that such Contingent Obligations existed at the time such Person
becomes a Subsidiary and were not created in contemplation of or in connection
with such Person becoming a Subsidiary, and (vi) Contingent Obligations in
addition to, and including additional amounts of, those described in clauses (i)
through (v) above, provided that the aggregate amount of such additional
Contingent Obligations (without duplication) do not at any time exceed 25% of
Net Worth.
6.12
Consolidated Leverage Ratio.



79

--------------------------------------------------------------------------------





The Company shall not permit the Consolidated Leverage Ratio at any time to be
greater than 3.25 to 1.00; provided that if a Material Acquisition is
consummated, then, upon the written request of the Company given to the
Administrative Agent within five (5) Business Days after such consummation (and
including such details regarding such Material Acquisition as the Administrative
Agent may reasonably request), solely for the period commencing on the date such
Material Acquisition is consummated (including the fiscal quarter in which such
Material Acquisition occurs) and continuing until and including the last day of
the fiscal quarter of the Company which is the fourth fiscal quarter ending on
or after the date of such Material Acquisition, in lieu of the foregoing, the
Company shall not permit the Consolidated Leverage Ratio at any time during such
period to be greater than 3.75 to 1.00 (each such period, a “Leverage Holiday”);
and provided, further, if the Company requests a Leverage Holiday, then the
Company shall not be permitted to request a subsequent Leverage Holiday until at
least one full fiscal quarter has transpired thereafter where no Leverage
Holiday was in effect at any time during such fiscal quarter.
ARTICLE VII.
    
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1    Any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
7.2    Nonpayment of principal of any Loan within one (1) Business Day after the
same becomes due, nonpayment of any Reimbursement Obligation within one (1)
Business Day after the same becomes due, or nonpayment of interest upon any Loan
or of any Facility Fee, LC Fee or other Obligations under any of the Loan
Documents within five (5) days after the same becomes due.
7.3    The breach by the Company of Section 6.2(b), 6.3 or 6.12.
7.4    The breach by any Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender.
7.5    The Company, any Subsidiary Borrower or any Significant Subsidiary (a)
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness
having an aggregate principal amount (excluding undrawn committed amounts, but
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $100,000,000 and such failure shall continue beyond
any applicable grace period (or, in the event such Indebtedness does not have a
grace period for non-payment of non-principal amounts, such failure with respect
to any non-principal amount shall continue for three Business Days) or (b) shall
fail to observe or perform any


80

--------------------------------------------------------------------------------





other agreement, or any circumstance or condition shall exist, in either case
relating to Indebtedness having an aggregate principal amount (excluding undrawn
committed amounts, but including amounts owing to all creditors under any
combined syndicated credit arrangement) of more than $100,000,000 or contained
in any instrument or other agreement evidencing, securing or relating thereto,
the effect of which failure, circumstance or condition is to cause such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(in each case automatically or otherwise), prior to its stated maturity.
7.6    The Company, any Subsidiary Borrower or any Significant Subsidiary shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy Laws (or any similar Laws in foreign jurisdictions) as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion, (iv) institute any proceeding seeking an order for relief
under the Federal bankruptcy Laws (or any similar Laws in foreign jurisdictions)
as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any Law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
7.7    Without the application, approval or consent of the Company, any
Subsidiary Borrower or any Significant Subsidiary, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company, any
Subsidiary Borrower or any Significant Subsidiary or any Substantial Portion, or
a proceeding described in Section 7.6(iv) shall be instituted against the
Company, any Subsidiary Borrower or any Significant Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.
7.8    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9    The Company, any Subsidiary Borrower or any Significant Subsidiary shall
fail within 60 days to pay, bond or otherwise discharge one or more judgments or
orders for the payment of money (not covered by insurance) in an aggregate
amount (as to all judgments and orders) of $100 million (or the equivalent
thereof in currencies other than U.S. Dollars) in which case, is/are not stayed,
on appeal or otherwise being appropriately contested in good faith.
7.10    Any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $100 million which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a Single
Employer Plan with Unfunded Liabilities in excess


81

--------------------------------------------------------------------------------





of $100 million (a “Material Plan”) shall be filed under Section 4041(c) of
ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or PBGC shall institute proceedings under which it
is likely to prevail under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
causes one or more members of the Controlled Group to incur a current payment
obligation in excess of $100 million.
7.11    Any Change in Control shall occur.
7.12    Any Loan Document shall fail to remain in full force or effect (other
than in accordance with its express terms) or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or the Company shall fail to comply with any of the terms or
provisions of any Loan Document (other than this Agreement, the breach of which
is specifically subject to Sections 7.1, 7.2, 7.3 and 7.4), or the Company shall
deny that it has any further liability under any Loan Document, or shall give
notice to such effect.
ARTICLE VIII.
    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1
Acceleration; Facility LC Collateral Account.

(a)    If any Default described in Section 7.6 or 7.7 occurs with respect to the
Company or any Subsidiary Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs and is continuing, the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Company hereby expressly waives and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the


82

--------------------------------------------------------------------------------





Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(b)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, subject to the
reimbursement rights of the LC Issuer pursuant to Section 2.21.5, apply such
funds to satisfy drawings under Facility LCs as they occur and LC Obligations,
and if any amount remains on deposit in the Facility LC Collateral Account after
all such Facility LCs have been fully drawn or expired, such remaining amount
shall be applied to the payment of the other Obligations and any other amounts
as shall from time to time have become due and payable by the Borrowers to the
Lenders or the LC Issuer under the Loan Documents.
(d)    At any time while any Default is continuing, neither any Borrower nor any
Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be promptly returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.
(e)    If, within 60 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Company) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Company, rescind and annul such acceleration and/or termination.
8.2
Amendments.

(a)    Subject to the provisions of this Article VIII, the Required Lenders and
the Borrowers may enter into written agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no such supplemental written
agreement shall, without the consent of all of the Lenders:
(i)    extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof, any Reimbursement Obligation or any
accrued interest or accrued fees, or reduce the rate or


83

--------------------------------------------------------------------------------





extend the time of payment of interest or fees thereon or any Reimbursement
Obligation related thereto;
(ii)    change the definition of Required Lenders or Pro Rata Share or any
provision that requires the unanimous consent or pro rata treatment of Lenders;
(iii)    extend the Facility Termination Date (other than as contemplated by
Section 2.28) or reduce the amount or extend the payment date for, the mandatory
payments required under Section 2.8, or increase the amount of the Aggregate
Commitment (other than as contemplated pursuant to Section 2.2) or of the
Commitment of any Lender hereunder (other than as contemplated pursuant to
Section 2.2) or the commitment to issue Facility LCs, or permit any Borrower to
assign its rights under this Agreement;
(iv)    amend this Section 8.2; or
(v)    release the Company as guarantor of any Credit Extension;
provided, further, that no amendment of any provision of this Agreement relating
to the Administrative Agent shall be effective without the written consent of
the Administrative Agent, and no amendment of any provisions relating to the LC
Issuer (including Section 2.29) shall be effective without the written consent
of the LC Issuer, and no amendment of any provision of this Agreement relating
to the Swingline Loans (including Section 2.29) shall be effective without the
written consent of the Swingline Lender. Notwithstanding the foregoing (but
subject to the foregoing proviso), no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of, in the case of any amendment, waiver or other modification
referred to above in this Section 8.2(a), any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification. The Administrative Agent may waive payment of the fee required
under Section 12.1(b)(iv) without obtaining the consent of any other party to
this Agreement. The Fee Letters may be amended, and rights and privileges
thereunder waived, in a writing executed only by the parties thereto.
(b)    Notwithstanding the foregoing, if any Lender declines to consent to a
proposed amendment, modification or waiver of the provisions of any Loan
Document that requires the consent of 100% of the Lenders which amendment,
modification or waiver is approved by the Required Lenders, the Company has the
right to replace such non-consenting Lender or Lenders in accordance with the
provisions set forth in Section 2.26.
(c)    Notwithstanding anything to contrary set forth herein, if the
Administrative Agent and the Borrowers acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrowers shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such


84

--------------------------------------------------------------------------------





amendment shall become effective without any further action or consent of any
other party to this Agreement.
8.3
Preservation of Rights.

No delay or omission of the Lenders, the LC Issuer or the Administrative Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of a Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders and/or other Persons required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by Law afforded shall be
cumulative and all shall be available to the Administrative Agent, the LC Issuer
and the Lenders until the later of (a) the Facility Termination Date and (b) the
date on which the Obligations have been paid in full and all Commitments
hereunder have been terminated.
ARTICLE IX.
    
GENERAL PROVISIONS
9.1
Survival of Representations.

All representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.
9.2
Governmental Regulation.

Anything contained in this Agreement to the contrary notwithstanding, neither
the LC Issuer nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable Law.
9.3
Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.
9.4
Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders and supersede
all prior agreements and understandings among the Borrowers, the Administrative
Agent, the LC Issuer and the Lenders relating to the subject matter thereof.
9.5
Several Obligations; Benefits of this Agreement.



85

--------------------------------------------------------------------------------





The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns,
provided, however, that the parties hereto expressly agree that each of the Lead
Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.2 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.
9.6
Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers be jointly and severally liable to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution and delivery of the commitment letter, term sheet and Fee
Letters relating to this Agreement, the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the LC Issuer in connection with
the issuance, amendment or extension of any Facility LC or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the LC Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the LC Issuer), in connection with the enforcement or protection of
its rights (A) in connection with the commitment letter, term sheet and Fee
Letters relating to this Agreement, this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Facility LCs issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Facility LC. For purposes of clarification, the limitations on the use
of legal counsel, at the Borrowers’ expense, set forth in the final sentence of
Section 9.6(b) apply to the provisions set forth in this Section 9.6(a).
(b)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the LC Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including, without limitation, any violations of Environmental
Laws or civil penalties or fines assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”)) (including the reasonable
out-of-pocket fees, charges and disbursement of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of the commitment letter, term sheet and Fee Letters
relating to this Agreement, and the execution or delivery of this Agreement or
any other Loan Document or any agreement or instrument


86

--------------------------------------------------------------------------------





contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Facility LC or the use or proposed use of the proceeds therefrom (including
any refusal by the LC Issuer to honor a demand for payment under a Facility LC
if the documents presented in connection with such demand do not comply with the
terms of such Facility LC), (iii) any actual or alleged presence or release of
hazardous substances on or from any property owned or operated by any Company or
any of its Subsidiaries, or any environmental liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether an Indemnitee is a party
thereof; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee or from a material breach in bad faith of any material
obligation of such Indemnitee hereunder or under any other Loan Document or (y)
any dispute is solely among Indemnitees that are Lenders or Lead Arrangers and
does not involve (A) any act or omission of any Borrower or any of its
Affiliates or (B) any act or omission of a Lead Arranger or the Administrative
Agent, in either case in its capacity as such. Notwithstanding any other
provision in this Section, the Borrowers shall not be responsible for the fees
and expenses of more than one separate firm of attorneys for related claims of
the Indemnitees in each applicable jurisdiction arising out of the same set of
allegations or circumstances (in addition to one separate firm of local
attorneys in each jurisdiction and reasonably necessary specialty counsel (such
as tax and regulatory)); provided, however the Indemnitees shall have the right
to employ separate counsel and the Borrowers shall jointly and severally bear
the reasonable fees, costs and expenses of such separate counsel, if (i) the use
of such counsel chosen by the other Indemnitees to represent the Indemnitees
would present such counsel with a conflict; (ii) such Indemnitee shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to the other Indemnitees; (iii)
such Indemnitee shall have reasonably concluded that it otherwise has divergent
interests from the other Indemnitees; or (iv) the Company shall authorize in
writing such Indemnitee to employ separate counsel at the Borrowers’ expense.
This Section 9.6(b) shall not apply with respect to Taxes, other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claims.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the LC Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
LC Issuer or such Related Party, as the case may be, such Lender’s share of such
unpaid amount in proportion to their respective Commitments (or, if the
Commitments have been terminated in proportion to their Commitments immediately
prior to such termination (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought)) of such unpaid amount;
provided that the unreimbursed expense of indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the LC Issuer in its
capacity as such, or against any Related Party of any


87

--------------------------------------------------------------------------------





of the foregoing acting for the Administrative Agent (or any such sub-agent) or
LC Issuer in connection with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
commitment letter, term sheet or Fee Letters relating to this Agreement, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Facility LC
or the use of the proceeds thereof (except to the extent a Borrower is otherwise
required to indemnify an Indemnitee in respect thereof pursuant to the terms of
paragraph (b) above, including to the extent such special, indirect,
consequential or punitive damages are included in any third-party claim with
respect to which the applicable Indemnitee is otherwise entitled to
indemnification). No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with the commitment letter, the term sheet
and the Fee Letters relating to this Agreement, this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after demand therefor.
(f)    Survival. The agreements in this Section 9.6 shall survive the
resignation of the Administrative Agent, LC Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitment and the
repayment, satisfaction or discharge of all the other Obligations.
9.7
Numbers of Documents.

All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
9.8
Accounting.

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP except that any calculation or determination which is to
be made on a consolidated basis shall be made for the Company and all its
Subsidiaries, including those Subsidiaries, if any, which are unconsolidated on
the Company’s audited financial statements.
9.9
Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without


88

--------------------------------------------------------------------------------





affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees and acknowledges its Affiliates’ understanding
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection herewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between each Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Lead Arrangers, on the other hand, and each Borrower is capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Lead Arranger, is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Borrower or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, nor any
Lender, nor any other Lead Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
any Lender or any Lead Arranger has advised or is currently advising any
Borrower or their respective Affiliates on other matters) and neither the
Administrative Agent, nor any Lender, nor any Lead Arranger has any obligations
to the Company or Borrower or their respective Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders, the Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of any
Borrower and their respective Affiliates and neither the Administrative Agent,
nor any Lender, nor any Lead Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Lenders and the Lead Arrangers have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each Borrower hereby waives and releases,
to the fullest extent permitted by Law, any claims that it may have against the
Administrative Agent, the Lenders and the Lead Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.
9.11
Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the LC Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,


89

--------------------------------------------------------------------------------





advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.
For purposes of this Section, “Information” means all information received from
any Borrower relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that in the case of written information received from the
Company or any Subsidiary after the date hereof, such written information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED THIS SECTION 9.11 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,


90

--------------------------------------------------------------------------------





EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
9.12
USA Patriot Act.

The Administrative Agent for itself and not on behalf of any Lender and each
Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into Law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Company and each Borrower and other information that will allow such Lender to
identify the Company and such Borrower in accordance with the Act.
9.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE X.
    
THE AGENT
10.1
Appointment and Authority.



91

--------------------------------------------------------------------------------





Each of the Lenders and the LC Issuer hereby irrevocably appoints JPMorgan to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the LC Issuer, and no
Borrower has rights as a third party beneficiary of any of such provisions.
10.2
Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.3
Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be


92

--------------------------------------------------------------------------------





necessary, under the circumstances as provided in Sections 8.1 and 8.2) or (ii)
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Unmatured
Default or Default unless and until notice describing such Unmatured Default or
Default is given to the Administrative Agent by the Company, a Lender or the LC
Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default or Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
10.4
Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Facility LC, that by its terms must be fulfilled to the satisfaction of a
Lender or the LC Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuer prior to the making of such Loan or the issuance of such
Facility LC. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
10.5
Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.6
Resignation of Administrative Agent.



93

--------------------------------------------------------------------------------





The Administrative Agent may at any time give notice of its resignation to the
Lenders, the LC Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Company unless a Default has occurred (any such consent of the Company not to be
unreasonably withheld or delayed)) to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the LC
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders and the Company
(if applicable) appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.6 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent, LC
Issuer or Swingline Lender, as applicable.
Any resignation by JPMorgan as Administrative Agent pursuant to this Section
shall also constitute its resignation as an LC Issuer and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer and Swingline Lender,
(b) the retiring LC Issuer and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (c) the successor LC Issuer shall issue letters of credit in
substitution for the Facility LCs, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Facility LCs and (d) the applicable Borrower shall promptly repay in full
all outstanding Swingline Loans (provided, however, that to the extent such
Swingline Loans are not so repaid in full, all rights and remedies of the
Swingline Lender (and obligations of the Borrowers and other Lenders) under
Section 2.1(b) or otherwise with respect to such Swingline Loans shall remain in
full force and effect).
10.7
Non-Reliance on Administrative Agent and Other Lenders.



94

--------------------------------------------------------------------------------





Each Lender and the LC Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Lead Arrangers or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the LC Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Lead Arrangers or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
10.8
No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Book Managers, Lead
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the LC Issuer hereunder.
10.9
Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Federal bankruptcy Laws (or
any similar Laws in foreign jurisdictions) or other judicial proceeding relative
to the Company or any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loans or LC Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise, as follows:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due to the Lenders, the LC Issuer and the Administrative Agent
under this Agreement) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.6
and 9.6.


95

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or LC
Issuer in any such proceeding.
ARTICLE XI.
    
SETOFF; RATABLE PAYMENTS
11.1
Right of Setoff.

If a Default shall have occurred and be continuing, the Obligations have become,
or have been declared, due and payable in accordance with Section 8.1(a), each
Lender, the LC Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
LC Issuer or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of any Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
LC Issuer, irrespective of whether or not such Lender or the LC Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of any Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the LC Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the LC Issuer or their respective Affiliates may have.
Each Lender and the LC Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
11.2
Ratable Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections
2.28, 3.1, 3.2, 3.4 or 3.5 hereof or payments of Alternate Currency Loans)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Loans, subparticipations in the LC Obligations and Swingline Loans of other
Lenders and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that


96

--------------------------------------------------------------------------------





(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest, and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in LC Obligations or Swingline Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.
ARTICLE XII.
    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1
Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuer that issues any Facility LC), except that no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuer that issues any Facility LC), Participants to the extent provided
in paragraph (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the LC Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


97

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of the Swingline Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof in accordance with Section 13.1;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or Affiliate of such Lender;
(C)    the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Facility
LCs (whether or not then outstanding); and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.


98

--------------------------------------------------------------------------------





(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement (or, to the extent
applicable, an agreement incorporating such an assignment by reference pursuant
to a Platform as to which the Administrative Agent and the parties to such
assignment are participants), together with a processing and recordation fee in
the amount of $3,500; provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an administrative questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level Information
(which may contain material non-public Information about the Company and its
affiliates and its related parties or their respective securities) will be made
available and who may receive such Information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
(v)    No Assignment to Company. No such assignment shall be made to the Company
or any of the Company’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.4, 3.5 and 9.6 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Upon its
receipt of a duly completed Assignment Agreement executed by an assigning Lender
and an assignee, the assignee’s


99

--------------------------------------------------------------------------------





completed administrative questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any consent to such assignment required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment Agreement
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.1(b)(ii) or (iii),
2.1(c)(iv), 2.20, 2.21.2, 2.21.5 or 9.6(c), the Administrative Agent shall have
no obligation to accept such Assignment Agreement and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Administrative Agent, the LC Issuer or the
Swingline Lender, sell participations to any Person (other than a natural person
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the LC Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.2 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5 and
9.6 (subject to the requirements and limitations therein, including, the
requirements under Section 3.5(f) (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lenders))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.26 and 11.2
as if it were an assignee under paragraph (b) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 3.1, 3.2, 3.4 or
3.5, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.1 as though it
were a Lender, provided such Participant agrees to be subject to Section 11.2 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any


100

--------------------------------------------------------------------------------





information relating to a Participant’s interest in any Commitments, Loans,
Facility LCs or its other obligations under any this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Facility LC or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
ARTICLE XIII.
    
NOTICES
13.1
Notices.

(a)    Subject to paragraph (b) below and except as otherwise permitted by
Section 2.16 with respect to borrowing notices, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
transmission, facsimile transmission or similar writing) and shall be given to
such party: (x) in the case of the Borrowers or the Administrative Agent, at its
address or facsimile number set forth on Schedule 13.1, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrowers in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received. Notices delivered
through Electronic Systems, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the LC Issuer
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other


101

--------------------------------------------------------------------------------





communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
13.2
Change of Address.

The Borrowers, the Administrative Agent and any Lender may each change the
address for service of notice upon it by five (5) days’ prior written notice to
the other parties hereto.
13.3
Electronic Systems.

(a)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the LC Issuer
and the other Lenders by posting the Communications on the Platform (including
Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially similar
Electronic System).
(b)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the LC Issuer or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any LC Issuer by means of electronic
communications pursuant to this Section, including through an Electronic System.
ARTICLE XIV.
    
COUNTERPARTS


102

--------------------------------------------------------------------------------





(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
ARTICLE XV.
    
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1
CHOICE OF LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
15.2
CONSENT TO JURISDICTION; VENUE.

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER EACH
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR


103

--------------------------------------------------------------------------------





IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE LC ISSUER AND EACH LENDER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS PARAGRAPH OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
15.3
WAIVER OF JURY TRIAL.

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
ARTICLE XVI.
    
AMENDMENT AND RESTATEMENT
On the Restatement Date the Existing Credit Agreement shall be amended, restated
and superseded in its entirety hereby. The parties hereto acknowledge and agree
that (i) this Agreement, any promissory notes delivered pursuant hereto and the
other Loan Documents executed and delivered in connection herewith do not
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Restatement Date and (ii) such “Obligations” are in all respects
continuing with only the terms thereof being modified as provided in this
Agreement.
Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, each Borrower acknowledges and agrees that any causes
of action or other rights created in favor of the Administrative Agent or any
Lender or its successors arising out of the representations and warranties of
the Borrowers contained in or delivered in connection with the Existing Credit
Agreement shall survive the execution, delivery and effectiveness of this
Agreement.
The Continuing Lenders constituting “Required Lenders” under the Existing Credit
Agreement hereby waive (i) the requirement pursuant to Section 2.6 of the
Existing Credit Agreement that the Borrowers deliver prior notice of its
election to terminate the “Commitments” under the Existing Credit Agreement and
(ii) the requirement pursuant to Section 2.8 of the Existing Credit Agreement
that the Borrowers deliver prior notice of its election to prepay all
outstanding “Advances” under the Existing Credit Agreement.


104

--------------------------------------------------------------------------------





[Signature Page Follows]






105

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.
CARDINAL HEALTH, INC.




By: /s/ Michael C. Kaufmann    
Name: Michael C. Kaufmann
Title: Chief Financial Officer










[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender, LC Issuer and Swingline Lender




By: /s/ Dana J. Moran    
Name: Dana J. Moran
Title: Executive Director


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender



By: /s/ Joseph L. Corah    
Name: Joseph L. Corah
Title: Director


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender


By: /s/ Brian McNany    
Name: Brian McNany
Title: Director




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





Barclays Bank PLC, as Lender



By: /s/ Vanessa A. Kurbatskiy    
Name: Vanessa Kurbatskiy
Title: Vice President


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRACH, as Lender



By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President






DEUTSCHE BANK SECURITIES INC., as Co- Documentation Agent



By: /s/ Robert Danziger    
Name: Robert Danziger
Title: Managing Director


By: /s/ Scott Flieger    
Name: Scott Flieger
Title: Managing Director


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Lender



By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





HSBC Bank USA, NA as Lender


By: /s/ Alan Vitulich    
Name: Alan Vitulich
Title: Director


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.



By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender



By: /s/ Matthew Olson    
Name: Matthew Olson
Title: Director




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as Lender

By: /s/ Joseph M. Schnorr    
Name: Joseph M. Schnorr
Title: Vice President


[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

By: /s/ Mark Koneval    
Name: Mark Koneval
Title: Managing Director


By: /s/ Alistair Anderson    
Name: Alistair Anderson
Title: Vice President




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





The Bank of Nova Scotia, as Lender



By: /s/ Michelle C. Phillips    
Name: Michelle C. Phillips
Title: Execution Head & Director




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK, as Lender

By: /s/ Peter M. Kakoules    
Name: Peter M. Kakoules
Title: Vice President




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





PNC BANK NATIONAL ASSOCIATION, as Lender

By: /s/ Douglas G. Muszynski    
Name: Douglas G. Muszynski
Title: Senior Vice President






[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





Standard Chartered Bank, as Lender

By: /s/ Steven Aloupis    
Name: Steven Aloupis
Title: Managing Director
Loan Syndications
Standard Chartered Bank




[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------





SunTrust Bank, as Lender



By: /s/ Jared Cohen    
Name: Jared Cohen
Title: Vice President






[Signature Page to Cardinal Health, Inc. Amended and Restated Five-Year Credit
Agreement]



--------------------------------------------------------------------------------






SCHEDULE I
EXITING LENDERS




1.
Royal Bank of Canada








--------------------------------------------------------------------------------






SCHEDULE 2.1(a)
COMMITMENTS


Lender
Dollar
Commitment
Multicurrency
Commitment
Total
Commitment
JPMorgan Chase Bank, N.A.
$128,571,428.61
$51,428,571.39
$180,000,000.00
Bank of America, N.A.
$125,000,000.00
$50,000,000.00
$175,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$125,000,000.00
$50,000,000.00
$175,000,000.00
Barclays Bank Plc
$103,571,428.57
$41,428,571.43
$145,000,000.00
Deutsche Bank AG New York Branch
$103,571,428.57
$41,428,571.43
$145,000,000.00
Goldman Sachs Bank USA
$103,571,428.57
$41,428,571.43
$145,000,000.00
HSBC Bank USA, National Association
$103,571,428.57
$41,428,571.43
$145,000,000.00
Morgan Stanley Bank, N.A.
$103,571,428.57
$41,428,571.43
$145,000,000.00
Wells Fargo Bank, National Association
$103,571,428.57
$41,428,571.43
$145,000,000.00
U.S. Bank National Association
$35,714,285.71
$14,285,714.29
$50,000,000.00
Credit Agricole Corporate and Investment Bank
$35,714,285.71
$14,285,714.29
$50,000,000.00
The Bank of Nova Scotia
$35,714,285.71
$14,285,714.29
$50,000,000.00
The Huntington National Bank
$35,714,285.71
$14,285,714.29
$50,000,000.00
PNC Bank, National Association
$35,714,285.71
$14,285,714.29
$50,000,000.00
Standard Chartered Bank
$35,714,285.71
$14,285,714.29
$50,000,000.00
SunTrust Bank
$35,714,285.71
$14,285,714.29
$50,000,000.00
 
 
 
 
 
Total: $1,250,000,000
Total: $500,000,000
Total: $1,750,000,000






--------------------------------------------------------------------------------





SCHEDULE 2.1(b)
FACILITY LC FRONTING SUBLIMIT


LC Issuer
Facility LC Fronting Sublimit
JPMorgan Chase Bank, N.A.


$50,000,000


Bank of America, N.A.


$50,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$50,000,000


Total


$150,000,000












--------------------------------------------------------------------------------






SCHEDULE 2.1(c)
ALTERNATE CURRENCY COMMITMENT











--------------------------------------------------------------------------------






SCHEDULE 2.16
LIST OF AUTHORIZED PERSONS UNDER SECTION 2.16




1.
Michael C. Kaufmann, Chief Financial Officer

2.
Sam Samad, Senior Vice President and Treasurer

3.
Scott Zimmerman, Assistant Treasurer

4.
Stephanie Brown, Director, Treasury

5.
Eric Zink, Manager, Treasury














--------------------------------------------------------------------------------






SCHEDULE 4
PRICING SCHEDULE
The Applicable Margin shall be as determined by the matrix below:
 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Reference Rating S&P/Moody’s/Fitch
≥A/A2/A
A-/A3/A-
BBB+/Baa1/BBB+
BBB/Baa2/BBB
<BBB-/Baa3/ BBB-
Facility Fee
7.0 bps
8.0 bps
10.0 bps
12.5 bps
20.0 bps
Eurocurrency Rate Loan Applicable Margin and LC Fee
68.0 bps
79.5 bps
102.5 bps
112.5 bps
130.0 bps
Floating Rate Loan Applicable Margin
0.0 bps
0.0 bps
2.5 bps
12.5 bps
30.0 bps
All-in Drawn Cost for Eurocurrency Rate Loans
75.0 bps
87.5 bps
112.5 bps
125.0 bps
150.0 bps

Commencing on the Restatement Date, the initial pricing Level shall be Level III
based upon the Company’s current A- (S&P)/Baa2 (Moody’s)/BBB + (Fitch) senior
unsecured long-term debt ratings.
For the purpose of this Pricing Schedule, the following terms have the following
meanings, subject to the final three paragraphs of this Schedule:
“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better / the Company’s S&P Rating is A or better / the Company’s
Fitch Rating is A or better.
“Level II Status” exists at any date if, on such date, the Company has not
qualified for Level I Status / the Company’s Moody’s Rating is A3 or better /
the Company’s S&P Rating is A- or better / the Company’s Fitch Rating is A- or
better.
“Level III Status” exists at any date if, on such date, the Company has not
qualified for Level I Status or Level II Status / the Company’s Moody’s Rating
is Baa1 or better / the Company’s S&P Rating is BBB+ or better / the Company’s
Fitch Rating is BBB+ or better.
“Level IV Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status or Level III Status / the
Company’s Moody’s Rating is Baa2 or better / the Company’s S&P Rating is BBB or
better / the Company’s Fitch Rating is BBB or better.





--------------------------------------------------------------------------------





“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.
“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s, S&P
and Fitch Ratings. The credit rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date. If at any
time the Company only has one (1) rating from either S&P, Moody’s or Fitch, then
such rating shall apply. If at any time the Company does not have a rating from
at least one of S&P, Moody’s or Fitch, Level V Status shall exist.
In the event that a split occurs between the three (3) ratings, then the
following shall apply:
(a)
if two (2) of the three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch fall within the same Level, but one (1)
rating falls within a different Level, the Applicable Margin shall be based upon
the two (2) ratings that fall within the same Level; and

(b)
if all three (3) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch each falls within a different Level, the Applicable Margin
shall be based upon the middle rating of the three (3).

In the event that the Company has only two (2) ratings and a split occurs
between these ratings, then the following shall apply:
(a)
if the two (2) ratings established by or deemed to have been established by S&P,
Moody’s or Fitch differ by one Level, the Applicable Margin shall be based upon
the higher rating of the two (2); and

(b)
if the two (2) ratings established by or deemed to have been established by S&P,
Moody’s or Fitch differ by more than one Level, the Applicable Margin shall be
based upon a rating that would be one Level higher (with Level I being the
highest Level and Level V being the lowest level) than the lower rating.








--------------------------------------------------------------------------------






SCHEDULE 5.8
LIST OF SUBSIDIARIES AND SUBSIDIARY BORROWERS















--------------------------------------------------------------------------------






SCHEDULE 13.1
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and DESIGNATED BORROWERS:


Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Scott Zimmerman
Telephone: (###) ###-####
Electronic Mail: #######@cardinalhealth.com
Website Address: www.cardinalhealth.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2
Mail Code:  IL1-0010
Chicago, IL  60603
Attention:  Katy Tyler
Telephone:  (###) ###-####
Telecopier:  (###) ###-####
Electronic Mail:  jpm.agency.servicing.1@jpmchase.com


JPMorgan Chase Bank, N.A.
New York, NY
Account No. (for Dollars): ##########
ABA# 021000021
Ref: Cardinal Health


(for payments and Requests for Credit Extensions in foreign currency):
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London, E14 5JP, United Kingdom
Attention: Loan Agency Group
Telephone: +44 ### #######
Telecopier: +44 ### #######





--------------------------------------------------------------------------------





Electronic Mail: loan_and_agency_london@jpmorgan.com


(in EUROs):
Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)
Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)
A/C no.: ############
REF AGENCY


(in GBP):
Pay J.P.Morgan Europe Limited (CHASGB22)
Sort code 405206
Account number IBAN ########
REF AGENCY


Other Notices as Administrative Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Joyce King
Telephone: (###) ###-####
Telecopier: 1(###) ###-####
Electronic Mail: jpm.agency.servicing4@jpmchase.com


With a copy to:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 9
Mail Code: IL1-0364
Chicago, IL 60603
Attention: Dana Moran
Telephone: (###) ###-####
Telecopier: (###) ###-####
Electronic Mail: #####@jpmorgan.com


LC ISSUER:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code:  IL1-0010
Chicago, IL  60603
Attention: Dinesh Chandrasekaran
Telephone:  (###) ###-####
Telecopier:  (###) ###-####
Electronic Mail:  Chicago.lc.agency.activity.team@jpmchase.com


Bank of America, N.A.
Trade Finance Services
1 Fleet Way
Mail Code: PA6-580-02-30





--------------------------------------------------------------------------------





Scranton, PA 18507
Attention: John Yzeik
Telephone: (###) ###-####
Telecopier: (###) ###-####
Electronic Mail: #####@bankofamerica.com




SWINGLINE LENDER:


(in dollars):
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2
Mail Code:  IL1-0010
Chicago, IL  60603
Attention:  Katy Tyler
Telephone:  (###) ###-####
Telecopier:  1-(###) ###-####
Electronic Mail:  jpm.agency.servicing1@jpmchase.com


JPMorgan Chase Bank, N.A.
New York, NY
Account No.:  ##########
ABA#  021000021
Ref:  Cardinal Health


(in Canadian dollars):


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Kevin Berry
Telephone: (###) ###-####
Telecopier: 1-(###) ###-####
Electronic Mail: ######@jpmorgan.com


Royal Bank of Canada, Toronto
SWIFT BIC: ROYCCAT2
180 Wellington Street,Toronto ,Ontario M5J 1J1
For Account: JPMorgan Chase Bank, N.A., Toronto Branch
SWIFT BIC: CHASCATT
200 Bay Street,RBC Plaza 18th Floor
South Tower, Toronto, Ontario M5J 2J2
Account Number: ########
Reference: Cardinal Health, Inc.







--------------------------------------------------------------------------------





(in other foreign currency):
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London, E14 5JP, United Kingdom
Attention: Loan Agency Group
Telephone: +44 ### #######
Telecopier: +44 ### #######
Electronic Mail: loan_and_agency_london@jpmorgan.com


(in EUROs):
Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)
Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)
A/C no.: #############
REF AGENCY


(in GBP):
Pay J.P.Morgan Europe Limited (CHASGB22)
Sort code 405206
Account number IBAN ############
REF AGENCY

































--------------------------------------------------------------------------------






Deal CUSIP Number: [_______]



EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
Date:__________________________________
JPMorgan Chase Bank, N.A.,
as Administrative Agent




Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Five-Year Credit
Agreement, dated as of June 16, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”; the terms defined therein
being used herein as therein defined) among Cardinal Health, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, LC Issuer and Swingline Lender, and
the lenders party thereto from time to time.


[select one]


[This notice serves to confirm that, to the best of my knowledge, the Company
has observed or performed in all material respects all of the covenants,
conditions and agreements contained in the Agreement and as of the date hereof,
no Default or Unmatured Default has occurred and is continuing.]


--or--


[This notice serves to confirm that the Company has not complied with the
covenants, conditions and/or agreements contained in the Agreement and the
following is a list of each such Default or Unmatured Default and its nature and
status:]


The calculations of the maximum Consolidated Leverage Ratio are attached on
Schedule 1.


Sincerely,
    
_____________________________________
[Chief Financial Officer / Controller / Treasurer]





























--------------------------------------------------------------------------------





Schedule 1
Calculations


Cardinal Health, Inc.
Debt Covenant Compliance
For the quarter ended _____, 20__
Consolidated Leverage Ratio (Maximum 3.25) NTD - maximum may be increased to
3.75x for a four-fiscal quarter period after the consummation of a Material
Acquisition subject to the terms of Section 6.12 of the Credit Agreement
(a)(i) Consolidated Funded Indebtedness ($000’s) (ii) Securitization Obligations
($000’s)
(b) Consolidated EBITDA ($000’s) 1 
Consolidated Leverage Ratio ((a)(i) + (ii) / (b))
1 As of the date of determination, Consolidated EBITDA is calculated for the
period of the four prior fiscal quarters ending on the date of determination























--------------------------------------------------------------------------------





EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]2 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]3 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Five-Year Credit Agreement identified below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, Swingline Loans and the guarantees included in such
facility) and (ii) to the extent permitted to be assigned under applicable Law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


    
2.
Assignee[s]:    ______________________________

[for each Assignee, indicate [Affiliate] of [identify Lender]]
________________________
2    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4    Select as appropriate.
5    Include bracketed language if there are either multiple Assignors or
Multiple Assignees.





--------------------------------------------------------------------------------





3.    Borrower[s]:    ______________________________


4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    Amended and Restated Five-Year Credit Agreement, dated as
of June 16, 2016, among Cardinal Health, Inc., the Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, LC Issuer and Swingline
Lender



6.    Assigned Interest[s]:


Assignor[s]6
Assignee[s]7
Facility
Assigned8
Aggregate
Amount of
Commitment
for all Lenders9
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment10
Facility
Termination
Date
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
________
$_________
$_________
_________%
 
 
 
 
________
$_________
$_________
_________%
 
 
 
 
________
$_________
$_________
_________%
 
 



[7.Trade Date:__________________]11 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.


[The][Each] Assignee agrees to deliver to the Administrative Agent a completed
“Administrative Questionnaire” in which [the][each] Assignee designates one or
more “Credit Contacts” to whom all syndicate-level information (which may
contain material non-public information about the Borrower[s] and [its][their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with [the][each] Assignee’s
compliance procedures and applicable Laws, including Federal and securities
Laws.
_____________________________
6    List each Assignor, as appropriate.
7    List each Assignee, as appropriate.
8    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Dollar
Commitment”, “Multicurrency Commitment”).
9    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10    Set forth, to at least 9 decimals, as a percentage of the Commitment of
all Lenders thereunder.
11    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]12 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]13 


CARDINAL HEALTH, INC.


By: _________________________________
Title:


[NAME]


By: _________________________________
Title:


















____________________________________
12    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
13    To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, LC Issuer) is required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.1(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.1(b)(iii) of the Credit Agreement) that are required
to be satisfied by it in order to acquire [the][the relevant] Assigned Interest
and become a Lender, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 6.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.





--------------------------------------------------------------------------------







3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

















































































--------------------------------------------------------------------------------





EXHIBIT C
FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
To:
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
under the Credit Agreement described below.

Re:
Amended and Restated Five-Year Credit Agreement, dated [__], 2016 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Cardinal Health, Inc. (the “Company”), as
Borrower, the Subsidiary Borrowers from time to time party thereto, the Lenders
named therein, the LC Issuer, the Swingline Lender and the Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Company, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Company in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.16 of the Credit Agreement.
Facility Identification Number(s)                                     


Customer/Account Name                                         


Transfer Funds To:                                         
_____________________________________________________________________________________
_____________________________________________________________________________________


For Account No.:                                             


Reference/Attention To:                                         


Authorized Officer (Customer Representative)


(Please Print)
Date:


Signature












--------------------------------------------------------------------------------





EXHIBIT D
FORM OF NOTE
[Date]


Cardinal Health, Inc., an Ohio corporation [or the relevant Subsidiary Borrower]
(the “Borrower”), promises to pay to [___________] or its registered assigns
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the place and in the currency
specified pursuant to Article II of the Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
currency and amount of each Loan and the date, currency and amount of each
principal payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Five-Year Credit Agreement dated as of
June 16, 2016 (which, as it may be amended, restated, supplemented or otherwise
modified and in effect from time to time, is herein called the “Agreement”),
among the Borrowers, the lenders party thereto, including the Lender, the LC
Issuer, the Swingline Lender and JPMorgan Chase Bank, N.A., as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Parent Guaranty and the Subsidiary Guaranty, if any,
as more specifically described in the Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
[CARDINAL HEALTH, INC]




By:                     
Name:                     
Title:         








    





--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ______________,
DATED ______________,
Date
Principal
Amount of Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid
Balance
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT E
FORM OF SWINGLINE NOTE
[Date]


_________, ____________


FOR VALUE RECEIVED, CARDINAL HEALTH, INC., an Ohio corporation [or the relevant
Subsidiary Borrower] (the “Borrower”), hereby unconditionally promises to pay to
JPMorgan Chase Bank, N.A. or its registered assigns (the “Swingline Lender”), at
the principal banking office of the Administrative Agent in lawful money of the
United States of America and in immediately available funds, the unpaid
principal amount of the Swingline Loans as evidenced by the books and records of
the Swingline Lender, on the Facility Termination Date or such earlier date as
the Swingline Lender may require under the Credit Agreement referred to below,
when the entire outstanding principal amount of the Swingline Loans evidenced
hereby, and all accrued interest thereon, shall be due and payable; and to pay
interest on the unpaid principal balance hereof from time to time outstanding,
in like money and funds, for the period from the date hereof until the Swingline
Loans evidenced hereby shall be paid in full, at the rates per annum on and the
dates provided in the Credit Agreement referred to below.
The Swingline Lender is hereby authorized by the Borrower to record on its books
and records the date, currency and the amount of each Swingline Loan, the
applicable interest rate, the amount of each payment or prepayment of principal
thereon, and the other information provided for in such books and records, which
books and records shall constitute prime facie evidence of the information so
recorded, provided, however, that any failure by the Swingline Lender to record
any such notation shall not relieve the Borrower of its obligation to repay the
outstanding principal amount of this Swingline Note, all accrued interest hereon
and any amount payable with respect hereto in accordance with the terms of this
Swingline Note and the Credit Agreement.
The Borrower waives presentment, protest, notice of dishonor and any other
formality in connection with this Swingline Note. Should the indebtedness
evidenced by this Swingline Note or any part thereof be collected in any
proceeding or be placed in the hands of attorneys for collection, the Borrower
agrees to pay, in addition to the principal, interest and other sums due and
payable hereon, all costs of collecting this Swingline Note, including
reasonable attorneys’ fees and expenses.
This Swingline Note evidences Swingline Loans made under the Amended and
Restated Five-Year Credit Agreement, dated as of June 16, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, the Lenders (including the Swingline
Lender) named therein, the LC Issuer and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, to which reference is hereby made for a
statement of the circumstances under which this Swingline Note is subject to
prepayment and under which its due date may be accelerated. Capitalized terms
used but not defined in this Swingline Note shall have the respective meanings
assigned to them in the Credit Agreement.
This Swingline Note shall be governed by, and construed in accordance with, the
law of the State of New York
[CARDINAL HEALTH, INC.]









--------------------------------------------------------------------------------





By:     
Name:     
Title:     









--------------------------------------------------------------------------------





SCHEDULE OF SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ______________,
DATED ______________,
Date
Principal
Amount of Swingline Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid
Balance
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT F-1
FORM OF GUARANTY
THIS AMENDED AND RESTATED GUARANTY, dated as of [____], 2016 (this “Guaranty”)
made by CARDINAL HEALTH, INC., an Ohio corporation (the “Guarantor”), in favor
of JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) as Administrative
Agent for the Lenders (including the LC Issuer and Swingline Lender) party from
time to time to the Credit Agreement (as defined below), individually a
“Guaranteed Party” or together the “Guaranteed Parties”.


WITNESSETH:
WHEREAS, the Guarantor has entered into an Amended and Restated Five-Year Credit
Agreement, dated as of June 16, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) with the
Administrative Agent, the LC Issuer, the Swingline Lender and certain Lenders
pursuant to which the Lenders have established revolving loan facilities
(capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Credit Agreement);
WHEREAS, the Credit Agreement was entered into in order to, among other things,
amend and restate the Obligations of the Company and the other Borrowers under
that certain Five-Year Credit Agreement dated as of May 12, 2011, which
Obligations were guaranteed pursuant to that certain Guaranty dated May 12, 2011
(as amended or otherwise modified from time to time through but not including
the date hereof, the “Existing Guaranty”), and which Existing Guaranty is
amended and restated in its entirety hereby;
WHEREAS, the Credit Agreement provides that certain Subsidiaries of the
Guarantor owned 80% or more by the Guarantor may become a party to the Credit
Agreement and a Subsidiary Borrower thereunder (each such Subsidiary Borrower, a
“Borrower” and collectively, the “Borrowers”).
WHEREAS, as a condition to the effectiveness of the Credit Agreement and to the
continued extensions of credit thereunder, the Guarantor is required to
guarantee the obligations of the Borrowers under the Credit Agreement; and
WHEREAS, the Guarantor has participated in the drafting and negotiation of the
Credit Agreement and all other documents, agreements, instruments and
certificates furnished by or on behalf of the Borrowers in connection therewith
(all of the foregoing being herein collectively referred to as the “Loan
Documents”), and the Guarantor has determined that it is in its interest and to
its financial benefit that the parties to the Loan Documents enter into the
transactions contemplated thereby;
NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged and as further consideration, and as an inducement to the Lenders
to enter into the transactions contemplated by the Loan Documents, the Guarantor
agrees with the Administrative Agent and the Lenders that the Existing Guaranty
is hereby amended and restated in its entirety as follows:
1.    (a) The Guarantor hereby unconditionally and irrevocably (i) guarantees to
the Administrative Agent and the Lenders the prompt payment and performance of
the principal of and any and all accrued and unpaid interest on the Loans when
due, whether at scheduled maturity, by acceleration or otherwise, all in
accordance with the terms of the Credit Agreement, and any and all other
Obligations which may be payable by the Borrowers to the Administrative Agent,
the LC Issuer, the Swingline Lender or the Lenders pursuant to the Credit
Agreement (including without limitation interest at the Overdue Rate after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed





--------------------------------------------------------------------------------





in such proceeding) and all reasonable costs and expenses incurred by the
Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders in
connection with enforcing any obligations of the Borrowers thereunder, including
without limitation the reasonable fees and disbursements of counsel in
accordance with the terms set forth in the Credit Agreement, and (ii) agrees to
make prompt payment, on demand, of any and all costs and expenses incurred by
the Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders in
connection with enforcing the obligations of the Guarantor hereunder, including,
without limitation, the reasonable fees and disbursements of counsel (all of the
foregoing being collectively referred to as the “Guaranteed Obligations”).
If any of the Guaranteed Obligations shall not be paid in full when the same
becomes due and payable, the Guarantor undertakes to pay forthwith the same to
the Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders,
as applicable, after notice or demand therefor, regardless of any defense or
setoff or counterclaim which any Borrower may have or assert.
(b)     Notwithstanding anything to the contrary contained in paragraph 1(a), it
is the intention of the Guarantor, the Administrative Agent, the LC Issuer, the
Swingline Lender and the Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to the
Guarantor or its assets, the amount of the Guarantor’s obligations with respect
to the Guaranteed Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
applicable Laws governing bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar Laws (including, without limitation, 11 U.S.C.
Sections 544, 547, 548 and 550 and other “avoidance” provisions of Title 11 of
the United States Code, as amended or supplemented).
2.    The Guarantor hereby unconditionally (a) waives any requirement that the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders, in the
event of any default by any Borrower, first make demand upon, or seek to enforce
remedies against, any Borrower before demanding payment under or seeking to
enforce this Guaranty, (b) covenants that this Guaranty will not be discharged
except by complete performance of all obligations of the Borrowers contained in
the Loan Documents and the termination of the Commitments, (c) agrees that this
Guaranty shall remain in full force and effect without regard to, and shall not
be affected or impaired, without limitation, by any invalidity, irregularity or
unenforceability in whole or in part of any of the Loan Documents, or any
limitation on the liability of the Borrowers thereunder, or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, (d) waives diligence, presentment and
protest with respect to, and any notice of default or dishonor in the payment of
any amount at any time payable by any Borrower under or in connection with, any
of the Loan Documents, and further waives any requirement of notice of
acceptance of, or other formality relating to, this Guaranty and (e) agrees that
the Guaranteed Obligations shall include any amounts paid by any Borrower to the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders which
may be required to be returned to such Borrower, or to its representative or to
a trustee, custodian or receiver for such Borrower.
3.    This Guaranty is an absolute and unconditional and irrevocable guaranty of
payment and not a guaranty of collection and is wholly independent and in
addition to other rights and remedies of the Administrative Agent, the LC
Issuer, the Swingline Lender and the Lenders and is not contingent upon the
pursuit by the Administrative Agent, the LC Issuer, the Swingline Lender or the
Lenders of any such rights and remedies, such pursuit being hereby waived by the
Guarantor.
4.    The obligations, covenants, agreements and duties of the Guarantor under
this Guaranty shall not be released, affected or impaired by any of the
following whether or not undertaken with notice to or consent of the Guarantor:
(a) any assignment or transfer, in whole or in part, of the Commitments or the
Loans, or any of the Loan Documents although made without notice to or consent
of the Guarantor, or (b)





--------------------------------------------------------------------------------





any waiver by the Administrative Agent, the LC Issuer, the Swingline Lender or
the Lenders, or by any other person, of the performance or observance by the
Borrowers of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents (neither premature disbursement nor failure to insist
on satisfaction of any precondition for any disbursement of the funds under the
Credit Agreement shall affect the obligations of the Guarantor), or (c) any
indulgence in or the extension of the time for payment by the Borrowers of any
amounts payable under or in connection with any of the Loan Documents, or of the
time for performance by the Borrowers of any other obligations under or arising
out of any of the Loan Documents, or the extension or renewal thereof, or (d)
the modification, amendment or waiver (whether material or otherwise) of any
duty, agreement or obligation of the Borrowers set forth in any of the Loan
Documents (the modification, amendment or waiver from time to time of the Credit
Agreement or any of the Loan Documents to which any Borrower is a party being
expressly authorized without further notice to or consent of the Guarantor), or
(e) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of any Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings, affecting
any Borrower or any of its assets, or (f) the release of any security for the
obligations of the Borrowers under any of the Loan Documents, or the impairment
of or failure to perfect an interest in any such security, or (g) the merger or
consolidation of any Borrower with any other person, or (h) the release or
discharge of any Borrower from the performance or observance of any agreement,
covenant, term or condition contained in any of the Loan Documents, by operation
of Law, or (i) any other cause whether similar or dissimilar to the foregoing
which would release, affect or impair the obligations, covenants, agreements or
duties of the Guarantor hereunder.
5.    As of the date hereof and as of the date of each disbursement of a Loan
made by the Lenders, any Swingline Loan made by the Swingline Lender or any
Facility LC made available by the LC Issuer to any Borrower pursuant to the
Credit Agreement, the Guarantor represents and warrants to the Administrative
Agent, the LC Issuer, the Swingline Lender and the Lenders: (a) the execution,
delivery and performance of this Guaranty are not in contravention of Law and do
not give rise to a default under any undertaking to which the Guarantor is a
party or by which it or any of its property is bound; (b) this Guaranty is the
legal, valid and binding obligation of the Guarantor, enforceable against it in
accordance with its terms; (c) all requisite consents have been obtained and no
approval or authorization of or declaration, registration or filing with any
governmental authority or any non-governmental person or entity, is required in
connection with the execution, delivery and performance of this Guaranty or the
transactions contemplated hereby or thereby or as a condition to the legality,
validity or enforceability of this Guaranty; (d) except as disclosed as material
in the Guarantor’s annual report on Form 10-K for the fiscal year ended June 30,
2015 and Form 10-Q for fiscal quarter ended March 31, 2016, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers or of any treasury or
finance department employee of the Guarantor serving as the Guarantor’s primary
representative relating to the transactions contemplated by this Guaranty,
threatened against or affecting the Guarantor which could reasonably be expected
to have a Material Adverse Effect, and (e) all financial statements and other
information furnished by the Guarantor to the Lenders, are true and complete in
all material respects as of the respective dates thereof.
6.    The Guarantor hereby covenants and agrees that until the later of (a)
irrevocable payment in full of the principal and accrued interest on all of the
Loans, the payment and performance of all other Obligations of the Borrowers and
the termination of all the Commitments under the Credit Agreement and (b) the
Facility Termination Date under the Credit Agreement, it shall observe and
perform each of its agreements and covenants set forth in the Credit Agreement
and this Guaranty.
7.    If any of the following events shall occur and be continuing: (a) the
Guarantor shall fail to pay when due any amount payable under paragraph 1 or 2
hereof; or (b) the Guarantor shall fail to perform or observe any term,
condition or covenant contained in this Guaranty, or any representation or
warranty made by the Guarantor in this Guaranty or in any certificate or other
document or statement furnished at any





--------------------------------------------------------------------------------





time hereunder shall prove to have been incorrect or untrue in any material
respect on the date as of which made; or (c) the Guarantor becomes insolvent or
bankrupt, or shall generally not pay its debts as they become due, or shall
admit in writing its inability to pay its debts generally, or makes an
assignment for the benefit of creditors, or there shall be instituted by or
against the Guarantor any proceeding or case seeking to adjudicate it bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or protection of it or its debts under any Law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors, or seeks or consents to the appointment of a trustee, custodian or
receiver for the Guarantor or for the greater part of the properties of the
Guarantor, or a trustee, custodian or receiver is appointed for the Guarantor or
for the greater part of its properties, or the Guarantor takes any action to
authorize any of the foregoing; or (d) the Guarantor purports to revoke,
repudiate or disavow its obligations under this Guaranty or this Guaranty shall
cease to be in full force and effect for any reason or the legality, validity,
binding effect or enforceability of this Guaranty shall be challenged or denied
in any proceeding or otherwise, then, and in any such event, the Administrative
Agent, the LC Issuer, the Swingline Lender and the Lenders may, in addition to
the remedies provided in the Credit Agreement and the Loan Documents, enforce
their right either by suit in equity, or by action at Law, or by other
appropriate proceedings, whether for the specific performance (to the extent
permitted by Law) of any covenant or agreement contained in this Guaranty or in
aid of the exercise of any power granted in this Guaranty and may enforce
payment under this Guaranty and any of their other rights available at Law or in
equity.
8.    The liabilities and obligations of the Guarantor hereunder are joint and
several with all other guarantors and until the Guaranteed Obligations have been
discharged and paid in full, the Commitments terminated and the passage of any
applicable “preference period” under applicable bankruptcy Law, Guarantor waives
any right of subrogation to the rights of the Lenders against the Borrowers or
any other person obligated for payment of the Guaranteed Obligations and any
right of reimbursement, contribution or indemnity whatsoever arising or accruing
out of any payment which the Guarantor may make pursuant to this Guaranty and
any right of recourse to security for the debts and obligations of the
Borrowers.
9.    (a) This Guaranty is a contract made under, and shall be construed in
accordance with and governed by the Laws of the State of New York; (b) no
failure of the Administrative Agent, the LC Issuer, the Swingline Lender or the
Lenders in exercising any right, power, or privilege hereunder shall affect such
right, power, or privilege, nor shall any single or partial exercise thereof
preclude any further exercise thereof, or the exercise of any other right,
power, or privilege and the rights and remedies of the Administrative Agent, the
LC Issuer, the Swingline Lender and the Lenders hereunder are cumulative and not
exclusive of any right or remedy which they may otherwise have; (c) the
Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders shall
be entitled to rely upon any certificate, notice or other communication
(including any thereof by telephone, telex, facsimile or other electronic
transmission, telegram or cable) believed by them to be genuine and correct and
to have been signed or sent by or on behalf of the proper person or persons; and
(d) all notices and demands hereunder shall be deemed to have been duly given or
served if sent in writing to the addresses set forth in Section 13.1 of the
Credit Agreement and shall be deemed to be given or made at the times provided
in Section 13.1 of the Credit Agreement. No amendment, modification, termination
or waiver of any provision of this Guaranty nor any consent to any departure
therefrom shall be effective unless the same shall be in writing and signed by
the Administrative Agent, and any such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. This Guaranty embodies the entire agreement and understanding between the
Guarantor and the Administrative Agent on behalf of the Lenders, and supersedes
all prior agreements and understandings relating to the subject matter hereof.
In case any one or more of the obligations of the Guarantor under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Guarantor shall
not be affected or impaired thereby. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto, the Administrative Agent and the
Lenders and their respective successors and assigns.





--------------------------------------------------------------------------------





10.    The Guarantor hereby guarantees that payments hereunder will be paid to
the Administrative Agent and the Lenders without set-off or counterclaim, in the
currency in which the Guaranteed Obligation in respect of which such payment is
made is denominated, at the place of payment specified in the Credit Agreement.
11.    Each of the Administrative Agent and the Guarantor, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right it may have to a trial by jury in any litigation
based upon or arising out of this Guaranty or any related instrument or
agreement or any of the transactions contemplated by this Guaranty or any course
of conduct, dealing, statements (whether oral or written) or actions of either
of them. Neither the Administrative Agent nor the Guarantor shall seek to
consolidate, by counterclaim or otherwise, any such action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived. These provisions shall not be deemed to have been modified in any
respect or relinquished by either the Administrative Agent or the Guarantor
except by a written instrument executed by both of them.
12.    On the Restatement Date, the Existing Guaranty shall be amended, restated
and superseded in its entirety hereby. It is agreed, however, that the
obligations of the Guarantor under the Existing Guaranty are in all respects
continuing with only the terms thereof being modified as provided in this
Guaranty.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.


CARDINAL HEALTH, INC.


By: ________________________________
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: ________________________________
Name:
Title:





































--------------------------------------------------------------------------------







EXHIBIT F-2


SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY, dated as of [____], [___] (this “Guaranty”) made by
each of the Persons that is a signatory hereto or has entered into a supplement
hereto pursuant to Section 12 hereof (each of such Persons, individually a
“Guarantor” and collectively, the “Guarantors”) in favor of JPMORGAN CHASE BANK,
N.A. (the “Administrative Agent”) as Administrative Agent for the Lenders
(including the LC Issuer and Swingline Lender) party from time to time to the
Credit Agreement (as defined below), individually a “Guaranteed Party” or
together the “Guaranteed Parties”.


WITNESSETH:
WHEREAS, Cardinal Health, Inc., an Ohio corporation (the “Company”) has entered
into an Amended and Restated Five-Year Credit Agreement, dated as of June 16,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) with the Administrative Agent, the LC Issuer, the
Swingline Lender and certain Lenders pursuant to which the Lenders have
established revolving loan facilities (capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth for such terms in the
Credit Agreement);
WHEREAS, the Credit Agreement provides that certain Subsidiaries of the Company
owned 80% or more by the Company may become a party to the Credit Agreement and
a Subsidiary Borrower thereunder (the Company and each such Subsidiary Borrower,
a “Borrower” and collectively, the “Borrowers”);
WHEREAS, the Credit Agreement further provides that Subsidiaries of the Company
may, as provided in the definition of “Subsidiary Guarantor” in the Credit
Agreement, become guarantors of the Guaranteed Obligations (as defined below),
and thus not be subject to the restrictions set forth in Sections 6.10 and 6.11
of the Credit Agreement; and
WHEREAS, in consideration of the financial and other support that the Borrowers
have provided, and such financial and other support as the Borrowers may in the
future provide, to the Guarantors, and because each Guarantor has determined
that executing this Guaranty is in its best interest and to its financial
benefit, each of the Guarantors is willing to guarantee the obligations of the
Borrowers under the Credit Agreement and all other documents, agreements,
instruments and certificates furnished by or on behalf of the Borrowers in
connection therewith (all of the foregoing being herein collectively referred to
as the “Loan Documents”);
NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged and as further consideration, and as an inducement to the Lenders
to continue to provide the extensions of credit contemplated by the Loan
Documents, the Guarantors agree with the Administrative Agent and the Lenders as
follows:
1.    (a) Each Guarantor hereby unconditionally and irrevocably (i) guarantees
to the Administrative Agent and the Lenders the prompt payment and performance
of the principal of and any and all accrued and unpaid interest on the Loans
when due, whether at scheduled maturity, by acceleration or otherwise, all in
accordance with the terms of the Credit Agreement, and any and all other
Obligations which may be payable by the Borrowers to the Administrative Agent,
the LC Issuer, the Swingline Lender or the Lenders pursuant to the Credit
Agreement (including without limitation interest at the Overdue Rate after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like





--------------------------------------------------------------------------------





proceeding, relating to a Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all reasonable costs
and expenses incurred by the Administrative Agent, the LC Issuer, the Swingline
Lender and the Lenders in connection with enforcing any obligations of the
Borrowers thereunder, including without limitation the reasonable fees and
disbursements of counsel in accordance with the terms set forth in the Credit
Agreement, and (ii) agrees to make prompt payment, on demand, of any and all
costs and expenses incurred by the Administrative Agent, the LC Issuer, the
Swingline Lender or the Lenders in connection with enforcing the obligations of
such Guarantor hereunder, including, without limitation, the reasonable fees and
disbursements of counsel (all of the foregoing being collectively referred to as
the “Guaranteed Obligations”).
If any of the Guaranteed Obligations shall not be paid in full when the same
becomes due and payable, each Guarantor undertakes to pay forthwith the same to
the Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders,
as applicable, after notice or demand therefor, regardless of any defense or
setoff or counterclaim which any Borrower may have or assert.
(b)     Notwithstanding anything to the contrary contained in paragraph 1(a), it
is the intention of the Guarantors, the Administrative Agent, the LC Issuer, the
Swingline Lender and the Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to any
Guarantor or its assets, the amount of such Guarantor’s obligations with respect
to the Guaranteed Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
applicable Laws governing bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar Laws (including, without limitation, 11 U.S.C.
Sections 544, 547, 548 and 550 and other “avoidance” provisions of Title 11 of
the United States Code, as amended or supplemented).
2.    Each Guarantor hereby unconditionally (a) waives any requirement that the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders, in the
event of any default by any Borrower, first make demand upon, or seek to enforce
remedies against, any Borrower before demanding payment under or seeking to
enforce this Guaranty, (b) covenants that this Guaranty will not be discharged
except by complete performance of all obligations of the Borrowers contained in
the Loan Documents and the termination of the Commitments, (c) agrees that this
Guaranty shall remain in full force and effect without regard to, and shall not
be affected or impaired, without limitation, by any invalidity, irregularity or
unenforceability in whole or in part of any of the Loan Documents, or any
limitation on the liability of the Borrowers thereunder, or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, (d) waives diligence, presentment and
protest with respect to, and any notice of default or dishonor in the payment of
any amount at any time payable by any Borrower under or in connection with, any
of the Loan Documents, and further waives any requirement of notice of
acceptance of, or other formality relating to, this Guaranty and (e) agrees that
the Guaranteed Obligations shall include any amounts paid by any Borrower to the
Administrative Agent, the LC Issuer, the Swingline Lender or the Lenders which
may be required to be returned to such Borrower, or to its representative or to
a trustee, custodian or receiver for such Borrower.
3.    This Guaranty is an absolute and unconditional and irrevocable guaranty of
payment and not a guaranty of collection and is wholly independent and in
addition to other rights and remedies of the Administrative Agent, the LC
Issuer, the Swingline Lender and the Lenders and is not contingent upon the
pursuit by the Administrative Agent, the LC Issuer, the Swingline Lender or the
Lenders of any such rights and remedies, such pursuit being hereby waived by
each Guarantor.
4.    The obligations, covenants, agreements and duties of each Guarantor under
this Guaranty shall not be released, affected or impaired by any of the
following whether or not undertaken with notice to or consent of such Guarantor:
(a) any assignment or transfer, in whole or in part, of the Commitments or the





--------------------------------------------------------------------------------





Loans, or any of the Loan Documents although made without notice to or consent
of such Guarantor, or (b) any waiver by the Administrative Agent, the LC Issuer,
the Swingline Lender or the Lenders, or by any other person, of the performance
or observance by the Borrowers of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents (neither premature
disbursement nor failure to insist on satisfaction of any precondition for any
disbursement of the funds under the Credit Agreement shall affect the
obligations of such Guarantor), or (c) any indulgence in or the extension of the
time for payment by the Borrowers of any amounts payable under or in connection
with any of the Loan Documents, or of the time for performance by the Borrowers
of any other obligations under or arising out of any of the Loan Documents, or
the extension or renewal thereof, or (d) the modification, amendment or waiver
(whether material or otherwise) of any duty, agreement or obligation of the
Borrowers set forth in any of the Loan Documents (the modification, amendment or
waiver from time to time of the Credit Agreement or any of the Loan Documents to
which any Borrower is a party being expressly authorized without further notice
to or consent of such Guarantor), or (e) the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of any Borrower, or any receivership, insolvency, bankruptcy, reorganization, or
other similar proceedings, affecting any Borrower or any of its assets, or (f)
the release of any security for the obligations of the Borrowers under any of
the Loan Documents, or the impairment of or failure to perfect an interest in
any such security, or (g) the merger or consolidation of any Borrower with any
other person, or (h) the release or discharge of any Borrower from the
performance or observance of any agreement, covenant, term or condition
contained in any of the Loan Documents, by operation of Law, or (i) any other
cause whether similar or dissimilar to the foregoing which would release, affect
or impair the obligations, covenants, agreements or duties of such Guarantor
hereunder.
5.    As of the date hereof and as of the date of each disbursement of a Loan
made by the Lenders, any Swingline Loan made by the Swingline Lender or any
Facility LC made available by the LC Issuer to any Borrower pursuant to the
Credit Agreement, each Guarantor represents and warrants to the Administrative
Agent, the LC Issuer, the Swingline Lender and the Lenders: (a) the execution,
delivery and performance of this Guaranty are not in contravention of Law and do
not give rise to a default under any undertaking to which such Guarantor is a
party or by which it or any of its property is bound; (b) this Guaranty is the
legal, valid and binding obligation of such Guarantor, enforceable against it in
accordance with its terms; (c) all requisite consents have been obtained and no
approval or authorization of or declaration, registration or filing with any
governmental authority or any non-governmental person or entity, is required in
connection with the execution, delivery and performance of this Guaranty or the
transactions contemplated hereby or thereby or as a condition to the legality,
validity or enforceability of this Guaranty; (d) there are no actions, suits or
proceedings pending or, to the best of such Guarantor’s knowledge, threatened
against such Guarantor before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which, if
determined adversely would have a Material Adverse Effect on the financial
condition or business of such Guarantor, and (e) all financial statements and
other information furnished by such Guarantor to the Lenders, are true and
complete in all material respects as of the respective dates thereof.
6.    Each Guarantor hereby covenants and agrees that until the later of (a)
irrevocable payment in full of the principal and accrued interest on all of the
Loans, the payment and performance of all other Obligations of the Borrowers and
the termination of all the Commitments under the Credit Agreement and (b) the
Facility Termination Date under the Credit Agreement, it shall observe and
perform each of its agreements and covenants set forth in the Credit Agreement
and this Guaranty. Notwithstanding the foregoing, any Guarantor may at any time
elect to be released from its obligations hereunder if, after giving effect
thereto, no Default or Unmatured Default shall have occurred and be continuing
(including, for the avoidance of doubt, in respect of Section 6.10 or 6.11 of
the Credit Agreement taking into account that such Guarantor is no longer a
Subsidiary Guarantor after giving effect to such release). In addition, any
Guarantor may be released from its obligations hereunder if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as





--------------------------------------------------------------------------------





a result of a transaction permitted under the Credit Agreement. If a Guarantor
so elects to be released from obligations hereunder, or if the Company requests
such release with respect to any Guarantor hereunder, it shall give the
Administrative Agent written notice to such effect, which notice shall be
accompanied by a certificate of an Authorized Officer to the effect that the
applicable conditions set forth above in this Section 6 for such release are
satisfied. The Administrative Agent may if it so elects conclusively rely on
such certificate. Upon receipt of such notice and certificate, unless the
Administrative Agent determines that the conditions for such release have not
been satisfied, the Administrative Agent shall promptly deliver to the Guarantor
and Company such documentation as may be reasonably requested by the Company or
Guarantor, as applicable, to reflect the release of such Guarantor from its
obligations hereunder, after which such Guarantor shall cease to constitute a
Guarantor hereunder or a Subsidiary Guarantor under the terms of the Credit
Agreement.
7.    If any of the following events shall occur and be continuing with respect
to a Guarantor: (a) such Guarantor shall fail to pay when due any amount payable
under paragraph 1 or 2 hereof; or (b) such Guarantor shall fail to perform or
observe any term, condition or covenant contained in this Guaranty, or any
representation or warranty made by such Guarantor in this Guaranty or in any
certificate or other document or statement furnished at any time hereunder shall
prove to have been incorrect or untrue in any material respect on the date as of
which made; or (c) such Guarantor becomes insolvent or bankrupt, or shall
generally not pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or makes an assignment for the benefit of
creditors, or there shall be instituted by or against such Guarantor any
proceeding or case seeking to adjudicate it bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or protection of it or its debts under any Law relating to bankruptcy,
insolvency or reorganization or relief or protection of debtors, or seeks or
consents to the appointment of a trustee, custodian or receiver for such
Guarantor or for the greater part of the properties of such Guarantor, or a
trustee, custodian or receiver is appointed for such Guarantor or for the
greater part of its properties, or such Guarantor takes any action to authorize
any of the foregoing; or (d) such Guarantor purports to revoke, repudiate or
disavow its obligations under this Guaranty or this Guaranty shall cease to be
in full force and effect for any reason or the legality, validity, binding
effect or enforceability of this Guaranty shall be challenged or denied in any
proceeding or otherwise, then, and in any such event, the Administrative Agent,
the LC Issuer, the Swingline Lender and the Lenders may, in addition to the
remedies provided in the Credit Agreement and the Loan Documents, enforce their
right either by suit in equity, or by action at Law, or by other appropriate
proceedings, whether for the specific performance (to the extent permitted by
Law) of any covenant or agreement contained in this Guaranty or in aid of the
exercise of any power granted in this Guaranty and may enforce payment under
this Guaranty and any of their other rights available at Law or in equity.
8.    The liabilities and obligations of each Guarantor hereunder are joint and
several liabilities with all other Guarantors. Until the Guaranteed Obligations
have been discharged and paid in full, the Commitments terminated and the
passage of any applicable “preference period” under applicable bankruptcy Law,
each Guarantor waives any right of subrogation to the rights of the Lenders
against the Borrowers or any other person obligated for payment of the
Guaranteed Obligations and any right of reimbursement, contribution or indemnity
whatsoever arising or accruing out of any payment which such Guarantor may make
pursuant to this Guaranty and any right of recourse to security for the debts
and obligations of the Borrowers.
9.    (a) This Guaranty is a contract made under, and shall be construed in
accordance with and governed by the Laws of the State of New York; (b) no
failure of the Administrative Agent, the LC Issuer, the Swingline Lender or the
Lenders in exercising any right, power, or privilege hereunder shall affect such
right, power, or privilege, nor shall any single or partial exercise thereof
preclude any further exercise thereof, or the exercise of any other right,
power, or privilege and the rights and remedies of the Administrative Agent, the
LC Issuer, the Swingline Lender and the Lenders hereunder are cumulative and not
exclusive of





--------------------------------------------------------------------------------





any right or remedy which they may otherwise have; (c) the Administrative Agent,
the LC Issuer, the Swingline Lender and the Lenders shall be entitled to rely
upon any certificate, notice or other communication (including any thereof by
telephone, telex, facsimile or other electronic transmission, telegram or cable)
believed by them to be genuine and correct and to have been signed or sent by or
on behalf of the proper person or persons; and (d) all notices and demands
hereunder shall be deemed to have been duly given or served if sent in writing
to the addresses set forth in Section 13.1 of the Credit Agreement in care of
the Company or at such other address as they may specify in a writing delivered
to the Administrative Agent in the manner specified by such Section 13.1, and
shall be deemed to be given or made at the times provided in Section 13.1 of the
Credit Agreement. No amendment, modification, termination or waiver of any
provision of this Guaranty nor any consent to any departure therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent, and any such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. This Guaranty
embodies the entire agreement and understanding between the Guarantors and the
Administrative Agent on behalf of the Lenders, and supersedes all prior
agreements and understandings relating to the subject matter hereof. In case any
one or more of the obligations of the Guarantors under this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Guarantors shall not be
affected or impaired thereby. This Guaranty shall be binding upon and inure to
the benefit of the parties hereto, the Administrative Agent and the Lenders and
their respective successors and assigns.
10.    The Guarantors hereby guarantee that payments hereunder will be paid to
the Administrative Agent and the Lenders without set-off or counterclaim, in the
currency in which the Guaranteed Obligation in respect of which such payment is
made is denominated, at the place of payment specified in the Credit Agreement.
11.     The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors or
any Guaranteed Party, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 11 with respect to the Maximum Liability of the
Guarantors is intended solely to preserve the rights of the Guaranteed Parties
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither any Guarantor nor any other person or entity shall have any right or
claim under this Section 11 with respect to the Maximum Liability, except to the
extent necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law.
Each of the Guarantors agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Guarantor, and may
exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the Guaranteed
Parties hereunder. Nothing in this Section 11 shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.
In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-





--------------------------------------------------------------------------------





Paying Guarantor’s Maximum Liability as of such date (without giving effect to
any right to receive, or obligation to make, any contribution hereunder) or, if
such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by all Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 11 shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Guarantor covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 11 are for the benefit of both the Guaranteed
Parties and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.
12.    Pursuant to the Credit Agreement, certain additional Subsidiaries may at
the Company’s option enter into this Guaranty as a Guarantor. Upon execution and
delivery after the date hereof by the Administrative Agent and a Subsidiary of a
supplement in the form of Exhibit A hereto, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any Guarantor hereunder, of any of the Borrowers or of any Guaranteed Party.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party
hereto.
13.     Each of the Administrative Agent and the Guarantor, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right it may have to a trial by jury in any litigation
based upon or arising out of this Guaranty or any related instrument or
agreement or any of the transactions contemplated by this Guaranty or any course
of conduct, dealing, statements (whether oral or written) or actions of either
of them. Neither the Administrative Agent nor any of the Guarantors shall seek
to consolidate, by counterclaim or otherwise, any such action in which a jury
trial has been waived with any other action in which a jury trial cannot be or
has not been waived. These provisions shall not be deemed to have been modified
in any respect or relinquished by either the Administrative Agent or the
Guarantors except by a written instrument executed by both of them.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered as of the day and year first above written.


[_________]


By: ________________________________
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: ________________________________
Name:
Title:

































































--------------------------------------------------------------------------------





EXHIBIT A
TO SUBSIDIARY GUARANTY
SUPPLEMENT NO. __ dated as of _____ __, 20__ to the Subsidiary Guaranty dated as
of [_____, 20__] (as amended, supplemented or otherwise modified from time to
time, the “Guaranty”), by certain Subsidiaries of __________________, a
________________ corporation (the “Company”), party thereto (each individually,
a “Guarantor” and collectively, the “Guarantors”) in favor of the Administrative
Agent (as defined below), for the benefit of the Guaranteed Parties.
Reference is made to the Credit Agreement dated as of June 16, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified and/or
restated from time to time, the “Credit Agreement”), among the Company, as a
Borrower, the Subsidiary Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.
The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to continue to extend credit and take other actions pursuant to the Loan
Documents. In connection with the Credit Agreement, the undersigned Subsidiary
is permitted to enter into the Guaranty as a Guarantor. Section 12 of the
Guaranty provides that additional Subsidiaries of the Company may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Company (the “New
Guarantor”) is executing this Supplement in accordance with the Credit Agreement
to become a Guarantor under the Guaranty in order to induce the Guaranteed
Parties to extend and continue the extension of credit pursuant to the Credit
Agreement and/or to enter into and perform under other Loan Documents.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1.    In accordance with Section 12 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms thereof and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (with all references to the “Guaranty”
therein being deemed references to the Guaranty as supplemented by this
Supplement) and (b) without limiting the foregoing, guaranties the punctual
payment of all Guaranteed Obligations now owing or which may in the future be
owing by the Borrowers under the Credit Agreement or the other Loan Documents,
when the same are due and payable, whether on demand, at stated maturity, by
acceleration or otherwise. Henceforth, each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Guarantor. The Guaranty is hereby
incorporated herein by reference.
SECTION 2.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single agreement. This Supplement shall become effective when the
Administrative Agent shall have received counterparts





--------------------------------------------------------------------------------





of this Supplement that, when taken together, bear the signatures of the New
Guarantor and the Administrative Agent.
SECTION 3.    Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
SECTION 4.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
SECTION 5.    All communications and notices hereunder shall be in writing and
given as provided in Section 13.1 of the Credit Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth in Section 13.1 of the Credit Agreement in care to the Borrower.
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
[Name of New Guarantor]
By:    
Name:    
Title:    
Address:    
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:    
Name:    
Title:                        







--------------------------------------------------------------------------------





EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Five-Year Credit Agreement
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) dated as of June 16, 2016 among Cardinal
Health, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__





--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Five-Year Credit Agreement
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) dated as of June 16, 2016 among Cardinal
Health, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each
of its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Company
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__





--------------------------------------------------------------------------------





EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Five-Year Credit Agreement
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Amended and Restated Credit Agreement”) dated as of June 16,
2016 among Cardinal Health, Inc. (the “Company”), the Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20__







--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Five-Year Credit Agreement
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) dated as of June 16, 2016 among Cardinal
Health, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20__











